ICJ_116_ArmedActivities_COD_UGA_2005-12-19_JUD_01_ME_00_FR.txt.           INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


 CASE CONCERNING ARMED ACTIVITIES
  ON THE TERRITORY OF THE CONGO
 (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)


         JUDGMENT OF 19 DECEMBER 2005




                 2005
          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


    AFFAIRE DES ACTIVITE
                       u S ARME
                              u ES
     SUR LE TERRITOIRE DU CONGO
(RE
  u PUBLIQUE DE
              u MOCRATIQUE DU CONGO c. OUGANDA)


           ARRE
              | T DU 19 DE
                         u CEMBRE 2005

                         Official citation :
          Armed Activities on the Territory of the Congo
          (Democratic Republic of the Congo v. Uganda),
              Judgment, I.C.J. Reports 2005, p. 168




                     Mode officiel de citation :
            Activités armées sur le territoire du Congo
         (République démocratique du Congo c. Ouganda),
                 arrêt, C.I.J. Recueil 2005, p. 168




                                          Sales number
ISSN 0074-4441
ISBN 92-1-071016-9
                                          No de vente :    908

                                19 DECEMBER 2005

                                   JUDGMENT




               ARMED ACTIVITIES
        ON THE TERRITORY OF THE CONGO
 (DEMOCRATIC REPUBLIC OF THE CONGO v. UGANDA)




               ACTIVITE
                      u S ARME
                             u ES
          SUR LE TERRITOIRE DU CONGO
(RE
  u PUBLIQUE DE
              u MOCRATIQUE DU CONGO c. OUGANDA)




                                19 DE
                                    u CEMBRE 2005

                                       ARRE
                                          |T

                                                                            168




               COUR INTERNATIONALE DE JUSTICE

                                ANNÉE 2005                                             2005
                                                                                   19 décembre
                                                                                   Rôle général
                              19 décembre 2005                                        no 116



         AFFAIRE DES ACTIVITE
                            u S ARME
                                   u ES
          SUR LE TERRITOIRE DU CONGO
 (RE
   u PUBLIQUE DE
               u MOCRATIQUE DU CONGO c. OUGANDA)




  Situation dans la région des Grands Lacs — Mission de la Cour.

                                     * * *
   Question du consentement.
   RDC ayant consenti à la présence de troupes ougandaises dans la région
frontalière de l’est du pays au cours de la période précédant le mois d’août
1998 — Protocole relatif à la sécurité le long de la frontière commune signé
le 27 avril 1998 par la RDC et l’Ouganda — Aucune formalité particulière
requise pour le retrait du consentement de la RDC à la présence de troupes
ougandaises — Caractère ambigu de la déclaration du président Kabila
publiée le 28 juillet 1998 — Retrait de tout consentement antérieur au plus
tard le 8 août 1998, date de la clôture du sommet de Victoria Falls le 8 août
1998.

                                       *
  Etablissement des faits concernant l’emploi de la force par l’Ouganda à
Kitona.
  Ouganda niant avoir participé à l’opération militaire de Kitona le 4 août
1998 — Appréciation des éléments de preuve relatifs aux événements de
Kitona — Insuffisance des éléments de preuve fournis par la RDC — Cour ne
pouvant tenir pour établie la participation de l’Ouganda à l’attaque contre
Kitona.

                                       *
   Etablissement des faits concernant l’opération militaire dans l’est de la RDC
et dans d’autres parties du pays.
   Détermination par la Cour des faits relatifs à la présence ougandaise dans

                                                                              4

                          ACTIVITÉS ARMÉES (ARRÊT)                             169

certaines localités de la RDC et à la prise de celles-ci — Appréciation des élé-
ments de preuve — Croquis soumis en tant qu’éléments de preuve — Déclara-
tions devant la commission Porter — Déclarations contraires aux intérêts de
l’Etat dont elles émanent — Détermination des lieux pris par l’Ouganda et de
leur « date de capture ».

                                        *
   Question de savoir si les accords de Lusaka, Kampala et Harare ont constitué
un consentement de la RDC à la présence de troupes ougandaises.
   Argument de l’Ouganda selon lequel les accords de Lusaka, Kampala et
Harare auraient constitué un consentement à la présence de forces ougan-
daises sur le territoire congolais — Rien dans les dispositions de l’accord de
Lusaka ne pouvant être interprété comme une reconnaissance de ce que la
protection des intérêts de l’Ouganda en matière de sécurité avait, dès sep-
tembre 1998, rendu nécessaire la présence de ses forces en territoire congo-
lais — Accord de Lusaka ayant établi un modus operandi pour les parties
en fixant un cadre pour le retrait ordonné de toutes les forces étrangères de
la RDC — RDC n’ayant pas, par cet accord, reconnu la licéité de la situation
sur le terrain — Plans de désengagement de Kampala et de Harare n’ayant
pas modifié le statut juridique de la présence des troupes ougandaises en
RDC — Accord de Luanda ayant autorisé une présence limitée de troupes
ougandaises dans la région frontalière — Aucun des accords susmentionnés
n’ayant emporté (hormis l’exception limitée contenue dans l’accord de
Luanda) un consentement de la RDC à la présence de troupes ougandaises
sur son territoire à compter du mois de juillet 1999.

                                        *
   Légitime défense au regard des faits établis.
   Question de savoir si l’action militaire menée par l’Ouganda en RDC entre
le début du mois d’août 1998 et le mois de juillet 1999 pouvait se justifier en
tant qu’acte de légitime défense — Document du haut commandement ougan-
dais du 11 septembre 1998 — Déclarations devant la commission Porter du
ministre ougandais de la défense et du commandant des forces ougandaises en
RDC — Ouganda ayant considéré les événements militaires du mois
d’août 1998 comme s’inscrivant dans le cadre de l’opération « Safe Haven » —
Objectifs de l’opération « Safe Haven » tels qu’énoncés dans le document du
haut commandement ougandais ne relevant pas de la légitime défense — Exa-
men de l’affirmation de l’Ouganda selon laquelle la RDC, les FDA et le Sou-
dan auraient formé contre lui une conspiration tripartite — Manque de perti-
nence et de valeur probante des éléments de preuve fournis par l’Ouganda —
Article 51 de la Charte des Nations Unies — Ouganda n’ayant pas porté à la
connaissance du Conseil de sécurité les événements qui lui auraient imposé
d’exercer son droit de légitime défense — Ouganda n’ayant jamais soutenu
avoir été l’objet d’une agression de la part des forces armées de la RDC —
Absence d’éléments de preuve quant à l’implication du Gouvernement de la
RDC dans les attaques qu’auraient menées les FDA contre l’Ouganda —
Conditions de droit et de fait justifiant l’exercice d’un droit de légitime défense
par l’Ouganda non réunies.

                                        *
                                                                                 5

                          ACTIVITÉS ARMÉES (ARRÊT)                           170

   Appréciation en droit quant à l’interdiction de l’emploi de la force.
   Paragraphe 4 de l’article 2 de la Charte des Nations Unies — Résolutions
1234 (1999) et 1304 (2000) du Conseil de sécurité — Absence d’éléments de
preuve crédibles à l’appui de l’allégation de la RDC selon laquelle le MLC
aurait été créé et contrôlé par l’Ouganda — Violation par l’Ouganda des obli-
gations résultant des principes du non-recours à la force et de la non-interven-
tion — Intervention militaire illicite de l’Ouganda en RDC constituant une
violation grave de l’interdiction de l’emploi de la force énoncée au paragraphe 4
de l’article 2 de la Charte.

                                      *       *
   Question de l’occupation de guerre.
   Définition de l’occupation — Examen des éléments de preuve relatifs au
statut de l’Ouganda en tant que puissance occupante — Création d’une nou-
velle province dite de « Kibali-Ituri » par le commandant des forces ougan-
daises en RDC — Absence d’éléments de preuve spécifiques fournis par la
RDC de ce que les forces armées ougandaises auraient exercé leur autorité
dans d’autres régions que l’Ituri — Cour ne faisant pas droit à l’affirmation
de la RDC selon laquelle l’Ouganda aurait exercé un contrôle indirect sur des
zones situées en dehors de l’Ituri et administrées par des groupes rebelles
congolais — Ouganda ayant été la puissance occupante en Ituri — Obliga-
tions incombant à l’Ouganda.

                                      *       *
   Violations du droit international relatif aux droits de l’homme et du droit
international humanitaire : thèses des Parties.
   Affirmation de la RDC selon laquelle les forces armées ougandaises auraient
commis des violations massives des droits de l’homme sur le territoire congo-
lais, en particulier en Ituri — Argument de l’Ouganda selon lequel la RDC
aurait manqué de fournir des éléments de preuve crédibles au soutien de ses
allégations.

                                          *
   Recevabilité des demandes relatives aux événements de Kisangani.
   Thèse de l’Ouganda selon laquelle la Cour ne serait pas compétente, en
l’absence du Rwanda, pour connaître des événements survenus à Kisangani
en juin 2000 — Prononcé en l’affaire de Certaines terres à phosphates à Nauru
applicable à la présente instance — Intérêts du Rwanda ne constituant pas
« l’objet même » de la décision que doit rendre la Cour — Cour n’étant pas
empêchée de statuer sur la question de savoir si le comportement de l’Ouganda
à Kisangani constitue une violation du droit international.

                                          *
   Violations du droit international relatif aux droits de l’homme et du droit
international humanitaire : appréciation de la Cour.
   Examen des éléments de preuve relatifs aux violations du droit international
des droits de l’homme et du droit international humanitaire — Etablissement
des faits — Comportement des UPDF, de leurs officiers et de leurs soldats attri-
buable à l’Ouganda — Non-pertinence de la question de savoir si les membres

                                                                               6

                          ACTIVITÉS ARMÉES (ARRÊT)                             171

des UPDF ont ou non agi d’une manière contraire aux instructions données ou
ont outrepassé leur mandat — Droit applicable — Violation de certaines obli-
gations découlant du règlement de La Haye de 1907 et ayant force obligatoire
en tant que règles du droit international coutumier — Violations de dispositions
particulières d’instruments relatifs au droit international humanitaire et au droit
international des droits de l’homme — Ouganda étant internationalement res-
ponsable de violations du droit international relatif aux droits de l’homme et du
droit international humanitaire.

                                       *       *
   Exploitation illégale de ressources naturelles.
   Affirmation de la RDC selon laquelle les troupes ougandaises se seraient
livrées au pillage et à l’exploitation systématiques de ses biens et de ses res-
sources naturelles — Affirmation de l’Ouganda selon laquelle la RDC n’aurait
pas produit de preuves dignes de foi pour corroborer ses allégations.

                                           *
   Actes d’exploitation illégale de ressources naturelles : appréciation de la
Cour.
   Examen des éléments de preuve relatifs à l’exploitation illégale de res-
sources naturelles du Congo par l’Ouganda — Etablissement des faits — Com-
portement des UPDF, de leurs officiers et de leurs soldats étant attribuable à
l’Ouganda — Non-pertinence de la question de savoir si les membres des UPDF
ont ou non agi d’une manière contraire aux instructions données ou ont outre-
passé leur mandat — Droit applicable — Principe de la souveraineté perma-
nente sur les ressources naturelles n’étant pas applicable à la présente situation
— Actes illicites commis par les UPDF en violation du jus in bello —
Ouganda ayant manqué à son devoir de vigilance à l’égard des actes illicites
des UPDF — Ouganda n’ayant pas manqué à son devoir de vigilance à l’égard
des actes illicites commis par des groupes rebelles en dehors de l’Ituri — Res-
ponsabilité internationale de l’Ouganda à raison des actes illicites commis par
ses forces armées — Responsabilité internationale de l’Ouganda en tant que
puissance occupante.

                                       *       *
   Conséquences juridiques de la violation par l’Ouganda de ses obligations
internationales.
   Demande de la RDC que l’Ouganda cesse tout fait internationalement illicite
ayant un caractère continu — Absence d’éléments de preuve permettant d’étayer
les allégations concernant la période postérieure au 2 juin 2003 — Allégation
selon laquelle l’Ouganda continue à commettre les faits internationalement illi-
cites évoqués par la RDC n’étant pas établie — Demande de la RDC ne pouvant
être jugée recevable.
   Demande de la RDC tendant à obtenir des garanties et assurances spécifiques
de non-répétition des faits illicites — Accord tripartite du 26 octobre 2004 rela-
tif à la sécurité dans la région des Grands Lacs — Engagements pris par
l’Ouganda en vertu de l’accord tripartite satisfaisant à la demande de la RDC
tendant à obtenir des garanties et assurances spécifiques de non-répétition
— Cour exigeant des Parties qu’elles se conforment aux obligations qui leur
incombent en vertu de cet accord et du droit international général.

                                                                                 7

                          ACTIVITÉS ARMÉES (ARRÊT)                           172

   Demande en réparation formulée par la RDC — Obligation de réparer inté-
gralement le préjudice causé par un fait internationalement illicite — Faits
internationalement illicites commis par l’Ouganda ayant entraîné un préjudice
pour la RDC, ainsi que pour des personnes présentes sur son territoire — Obli-
gation pour l’Ouganda de réparer ledit préjudice en conséquence — Question de
la réparation devant être, s’il n’y a pas d’accord entre les Parties, déterminée
par la Cour lors d’une phase ultérieure de la procédure.

                                      *   *
   Respect de l’ordonnance de la Cour en indication de mesures conservatoires.
   Caractère obligatoire des ordonnances de la Cour en indication de mesures
conservatoires — Absence d’éléments de preuve précis démontrant qu’il y a eu
violation de l’ordonnance du 1er juillet 2000 — Conclusions déjà formulées par
la Cour concernant les violations par l’Ouganda de ses obligations au regard du
droit international relatif aux droits de l’homme et du droit international huma-
nitaire jusqu’au retrait définitif de ses troupes le 2 juin 2003 — Ouganda ne
s’étant pas conformé à l’ordonnance en indication de mesures conservatoires
rendue par la Cour le 1er juillet 2000 — Conclusion précédente étant sans pré-
judice de la question de savoir si la RDC s’est conformée à l’ordonnance.

                                     * * *
   Demandes reconventionnelles : recevabilité des exceptions.
   Question de savoir si la RDC est en droit, à ce stade de la procédure, de pré-
senter des exceptions d’irrecevabilité à l’encontre des demandes reconvention-
nelles — Ordonnance de la Cour du 29 novembre 2001 n’ayant réglé que la
question d’une « connexité directe » au sens de l’article 80 — Question de savoir
si les exceptions soulevées par la RDC sont irrecevables au motif qu’elles ne
satisferaient pas aux dispositions de l’article 79 du Règlement — Article 79 ne
s’appliquant pas à une exception à des demandes reconventionnelles qui ont été
jointes à l’instance originelle — RDC en droit de contester la recevabilité des
demandes reconventionnelles de l’Ouganda.

                                      *   *
   Première demande reconventionnelle.
   Affirmation de l’Ouganda selon laquelle la RDC aurait soutenu des forces
irrégulières antiougandaises — Découpage, par la RDC, de la première demande
reconventionnelle de l’Ouganda en trois périodes : avant le mois de mai 1997, de
mai 1997 au 2 août 1998 et après le 2 août 1998 — Absence d’obstacle à l’exa-
men de la première demande reconventionnelle de l’Ouganda en fonction des
trois périodes et utilité de procéder de la sorte pour des raisons pratiques —
Recevabilité du volet de la première demande reconventionnelle de l’Ouganda
ayant trait à la période antérieure à mai 1997 — Renonciation à un droit devant
être expresse ou non équivoque — Rien dans le comportement de l’Ouganda ne
pouvant être considéré comme impliquant une renonciation sans équivoque par
celui-ci à son droit de présenter une demande reconventionnelle portant sur des
événements intervenus durant le régime Mobutu — Longue période entre les
événements intervenus durant le régime Mobutu et le dépôt des demandes recon-
ventionnelles de l’Ouganda n’ayant pas rendu irrecevable la première demande
reconventionnelle de celui-ci pour ce qui concerne la période antérieure à
mai 1997 — Absence d’éléments de preuve selon lesquels le Zaïre aurait fourni

                                                                               8

                          ACTIVITÉS ARMÉES (ARRÊT)                             173

un soutien politique et militaire aux groupes rebelles antiougandais — Zaïre
n’ayant pas manqué à son devoir de vigilance — Absence d’éléments de preuve
établissant que la RDC aurait apporté un soutien aux groupes rebelles anti-
ougandais durant la deuxième période — Aucune action militaire entreprise par
la RDC contre l’Ouganda au cours de la troisième période ne pouvant être
considérée comme illicite, du fait qu’elle serait justifiée au titre de la légitime
défense — Absence d’éléments de preuve établissant que la RDC aurait apporté
un soutien aux groupes rebelles antiougandais au cours de la troisième période.

                                       *   *
   Deuxième demande reconventionnelle.
   Affirmation de l’Ouganda selon laquelle les forces armées congolaises auraient
attaqué les locaux de l’ambassade de l’Ouganda et infligé des mauvais traite-
ments au personnel diplomatique ainsi qu’à d’autres ressortissants ougandais
présents dans ces locaux et à l’aéroport international de Ndjili — Exceptions de
la RDC à la recevabilité de la deuxième demande reconventionnelle — Affirma-
tion de la RDC selon laquelle la deuxième demande reconventionnelle ne serait
pas fondée — Recevabilité de la deuxième demande reconventionnelle
— Ouganda n’étant pas empêché d’invoquer la convention de Vienne sur les
relations diplomatiques — Ouganda faisant valoir, s’agissant des diplomates,
ses droits propres en vertu de la convention de Vienne sur les relations diploma-
tiques — Objet du volet de la demande reconventionnelle relatif aux mauvais
traitements infligés à d’autres personnes présentes dans les locaux de l’ambas-
sade tombant sous le coup de l’article 22 de la convention de Vienne sur les rela-
tions diplomatiques — Volet de la demande reconventionnelle relatif aux mau-
vais traitements infligés à des personnes ne jouissant pas du statut diplomatique
à l’aéroport international de Ndjili étant fondé sur la protection diplomatique
— Absence d’éléments de preuve permettant d’établir la nationalité ougandaise
des personnes en question — Eléments de preuve suffisants pour attester que des
attaques ont eu lieu contre l’ambassade et que des mauvais traitements ont été
infligés à des diplomates ougandais — Biens et archives soustraits de l’ambas-
sade de l’Ouganda — Violations de la convention de Vienne sur les relations
diplomatiques.
   RDC étant responsable de violations du droit international des relations
diplomatiques — Question de la réparation devant être, du fait d’accord entre
les Parties, déterminée par la Cour lors d’une phase ultérieure de la procédure.



                                    ARRÊT

Présents : M. SHI, président ; M. RANJEVA, vice-président ; MM. KOROMA,
           VERESHCHETIN, Mme HIGGINS, MM. PARRA-ARANGUREN, KOOIJMANS,
           REZEK, AL-KHASAWNEH, BUERGENTHAL, ELARABY, OWADA, SIMMA,
           TOMKA, ABRAHAM, juges ; MM. VERHOEVEN, KATEKA, juges ad hoc ;
           M. COUVREUR, greffier.

  En l’affaire des activités armées sur le territoire du Congo,
  entre

                                                                                 9

                         ACTIVITÉS ARMÉES (ARRÊT)                          174

la République démocratique du Congo,
représentée par
   S. Exc. M. Honorius Kisimba Ngoy Ndalewe, ministre de la justice et garde
      des sceaux de la République démocratique du Congo,
   comme chef de la délégation ;
   S. Exc. M. Jacques Masangu-a-Mwanza, ambassadeur extraordinaire et plé-
      nipotentiaire auprès du Royaume des Pays-Bas,
   comme agent ;
   Me Tshibangu Kalala, avocat aux barreaux de Kinshasa et de Bruxelles,
   comme coagent et avocat ;
   M. Olivier Corten, professeur de droit international à l’Université libre de
      Bruxelles,
   M. Pierre Klein, professeur de droit international, directeur du centre de
      droit international de l’Université libre de Bruxelles,
   M. Jean Salmon, professeur émérite de l’Université libre de Bruxelles,
      membre de l’Institut de droit international et de la Cour permanente
      d’arbitrage,
   M. Philippe Sands, Q.C., professeur de droit, directeur du Centre for Inter-
      national Courts and Tribunals, University College London,
   comme conseils et avocats ;
   Me Ilunga Lwanza, directeur de cabinet adjoint et conseiller juridique au
      cabinet du ministre de la justice et garde des sceaux,
   M. Yambu A. Ngoyi, conseiller principal à la vice-présidence de la Répu-
      blique,
   M. Mutumbe Mbuya, conseiller juridique au cabinet du ministre de la justice
      et garde des sceaux,
   M. Victor Musompo Kasongo, secrétaire particulier du ministre de la justice
      et garde des sceaux,
   M. Nsingi-zi-Mayemba, premier conseiller à l’ambassade de la République
      démocratique du Congo auprès du Royaume des Pays-Bas,
   Mme Marceline Masele, deuxième conseiller à l’ambassade de la République
      démocratique du Congo auprès du Royaume des Pays-Bas,
   comme conseillers ;
   Me Mbambu wa Cizubu, avocat au barreau de Kinshasa, cabinet Tshibangu
      et associés,
   M. François Dubuisson, chargé d’enseignement à l’Université libre de
      Bruxelles,
   Me Kikangala Ngole, avocat au barreau de Bruxelles,
   Mme Anne Lagerwal, assistante à l’Université libre de Bruxelles,
   Mme Anjolie Singh, assistante à l’University College London, membre du
      barreau de l’Inde,
   comme assistants,
  et
la République de l’Ouganda,
représentée par
   l’honorable E. Khiddu Makubuya, S.C., M.P., Attorney General de la Répu-
      blique de l’Ouganda,

                                                                            10

                           ACTIVITÉS ARMÉES (ARRÊT)                            175

  comme agent, conseil et avocat;
  M. Lucian Tibaruha, Solicitor General de la République de l’Ouganda,
  comme coagent, conseil et avocat ;
  M. Ian Brownlie, C.B.E., Q.C., F.B.A., membre du barreau d’Angleterre,
     membre de la Commission du droit international, professeur émérite de
     droit international public (chaire Chichele) de l’Université d’Oxford,
     membre de l’Institut de droit international,
  M. Paul S. Reichler, membre du cabinet Foley Hoag LLP, Washington D.C.,
     avocat à la Cour suprême des Etats-Unis, membre du barreau du district
     de Columbia,
  M. Eric Suy, professeur émérite de l’Université catholique de Louvain,
     ancien Secrétaire général adjoint et conseiller juridique de l’Organisation
     des Nations Unies, membre de l’Institut de droit international,
  l’honorable Amama Mbabazi, ministre de la défense de la République de
     l’Ouganda,
  M. Katumba Wamala, général de division, inspecteur général de la police de
     la République de l’Ouganda,
  comme conseils et avocats ;
  M. Theodore Christakis, professeur de droit international à l’Université de
     Grenoble II (Pierre-Mendès-France),
  M. Lawrence H. Martin, membre du cabinet Foley Hoag LLP, Washington
     D.C., membre du barreau du district de Columbia,
  comme conseils ;
  M. Timothy Kanyogonya, capitaine des forces de défense du peuple ougan-
     dais,
  comme conseiller,

  LA COUR,
  ainsi composée,
  après délibéré en chambre du conseil,
  rend l’arrêt suivant :
   1. Le 23 juin 1999, la République démocratique du Congo (dénommée ci-
après « la RDC ») a déposé au Greffe de la Cour une requête introductive d’ins-
tance contre la République de l’Ouganda (dénommée ci-après « l’Ouganda ») au
sujet d’un différend relatif à « des actes d’agression armée perpétrés par
l’Ouganda sur le territoire de la République démocratique du Congo en viola-
tion flagrante de la Charte des Nations Unies et de la Charte de l’Organisation
de l’unité africaine » (les italiques sont dans l’original).
   La requête invoquait, pour fonder la compétence de la Cour, les déclarations
par lesquelles les deux Etats avaient accepté la juridiction obligatoire de celle-ci
au titre du paragraphe 2 de l’article 36 du Statut de la Cour.
   2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement de l’Ouganda par le greffier ;
celui-ci, en application du paragraphe 3 du même article, en a également
informé tous les Etats admis à ester devant la Cour.
   3. Par ordonnance du 21 octobre 1999, la Cour a fixé au 21 juillet 2000 la
date d’expiration du délai pour le dépôt du mémoire de la RDC et au

                                                                                 11

                          ACTIVITÉS ARMÉES (ARRÊT)                            176

21 avril 2001 la date d’expiration du délai pour le dépôt du contre-mémoire de
l’Ouganda. La RDC a déposé son mémoire dans le délai ainsi prescrit.
   4. Le 19 juin 2000, la RDC a présenté à la Cour une demande en indication
de mesures conservatoires en vertu de l’article 41 du Statut. Par ordonnance du
1er juillet 2000, la Cour, après avoir entendu les Parties, a indiqué certaines
mesures conservatoires.
   5. L’Ouganda a déposé son contre-mémoire dans le délai fixé à cet effet par
la Cour dans son ordonnance du 21 octobre 1999. Cette pièce comprenait des
demandes reconventionnelles.
   6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère l’article 31 du Statut de
procéder à la désignation d’un juge ad hoc pour siéger en l’affaire. La RDC a,
par lettre du 16 août 2000, notifié à la Cour son intention de désigner
M. Joe Verhoeven, et l’Ouganda a, par lettre du 4 octobre 2000, notifié à la
Cour son intention de désigner M. James L. Kateka. Aucune objection n’ayant
été formulée, les Parties ont été informées par lettres du 26 septembre 2000 et
du 7 novembre 2000, respectivement, que le dossier de l’affaire serait commu-
niqué aux juges ad hoc.
   7. Lors d’une réunion que le président de la Cour a tenue avec les agents des
Parties le 11 juin 2001, la RDC, invoquant l’article 80 du Règlement de la
Cour, a soulevé certaines objections à la recevabilité des demandes reconven-
tionnelles formulées dans le contre-mémoire de l’Ouganda. Au cours de cette
réunion, les deux agents sont convenus que leurs gouvernements respectifs
déposeraient des observations écrites sur la question de la recevabilité des
demandes reconventionnelles et se sont accordés sur les délais à cet effet.
   Le 28 juin 2001, l’agent de la RDC a déposé les observations écrites de son
gouvernement sur la question de la recevabilité des demandes reconvention-
nelles de l’Ouganda, et copie desdites observations a été communiquée au
Gouvernement ougandais par le greffier. Le 15 août 2001, l’agent de l’Ou-
ganda a déposé les observations écrites de son gouvernement sur la question
de la recevabilité des demandes reconventionnelles formulées dans le contre-
mémoire de l’Ouganda ; copie en a été communiquée au Gouvernement
congolais par le premier secrétaire de la Cour, greffier en exercice. Le 5 sep-
tembre 2001, l’agent de la RDC a soumis les commentaires de son gouverne-
ment sur les observations écrites de l’Ouganda ; copie en a été transmise au
Gouvernement ougandais par le greffier.
   Ayant reçu des observations écrites détaillées de chacune des Parties, la Cour
a considéré qu’elle était suffisamment informée de leurs positions respectives
quant à la recevabilité des demandes reconventionnelles.
   8. Par ordonnance du 29 novembre 2001, la Cour a estimé que deux des trois
demandes reconventionnelles présentées par l’Ouganda dans son contre-mé-
moire étaient recevables comme telles et faisaient partie de l’instance en cours,
mais non la troisième. Elle a également prescrit la présentation, par la RDC,
d’une réplique et, par l’Ouganda, d’une duplique, portant sur les demandes des
deux Parties, et a fixé, respectivement, au 29 mai 2002 et au 29 novembre 2002
les dates d’expiration des délais pour le dépôt de ces pièces de procédure. Enfin,
la Cour a dit qu’il échoyait, « aux fins d’assurer une stricte égalité entre les
Parties, de réserver le droit, pour le Congo, de s’exprimer une seconde fois par
écrit sur les demandes reconventionnelles de l’Ouganda, dans une pièce addi-
tionnelle dont la présentation pourrait faire l’objet d’une ordonnance ulté-
rieure ». La RDC a dûment déposé sa réplique dans le délai prescrit à cet effet.
   9. Par ordonnance du 7 novembre 2002, la Cour, à la demande de l’Ouganda,

                                                                               12

                          ACTIVITÉS ARMÉES (ARRÊT)                            177

a reporté au 6 décembre 2002 la date d’expiration du délai pour le dépôt de la
duplique de ce dernier. L’Ouganda a dûment déposé sa duplique dans le délai
ainsi prorogé.
   10. Par lettre datée du 6 janvier 2003, le coagent de la RDC, se référant à
l’ordonnance susmentionnée du 29 novembre 2001, a fait savoir à la Cour que
son gouvernement souhaitait s’exprimer une seconde fois par écrit, dans une
pièce additionnelle, sur les demandes reconventionnelles de l’Ouganda. Par
ordonnance du 29 janvier 2003, la Cour, compte tenu de l’accord des Parties, a
autorisé la présentation par la RDC d’une pièce additionnelle portant exclusi-
vement sur les demandes reconventionnelles soumises par l’Ouganda et a fixé
au 28 février 2003 la date d’expiration du délai pour le dépôt de cette pièce. La
RDC a dûment déposé la pièce additionnelle dans le délai ainsi fixé, et l’affaire
s’est trouvée en état.
   11. Lors d’une réunion que le président de la Cour a tenue avec les agents
des Parties le 24 avril 2003, ceux-ci ont présenté leurs vues quant à l’organisa-
tion de la procédure orale sur le fond. Conformément au paragraphe 1 de l’ar-
ticle 54 de son Règlement, la Cour a fixé au 10 novembre 2003 la date d’ou-
verture de la procédure orale. Par lettres du 9 mai 2003, le greffier a porté
cette décision à la connaissance des Parties.
   12. Se conformant aux instructions que lui avait données la Cour en vertu de
l’article 43 de son Règlement, le Greffe a adressé la notification prévue au para-
graphe 1 de l’article 63 du Statut à tous les Etats parties à la convention de
Chicago relative à l’aviation civile internationale du 7 décembre 1944, à la
convention de Genève relative à la protection des personnes civiles en temps de
guerre (quatrième convention de Genève) du 12 août 1949, au protocole addi-
tionnel I du 8 juin 1977 aux conventions de Genève du 12 août 1949, à la
convention de Vienne sur les relations diplomatiques du 18 avril 1961, au Pacte
international relatif aux droits civils et politiques du 19 décembre 1966, à la
Charte africaine des droits de l’homme et des peuples du 27 juin 1981 et à la
convention contre la torture et autres peines et traitements cruels, inhumains ou
dégradants du 10 décembre 1984.
   Se conformant aux instructions que lui avait données la Cour en vertu du
paragraphe 3 de l’article 69 de son Règlement, le Greffe a adressé les notifica-
tions prévues au paragraphe 3 de l’article 34 du Statut et communiqué copie
des pièces de la procédure écrite au Secrétaire général de l’Organisation des
Nations Unies pour ce qui est du Pacte international relatif aux droits civils et
politiques et de la convention contre la torture et autres peines et traitements
cruels, inhumains ou dégradants, au secrétaire général de l’Organisation de
l’aviation civile internationale pour ce qui est de la convention de Chicago rela-
tive à l’aviation civile internationale et au président de la commission de
l’Union africaine pour ce qui est de la Charte africaine des droits de l’homme
et des peuples. Il a également été demandé aux organisations concernées si
elles entendaient présenter des observations écrites au sens du paragraphe 3 de
l’article 69 du Règlement de la Cour. Aucune d’elles n’a exprimé le vœu de
soumettre de telles observations.
   13. Par lettre datée du 2 octobre 2003 et adressée au Greffe, l’agent de la RDC
a demandé que l’Ouganda mette à la disposition de la RDC certains documents
liés à l’affaire et ne se trouvant pas dans le domaine public. Copie des documents
demandés a été reçue au Greffe le 17 octobre 2003 et transmise à l’agent de la
RDC. Par lettre en date du 13 octobre 2003 adressée au Greffe, l’agent de
l’Ouganda a demandé que la RDC produise certains documents ayant trait aux
questions en cause et qui ne relevaient pas du domaine public. Copie des docu-

                                                                               13

                           ACTIVITÉS ARMÉES (ARRÊT)                            178

ments demandés a été reçue au Greffe le 31 octobre 2003 et transmise à l’agent de
l’Ouganda. Par lettre du 5 novembre 2003, le greffier a informé les Parties que la
Cour avait décidé de ne pas verser les documents en question au dossier de
l’affaire et que, par conséquent, en application du paragraphe 4 de l’article 56,
ceux-ci ne pourraient être mentionnés au cours de la procédure orale, à moins
qu’ils ne « fasse[nt] partie d’une publication facilement accessible ».
   14. Le 17 octobre 2003, l’agent de l’Ouganda a informé la Cour que son gou-
vernement souhaitait produire vingt-quatre documents nouveaux, en applica-
tion de l’article 56 du Règlement de la Cour. Conformément au paragraphe 1
dudit article, ces documents ont été communiqués à la RDC. Le 29 oc-
tobre 2003, l’agent de la RDC a indiqué à la Cour que son gouvernement
n’entendait élever aucune objection à l’encontre de la production de ces nou-
veaux documents par l’Ouganda. Par lettres datées du 5 novembre 2003, le
greffier a fait savoir aux Parties que la Cour avait noté l’absence d’opposition
de la part de la RDC à la production des vingt-quatre documents nouveaux et
qu’il serait loisible aux conseils d’en faire mention au cours de leurs plaidoiries.
   15. Le 17 octobre 2003, l’agent de l’Ouganda a également informé la Cour
que son gouvernement souhaitait faire entendre deux témoins en vertu de l’ar-
ticle 57 du Règlement. Copie de la lettre de l’agent et de la liste de témoins
jointe à celle-ci a été transmise à l’agent de la RDC, lequel a indiqué à la
Cour que son gouvernement s’opposait à l’audition de ces témoins. Par lettre du
5 novembre 2003, le greffier a fait connaître aux Parties que la Cour avait
décidé qu’il ne serait pas approprié, au vu des circonstances, d’autoriser
l’Ouganda à faire entendre ces deux témoins.
   16. Le 20 octobre 2003, l’agent de l’Ouganda a informé la Cour que son gou-
vernement souhaitait, en application de l’article 56 du Règlement, ajouter deux
documents supplémentaires aux vingt-quatre documents nouveaux qu’il enten-
dait produire en l’espèce. Conformément au paragraphe 1 dudit article, ces
documents ont été communiqués à la RDC. Le 6 novembre 2003, l’agent de la
RDC a indiqué à la Cour que son gouvernement n’avait aucune observation
particulière à formuler à l’égard des deux documents supplémentaires.
   Le 5 novembre 2003, l’agent de la RDC a formellement demandé à produire
un « petit nombre » de documents nouveaux sur la base de l’article 56 du Règle-
ment de la Cour et s’est référé à l’instruction de procédure IX de la Cour.
Conformément au paragraphe 1 de l’article 56, ces documents ont été commu-
niqués à l’Ouganda. Le 5 novembre 2003, l’agent de l’Ouganda a indiqué que
son gouvernement ne s’opposait pas à la production par la RDC de ces docu-
ments nouveaux.
   Par lettres du 12 novembre 2003, le greffier a informé les Parties que la Cour
avait pris note que, en premier lieu, la RDC ne s’opposait pas à la production
des deux documents nouveaux supplémentaires que l’Ouganda souhaitait pré-
senter conformément à l’article 56 du Règlement de la Cour et que, en second
lieu, l’Ouganda ne s’opposait pas à la production des documents présentés par
la RDC le 5 novembre 2003 et qu’il serait loisible aux conseils de citer les docu-
ments en question lors de la procédure orale.
   17. Le 5 novembre 2003, l’agent de la RDC s’est enquis de la possibilité de
remettre à une date ultérieure, à savoir au mois d’avril 2004, l’ouverture des
audiences en l’affaire, prévue pour le 10 novembre 2003, « en vue de permettre
aux négociations diplomatiques engagées par les Parties de se dérouler dans un
climat de sérénité ». Par lettre du 6 novembre 2003, l’agent de l’Ouganda a
informé la Cour que son gouvernement « appu[yait] cette proposition et [s’asso-
ciait] à cette demande ».

                                                                                 14

                           ACTIVITÉS ARMÉES (ARRÊT)                            179

   Par lettre du 6 novembre 2003, le greffier a fait savoir aux deux Parties que la
Cour, « [ayant tenu] compte [de leurs] représentations, [avait] décidé de ren-
voyer l’ouverture de la procédure orale en l’affaire » et que la nouvelle date
pour l’ouverture de la procédure orale serait arrêtée le moment venu. Par lettre
du 9 septembre 2004, l’agent de la RDC a formellement invité la Cour à fixer
une nouvelle date pour l’ouverture de la procédure orale. Par lettres datées du
20 octobre 2004, le greffier a informé les Parties que la Cour avait décidé,
conformément à l’article 54 de son Règlement, de fixer au lundi 11 avril 2005 la
date d’ouverture de la procédure orale en l’affaire.
   18. Le 1er février 2005, l’agent de la RDC a informé la Cour que son gou-
vernement souhaitait produire certains documents nouveaux, en vertu de l’ar-
ticle 56 du Règlement. Conformément au paragraphe 1 de cet article, ces do-
cuments ont été communiqués à l’Ouganda. Le 16 février 2005, le coagent de
l’Ouganda a fait savoir à la Cour que son gouvernement n’entendait formuler
aucune objection à la production de l’un des documents nouveaux de la RDC
et a présenté certaines observations concernant les autres documents. Par lettre
du 21 février 2005, le greffier a informé les Parties que la Cour avait décidé
d’autoriser la production du document qui n’avait fait l’objet d’aucune objec-
tion de la part de l’Ouganda ainsi que des autres documents. S’agissant de ces
derniers, qui émanent de la commission d’enquête judiciaire chargée d’exami-
ner les allégations relatives à l’exploitation illégale des ressources naturelles et
autres formes de richesses en République démocratique du Congo, mise en
place par le Gouvernement ougandais en mai 2001 et présidée par le juge
David Porter (dénommée ci-après la « commission Porter »), les Parties ont par
ailleurs été informées que la Cour avait notamment relevé que seuls certains
d’entre eux étaient nouveaux, les autres reproduisant simplement des docu-
ments déjà soumis le 5 novembre 2003 et versés au dossier.
   19. Le 15 mars 2005, le coagent de l’Ouganda a soumis au Greffe un docu-
ment nouveau que son gouvernement souhaitait produire conformément à
l’article 56 du Règlement. Aucune objection n’ayant été opposée par le Gou-
vernement congolais à la demande de l’Ouganda, le greffier a, le 8 avril 2005,
informé les Parties que la Cour avait décidé d’autoriser la production dudit
document.
   20. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s’être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à l’ouverture de la procédure orale.
   21. Des audiences publiques ont été tenues du 11 avril au 29 avril 2005, au
cours desquelles ont été entendus en leurs plaidoiries et réponses :
Pour la RDC :    S. Exc. M. Jacques Masangu-a-Mwanza,
                 S. Exc. M. Honorius Kisimba Ngoy Ndalewe,
                 Me Tshibangu Kalala,
                 M. Jean Salmon,
                 M. Philippe Sands,
                 M. Olivier Corten,
                 M. Pierre Klein.
Pour l’Ouganda : l’honorable E. Khiddu Makubuya,
                 M. Paul S. Reichler,
                 M. Ian Brownlie,
                 l’honorable Amama Mbabazi,
                 M. Eric Suy.

                                                                                 15

                           ACTIVITÉS ARMÉES (ARRÊT)                            180

   22. A l’audience, des questions ont été posées aux Parties par les juges Vere-
shchetin, Kooijmans et Elaraby.
   Le juge Vereshchetin a adressé une question distincte à chaque Partie. Il a
posé la question suivante à la RDC : « Quelles sont les périodes précises aux-
quelles se réfèrent les conclusions telles qu’elles figurent dans les pièces de pro-
cédure écrite de la République démocratique du Congo ? » et a posé la question
suivante à l’Ouganda : « Quelles sont les périodes précises auxquelles se réfèrent
les conclusions concernant la première demande reconventionnelle, telles
qu’elles figurent dans les pièces de procédure de la République démocratique du
Congo ? »
   Le juge Kooijmans a posé la question suivante aux deux Parties :
      « Les Parties peuvent-elles indiquer quelles zones des provinces de l’Equa-
    teur, Orientale, du Nord-Kivu et du Sud-Kivu se trouvaient, au cours des
    périodes pertinentes, sous le contrôle, respectivement, des UPDF et des
    diverses milices rebelles ? Il serait souhaitable que la réponse à la présente
    question soit accompagnée de croquis. »
  Le juge Elaraby a posé la question suivante aux deux Parties :
       « L’accord de Lusaka, signé le 10 juillet 1999 et entré en vigueur vingt-
    quatre heures après sa signature, dispose que :
            « Le retrait définitif de toutes les forces étrangères du territoire
          national de la République démocratique du Congo se fera conformé-
          ment à l’annexe B du présent accord. » (Annexe A, chap. 4 (4.1).)
       L’alinéa 17 de l’annexe B dispose que le « retrait ordonné des forces
    étrangères » doit intervenir au jour « J + 180 jours ».
       L’Ouganda affirme que le retrait définitif est intervenu le 2 juin 2003.

       Quelles sont les vues des Parties concernant la base juridique de la pré-
    sence de forces ougandaises en République démocratique du Congo durant
    la période comprise entre la date de « retrait [ordonné] définitif » convenue
    à l’accord de Lusaka et le 2 juin 2003 ? »
Les Parties ont répondu par oral et par écrit, conformément au paragraphe 4 de
l’article 61 du Règlement. Conformément à l’article 72 du Règlement, chacune
des Parties a présenté des observations écrites sur les réponses écrites fournies
par l’autre Partie.

                                         *
  23. Dans la requête, les demandes ci-après ont été formulées par la RDC :
      « En conséquence, tout en se réservant le droit de compléter et préciser la
    présente demande en cours d’instance, la République démocratique du
    Congo prie la Cour de :
    Dire et juger que :
    a) l’Ouganda s’est rendu coupable d’un acte d’agression au sens de l’ar-
        ticle 1 de la résolution 3314 de l’Assemblée générale des Nations
        Unies du 14 décembre 1974 et de la jurisprudence de la Cour interna-
        tionale de Justice, en violation de l’article 2, paragraphe 4, de la
        Charte des Nations Unies ;
    b) de même, l’Ouganda viole continuellement les conventions de Genève
        de 1949 et leurs protocoles additionnels de 1977, bafouant ainsi les

                                                                                 16

                         ACTIVITÉS ARMÉES (ARRÊT)                             181

        règles élémentaires du droit international humanitaire dans les zones
        de conflits, se rendant également coupable de violations massives des
        droits de l’homme au mépris du droit coutumier le plus élémentaire ;
    c) plus spécifiquement, en s’emparant par la force du barrage hydroélec-
        trique d’Inga, et en provoquant volontairement des coupures élec-
        triques régulières et importantes, au mépris du prescrit de l’article 56
        du protocole additionnel de 1977, l’Ouganda s’est rendu responsable de
        très lourdes pertes humaines dans la ville de Kinshasa forte de 5 mil-
        lions d’habitants et alentour ;
    d) en abattant à Kindu, le 9 octobre 1998, un Boeing 727, propriété de la
        compagnie Congo Airlines, et en provoquant ainsi la mort de qua-
        rante personnes civiles, l’Ouganda a également violé la convention
        relative à l’aviation civile internationale du 7 décembre 1944 signée à
        Chicago, la convention de La Haye du 16 décembre 1970 pour la
        répression de la capture illicite d’aéronefs et la convention de Montréal
        du 23 septembre 1971 pour la répression d’actes illicites dirigés contre
        la sécurité de l’aviation civile.
      En conséquence, et conformément aux obligations juridiques internatio-
    nales susmentionnées, dire et juger que :
    1) toute force armée ougandaise participant à l’agression doit quitter sans
       délai le territoire de la République démocratique du Congo ;

    2) l’Ouganda a l’obligation de faire en sorte que ses ressortissants, tant
       personnes physiques que morales, se retirent immédiatement et sans
       condition du territoire congolais ;
    3) la République démocratique du Congo a droit à obtenir de l’Ouganda
       le dédommagement de tous les pillages, destructions, déportations de
       biens et des personnes et autres méfaits qui sont imputables à l’Ouganda
       et pour lesquels la République démocratique du Congo se réserve le
       droit de fixer ultérieurement une évaluation précise des préjudices,
       outre la restitution des biens emportés. »

   24. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties :
Au nom du Gouvernement de la RDC,
dans le mémoire :
      « La République démocratique du Congo, tout en se réservant le droit
    de compléter ou de modifier les présentes conclusions, et de fournir à la
    Cour de nouvelles preuves et de nouveaux arguments juridiques pertinents
    dans le cadre du présent différend, prie la Cour de dire et juger :
    1) que la République de l’Ouganda, en se livrant à des actions militaires et
       paramilitaires à l’encontre de la République démocratique du Congo,
       en occupant son territoire, et en soutenant activement, sur les plans
       militaire, logistique, économique et financier, des forces irrégulières qui
       y opèrent, a violé les principes conventionnels et coutumiers suivants :
       — le principe du non-recours à la force dans les relations internatio-
           nales, y compris l’interdiction de l’agression ;
       — l’obligation de régler les différends internationaux exclusivement

                                                                               17

                     ACTIVITÉS ARMÉES (ARRÊT)                             182

     par des moyens pacifiques de telle manière que la paix et la sécurité
     internationales ainsi que la justice ne soient pas mises en danger ;
   — le respect de la souveraineté des Etats et du droit des peuples à dis-
     poser d’eux-mêmes et donc de choisir librement et sans ingérence
     extérieure leur régime politique et économique ;
   — le principe de non-intervention dans les affaires qui relèvent de la
     compétence nationale des Etats, y compris en s’abstenant de toute
     assistance aux parties à une guerre civile opérant sur le territoire
     d’un autre Etat ;
2) que la République de l’Ouganda, en se livrant à une exploitation illé-
   gale des ressources naturelles [de la RDC], et en spoliant ses biens et ses
   richesses, a violé les principes conventionnels et coutumiers suivants :
   — le respect de la souveraineté des Etats, y compris sur [leurs] res-
     sources naturelles ;
   — le devoir de favoriser la réalisation du principe de l’égalité des
     peuples et de leur droit à disposer d’eux-mêmes, et par conséquent
     de ne pas soumettre des peuples à la subjugation, à la domination
     ou à l’exploitation étrangères ;
   — le principe de non-intervention dans les affaires qui relèvent de la
     compétence nationale des Etats, y compris dans le domaine écono-
     mique ;
3) que la République de l’Ouganda, en se livrant à des exactions à
   l’encontre des ressortissants de la République démocratique du Congo,
   en tuant, blessant, enlevant ou spoliant ces ressortissants, a violé les
   principes conventionnels et coutumiers suivants :
   — le principe conventionnel et coutumier de l’obligation de respecter
     et faire respecter les droits fondamentaux de la personne, y compris
     en période de conflit armé ;
   — les droits des ressortissants congolais à bénéficier des droits les plus
     élémentaires en matière civile et politique, comme en matière éco-
     nomique, sociale et culturelle ;
4) que, du fait de toutes les violations énoncées ci-dessus, la République
   de l’Ouganda est tenue, dans la mesure et selon les modalités précisées
   au chapitre VI du présent mémoire, et conformément au droit interna-
   tional coutumier :
   — de cesser immédiatement tout fait internationalement illicite qui se
     poursuit de façon continue, et en particulier son occupation du ter-
     ritoire congolais, son soutien aux forces irrégulières opérant en
     République démocratique du Congo, sa détention illégale de res-
     sortissants congolais et son exploitation des ressources naturelles et
     des richesses congolaises ;
   — de réparer tous les types de dommages causés par tous les types
     d’actes illicites qui lui sont imputables, et ce quelle que soit la lon-
     gueur du lien de causalité existant entre ces actes et ces dommages ;
   — par conséquent, d’effectuer une réparation en nature lorsque cela
     s’avère encore matériellement possible, en particulier en ce qui
     concerne les ressources, les biens et les richesses [de la RDC] qui
     seraient encore en sa possession ;
   — à défaut, de fournir une somme couvrant l’intégralité des dom-

                                                                           18

                         ACTIVITÉS ARMÉES (ARRÊT)                             183

          mages subis, et qui couvre notamment les exemples mentionnés
          au paragraphe 6.65 du présent mémoire ;
        — par ailleurs, et en tout état de cause, d’accorder satisfaction pour
          les outrages infligés à la République démocratique du Congo, à la
          fois sous la forme d’excuses officielles, de l’octroi de dommages-
          intérêts correspondant à la gravité des violations, et de poursuites
          dirigées contre tous les individus responsables ;
        — de fournir des garanties et assurances spécifiques tendant à ce
          qu’[elle] n’adopte plus à l’avenir l’une quelconque des violations
          mentionnées ci-dessus à l’encontre de la République démocratique
          du Congo » ;
dans la réplique :
      « La République démocratique du Congo, tout en se réservant le droit
    de compléter ou de modifier les présentes conclusions, et de fournir à la
    Cour de nouvelles preuves et de nouveaux arguments juridiques pertinents
    dans le cadre du présent différend, prie la Cour de dire et juger :
    1) Que la République de l’Ouganda, en se livrant à des actions militaires
       et paramilitaires à l’encontre de la République démocratique du Congo,
       en occupant son territoire, et en soutenant activement, sur les plans
       militaire, logistique, économique et financier, des forces irrégulières qui
       y opèrent, a violé les principes conventionnels et coutumiers suivants :
       — le principe du non-recours à la force dans les relations internatio-
           nales, y compris l’interdiction de l’agression ;
       — l’obligation de régler les différends internationaux exclusivement
           par des moyens pacifiques de telle manière que la paix et la sécurité
           internationales ainsi que la justice ne soient pas mises en danger ;
       — le respect de la souveraineté des Etats et du droit des peuples à dis-
           poser d’eux-mêmes et donc de choisir librement et sans ingérence
           extérieure leur régime politique et économique ;
       — le principe de non-intervention dans les affaires qui relèvent de la
           compétence nationale des Etats, y compris en s’abstenant de toute
           assistance aux parties à une guerre civile opérant sur le territoire
           d’un autre Etat ;
    2) Que la République de l’Ouganda, en se livrant à une exploitation illé-
       gale des ressources naturelles [de la RDC], et en spoliant ses biens et ses
       richesses, a violé les principes conventionnels et coutumiers suivants :
       — le respect de la souveraineté des Etats, y compris sur [leurs] res-
           sources naturelles ;
       — le devoir de favoriser la réalisation du principe de l’égalité des
           peuples et de leur droit à disposer d’eux-mêmes, et par conséquent
           de ne pas soumettre des peuples à la subjugation, à la domination
           ou à l’exploitation étrangères ;
       — le principe de non-intervention dans les affaires qui relèvent de la
           compétence nationale des Etats, y compris dans le domaine écono-
           mique ;
    3) Que la République de l’Ouganda, en se livrant à des exactions à
       l’encontre des ressortissants de la République démocratique du Congo,
       en tuant, blessant, enlevant ou spoliant ces ressortissants, a violé les
       principes conventionnels et coutumiers suivants :

                                                                               19

                      ACTIVITÉS ARMÉES (ARRÊT)                            184

   — le principe conventionnel et coutumier de l’obligation de respecter
       et faire respecter les droits fondamentaux de la personne, y compris
       en période de conflit armé ;
   — le principe conventionnel et coutumier qui impose d’opérer en tout
       temps une distinction entre objectifs civils et militaires dans le cadre
       d’un conflit armé ;
   — les droits des ressortissants congolais à bénéficier des droits les plus
       élémentaires en matière civile et politique, comme en matière éco-
       nomique, sociale et culturelle ;
4) Que, du fait de toutes les violations énoncées ci-dessus, la République
   de l’Ouganda est tenue, conformément au droit international coutu-
   mier :
   — de cesser immédiatement tout fait internationalement illicite qui se
       poursuit de façon continue, et en particulier son occupation du ter-
       ritoire congolais, son soutien aux forces irrégulières opérant en
       République démocratique du Congo et son exploitation des res-
       sources naturelles et des richesses congolaises ;
   — de réparer tous les types de dommages causés par tous les types
       d’actes illicites qui lui sont imputables, et ce quelle que soit la lon-
       gueur du lien de causalité existant entre ces actes et ces dommages ;
   — par conséquent, d’effectuer une réparation en nature lorsque cela
       s’avère encore matériellement possible, en particulier en ce qui
       concerne les ressources, les biens et les richesses [de la RDC] qui
       seraient encore en sa possession ;
   — à défaut, de fournir une somme couvrant l’intégralité des dom-
       mages subis, et qui couvre notamment les exemples mentionnés
       au paragraphe 6.65 du mémoire de la République démocratique
       du Congo, et rappelés au paragraphe 1.58 de la présente réplique ;
   — par ailleurs, et en tout état de cause, d’accorder satisfaction pour
       les outrages infligés à la République démocratique du Congo, à la
       fois sous la forme d’excuses officielles, de l’octroi de dommages-
       intérêts correspondant à la gravité des violations, et de poursuites
       dirigées contre tous les individus responsables ;
   — de fournir des garanties et assurances spécifiques tendant à ce
       qu’[elle] n’adopte plus à l’avenir l’une quelconque des violations
       mentionnées ci-dessus à l’encontre de la République démocratique
       du Congo » ;
5) Que la demande reconventionnelle ougandaise selon laquelle la RDC
   aurait été impliquée dans des attaques armées contre l’Ouganda doit
   être écartée, et ce pour les motifs suivants :
   — dans la mesure où elle s’étend à la période antérieure à l’arrivée au
       pouvoir de Laurent-Désiré Kabila, la demande est irrecevable,
       l’Ouganda ayant préalablement renoncé à introduire cette réclama-
       tion et, subsidiairement, cette demande est non fondée, l’Ouganda
       n’ayant pas démontré les faits qui sont à la base de sa demande ;
   — dans la mesure où elle s’étend aux périodes postérieures à l’arrivée
       au pouvoir de Laurent-Désiré Kabila, la demande est non fondée,
       l’Ouganda n’ayant pas démontré les faits qui sont à la base de sa
       demande ;
6) Que la demande reconventionnelle ougandaise selon laquelle la RDC

                                                                            20

                          ACTIVITÉS ARMÉES (ARRÊT)                             185

        aurait été impliquée dans une attaque de l’ambassade de l’Ouganda et
        de nationaux ougandais à Kinshasa doit être écartée, et ce pour les
        motifs suivants :
        — dans la mesure où l’Ouganda entend mettre en cause la responsa-
           bilité de la RDC pour des actes contraires au droit international
           qui auraient été commis au préjudice de ses ressortissants, sa
           demande est irrecevable, l’Ouganda n’ayant démontré ni que les
           personnes dont il prétend assurer la protection possèdent sa natio-
           nalité, ni qu’[elles] ont épuisé les recours internes disponibles en
           RDC ; subsidiairement, cette demande est non fondée, l’Ouganda
           n’ayant pas démontré les faits qui sont à la base de sa demande ;
        — la partie des demandes ougandaises relatives au traitement qui
           aurait été réservé à son personnel et à ses locaux diplomatiques à
           Kinshasa est non fondée, l’Ouganda n’ayant pas démontré les faits
           qui sont à la base de sa demande » ;
dans la pièce additionnelle intitulée « Observations écrites additionnelles sur les
demandes reconventionnelles présentées par l’Ouganda » :
       « La RDC, tout en se réservant le droit de compléter ou de modifier les
    présentes conclusions, et de fournir à la Cour de nouvelles preuves et de
    nouveaux arguments juridiques pertinents dans le cadre du présent diffé-
    rend, conformément au Règlement de la Cour, prie la Cour de dire et juger
    que :
       En ce qui concerne la première demande reconventionnelle présentée par
    l’Ouganda,
    1) dans la mesure où elle s’étend à la période antérieure à l’arrivée au pou-
        voir de Laurent-Désiré Kabila, la demande ougandaise est irrecevable,
        l’Ouganda ayant préalablement renoncé à introduire cette réclamation ;
        subsidiairement, cette demande est non fondée, l’Ouganda n’ayant pas
        démontré les faits qui sont à la base de sa demande ;
    2) dans la mesure où elle s’étend à la période allant de l’arrivée au pouvoir
        de Laurent-Désiré Kabila au déclenchement de l’agression ougandaise,
        la demande ougandaise n’est pas fondée en fait, l’Ouganda n’ayant pas
        démontré les faits qui sont à la base de sa demande ;
    3) dans la mesure où elle s’étend à la période postérieure au déclenche-
        ment de l’agression ougandaise, la demande ougandaise n’est fondée ni
        en fait ni en droit, l’Ouganda n’ayant pas démontré les faits qui sont à
        la base de sa demande, et la RDC s’étant en tout état de cause trouvée,
        à partir du 2 août 1998, en situation de légitime défense.
    En ce qui concerne la deuxième demande reconventionnelle présentée par
    l’Ouganda,
    1) dans la mesure où elle porte désormais sur l’interprétation et l’applica-
        tion de la convention de Vienne de 1961 sur les relations diplomatiques,
        la demande présentée par l’Ouganda modifie radicalement l’objet du
        différend, contrairement au Statut et au Règlement de la Cour ; ce volet
        de la demande doit dès lors être écarté du cadre de la présente instance ;
    2) le volet de la demande relatif à des mauvais traitements dont auraient
        été victimes certains ressortissants ougandais reste irrecevable,
        l’Ouganda n’ayant toujours pas montré que les conditions mises par le
        droit international à l’exercice de sa protection diplomatique étaient

                                                                                21

                         ACTIVITÉS ARMÉES (ARRÊT)                           186

       réunies ; subsidiairement, ce volet de la demande est non fondé,
       l’Ouganda n’étant toujours pas en mesure d’établir les fondements fac-
       tuels et juridiques de ses allégations ;
    3) le volet de la demande relatif à la prétendue expropriation de bien
       public ougandais est non fondé, l’Ouganda n’étant toujours pas en
       mesure d’établir les fondements factuels et juridiques de ses alléga-
       tions. »
Au nom du Gouvernement de l’Ouganda,
dans le contre-mémoire :
      « Tout en se réservant le droit de compléter ou de modifier ses de-
    mandes, la République de l’Ouganda prie la Cour :
    1) De dire et juger, conformément au droit international,
       A) que les demandes de la République démocratique du Congo concer-
           nant des actes ou des situations qui impliquent la République du
           Rwanda ou ses agents sont irrecevables pour les raisons exposées
           au chapitre XV du présent contre-mémoire ;
       B) que les demandes de la République démocratique du Congo ten-
           dant à ce que la Cour déclare que la République de l’Ouganda est
           responsable de plusieurs violations du droit international, telles
           que décrites dans la requête et dans le mémoire de la République
           démocratique du Congo, sont rejetées ; et
       C) que les demandes reconventionnelles présentées au chapitre XVIII
           du présent contre-mémoire sont retenues.
    2) De réserver la question de la réparation due au titre des demandes
       reconventionnelles pour un stade ultérieur de la procédure » ;
dans la duplique :
      « La République d’Ouganda, se réservant le droit de compléter ou de
    modifier ses demandes, prie la Cour :
    1. De juger et déclarer conformément au droit international :
       A) que les prétentions de la République démocratique du Congo rela-
            tives aux activités ou aux situations impliquant la République du
            Rwanda ou ses agents sont irrecevables pour les raisons énoncées
            au chapitre XV du contre-mémoire ;
       B) que les prétentions de la République démocratique du Congo ten-
            dant à ce que la Cour juge que la République d’Ouganda est res-
            ponsable de diverses violations du droit international, comme cela
            est allégué dans le mémoire et/ou la réplique de la République
            démocratique du Congo, sont rejetées ; et
       C) que les demandes reconventionnelles formulées au chapitre XVIII
            du contre-mémoire et renouvelées au chapitre VI de la présente
            duplique sont confirmées.
    2. De réserver à un stade ultérieur de la procédure la question des répa-
       rations en rapport avec les demandes reconventionnelles. »
   25. Dans la procédure orale, les conclusions finales ci-après ont été présen-
tées par les Parties :
Au nom du Gouvernement de la RDC,
à l’audience du 25 avril 2005, concernant les demandes de la RDC :

                                                                             22

                     ACTIVITÉS ARMÉES (ARRÊT)                            187

  « La République démocratique du Congo prie la Cour de dire et juger :
1. Que la République de l’Ouganda, en se livrant à des actions militaires
   et paramilitaires à l’encontre de la République démocratique du Congo,
   en occupant son territoire, et en soutenant activement, sur les plans
   militaire, logistique, économique et financier des forces irrégulières qui
   y opéraient, a violé les principes conventionnels et coutumiers suivants :
   — le principe du non-recours à la force dans les relations internatio-
       nales, y compris l’interdiction de l’agression ;
   — l’obligation de régler les différends internationaux exclusivement
       par des moyens pacifiques de telle manière que la paix et la sécurité
       internationales ainsi que la justice ne soient pas mises en danger ;
   — le respect de la souveraineté des Etats et du droit des peuples à dis-
       poser d’eux-mêmes et donc de choisir librement et sans ingérence
       extérieure leur régime politique et économique ;
   — le principe de non-intervention dans les affaires qui relèvent de la
       compétence nationale des Etats, y compris en s’abstenant de toute
       assistance aux parties à une guerre civile opérant sur le territoire
       d’un autre Etat.
2. Que la République de l’Ouganda, en se livrant à des exactions à
   l’encontre des ressortissants de la République démocratique du Congo,
   en tuant, blessant, ou spoliant ces ressortissants, en s’abstenant de
   prendre les mesures adéquates permettant de prévenir les violations des
   droits de l’homme en RDC par des personnes se trouvant sous sa juri-
   diction ou son contrôle, et/ou en s’abstenant de punir les personnes se
   trouvant sous sa juridiction ou son contrôle s’étant engagées dans les
   actes susmentionnés, a violé les principes conventionnels et coutumiers
   suivants :
   — le principe conventionnel et coutumier qui impose de respecter et
       faire respecter les droits fondamentaux de la personne, y compris en
       période de conflit armé, conformément au droit international huma-
       nitaire ;
   — le principe conventionnel et coutumier qui impose d’opérer en tout
       temps une distinction entre objets civils et objectifs militaires dans
       le cadre d’un conflit armé ;
   — les droits des ressortissants congolais à bénéficier des droits les plus
       élémentaires en matière civile et politique, comme en matière éco-
       nomique, sociale et culturelle.
3. Que la République de l’Ouganda, en se livrant à une exploitation illé-
   gale des ressources naturelles congolaises, en spoliant ses biens et ses
   richesses, en s’abstenant de prendre les mesures adéquates permettant
   de prévenir l’exploitation illicite des ressources de la RDC par des per-
   sonnes se trouvant sous sa juridiction ou son contrôle, et/ou en s’ab-
   stenant de punir les personnes se trouvant sous sa juridiction ou son
   contrôle s’étant engagées dans les actes susmentionnés, a violé les prin-
   cipes conventionnels et coutumiers suivants :
   — les règles applicables du droit international humanitaire ;
   — le respect de la souveraineté des Etats, y compris sur leurs res-
       sources naturelles ;
   — le devoir de favoriser la réalisation du principe de l’égalité des
       peuples et de leur droit à disposer d’eux-mêmes, et par conséquent

                                                                          23

                         ACTIVITÉS ARMÉES (ARRÊT)                            188

         de ne pas soumettre des peuples à la subjugation, à la domination
         ou à l’exploitation étrangères ;
       — le principe de non-intervention dans les affaires qui relèvent de la
         compétence nationale des Etats, y compris dans le domaine écono-
         mique.
    4. a) Que les violations du droit international énumérées aux conclusions
          numéros 1, 2 et 3 constituent des faits illicites imputables à
          l’Ouganda qui engagent sa responsabilité internationale ;
       b) que la République d’Ouganda est tenue de cesser immédiatement
          tout fait internationalement illicite qui se poursuit de façon conti-
          nue, et en particulier son soutien à des forces irrégulières opérant en
          RDC et son exploitation des ressources naturelles et des richesses
          congolaises ;
       c) que la République d’Ouganda est tenue de fournir des garanties et
          assurances spécifiques de non-répétition des faits illicites dénoncés ;
       d) que la République d’Ouganda est tenue envers la République démo-
          cratique du Congo de l’obligation de réparer tout préjudice causé à
          celle-ci par la violation des obligations imposées par le droit inter-
          national et énumérées dans les conclusions numéros 1, 2 et 3 ci-
          dessus ;
       e) que la nature, les formes et le montant de la réparation seront
          déterminés par la Cour, au cas où les Parties ne pourraient se
          mettre d’accord à ce sujet, et qu’elle réserve à cet effet la suite de
          la procédure.
    5. Que la République de l’Ouganda a violé l’ordonnance de la Cour sur
       les mesures conservatoires en date du 1er juillet 2000 en ce qu’elle n’a
       pas observé les mesures conservatoires suivantes :
       « 1) les deux Parties doivent, immédiatement, prévenir et s’abstenir de
            tout acte, et en particulier de toute action armée, qui risquerait de
            porter atteinte aux droits de l’autre Partie au regard de tout arrêt
            que la Cour pourrait rendre en l’affaire, ou qui risquerait d’aggra-
            ver ou d’étendre le différend porté devant elle ou d’en rendre la
            solution plus difficile ;
        2) les deux Parties doivent, immédiatement, prendre toutes mesures
            nécessaires pour se conformer à toutes leurs obligations en vertu
            du droit international, en particulier en vertu de la Charte des
            Nations Unies et de la Charte de l’Organisation de l’unité afri-
            caine, ainsi qu’à la résolution 1304 (2000) du Conseil de sécurité
            des Nations Unies en date du 16 juin 2000 ;
        3) les deux Parties doivent, immédiatement, prendre toutes mesures
            nécessaires pour assurer, dans la zone de conflit, le plein respect
            des droits fondamentaux de l’homme, ainsi que des règles appli-
            cables du droit humanitaire » » ;
à l’audience du 29 avril 2005, concernant les demandes reconventionnelles de
l’Ouganda :
      « Le Congo demande à la Cour internationale de Justice de dire et juger :

       En ce qui concerne la première demande reconventionnelle présentée par
    l’Ouganda,

                                                                              24

                         ACTIVITÉS ARMÉES (ARRÊT)                             189

    1) dans la mesure où elle s’étend à la période antérieure à l’arrivée au pou-
        voir de Laurent-Désiré Kabila, la demande ougandaise est irrecevable,
        l’Ouganda ayant préalablement renoncé à introduire cette réclamation ;
        subsidiairement, cette demande est non fondée, l’Ouganda n’ayant pas
        démontré les faits qui sont à la base de sa demande ;
    2) dans la mesure où elle s’étend à la période allant de l’arrivée au pouvoir
        de Laurent-Désiré Kabila au déclenchement de l’agression ougandaise,
        la demande ougandaise n’est pas fondée en fait, l’Ouganda n’ayant pas
        démontré les faits qui sont à la base de sa demande ;
    3) dans la mesure où elle s’étend à la période postérieure au déclenche-
        ment de l’agression ougandaise, la demande ougandaise n’est fondée ni
        en fait ni en droit, l’Ouganda n’ayant pas démontré les faits qui sont à
        la base de sa demande, et la République démocratique du Congo
        s’étant en tout état de cause trouvée, à partir du 2 août 1998, en situa-
        tion de légitime défense.
       En ce qui concerne la deuxième demande reconventionnelle présentée par
    l’Ouganda,
    1) dans la mesure où elle porte désormais sur l’interprétation et l’applica-
        tion de la convention de Vienne de 1961 sur les relations diplomatiques,
        la demande présentée par l’Ouganda modifie radicalement l’objet du
        différend, contrairement au Statut et au Règlement de la Cour ; ce volet
        de la demande doit dès lors être écarté du cadre de la présente instance ;
    2) le volet de la demande relatif à des mauvais traitements dont auraient
        été victimes certains ressortissants ougandais reste irrecevable,
        l’Ouganda n’ayant toujours pas montré que les conditions mises par le
        droit international à l’exercice de sa protection diplomatique étaient
        réunies ; subsidiairement, ce volet de la demande est non fondé,
        l’Ouganda n’étant toujours pas en mesure d’établir les fondements fac-
        tuels et juridiques de ses allégations ;
    3) le volet de la demande relatif à la prétendue expropriation de biens
        publics ougandais est non fondé, l’Ouganda n’étant toujours pas en
        mesure d’établir les fondements factuels et juridiques de ses alléga-
        tions. »
Au nom du Gouvernement de l’Ouganda,
à l’audience du 27 avril 2005, concernant les demandes de la RDC et les de-
mandes reconventionnelles de l’Ouganda :
      « La République de l’Ouganda prie la Cour :
    1) De juger et déclarer conformément au droit international :
       A) que les prétentions de la République démocratique du Congo rela-
           tives aux activités ou aux situations impliquant la République du
           Rwanda ou ses agents sont irrecevables pour les raisons énoncées
           au chapitre XV du contre-mémoire et réaffirmées à l’audience ;

       B) que les prétentions de la République démocratique du Congo ten-
          dant à ce que la Cour juge que la République de l’Ouganda est res-
          ponsable de diverses violations du droit international, suivant les
          allégations formulées dans le mémoire, dans la réplique et/ou à
          l’audience, sont rejetées ; et
       C) que les demandes reconventionnelles de l’Ouganda formulées au

                                                                               25

                        ACTIVITÉS ARMÉES (ARRÊT)                          190

           chapitre XVIII du contre-mémoire et renouvelées au chapitre VI de
           la duplique ainsi qu’à l’audience sont confirmées.
    2) De réserver à un stade ultérieur de la procédure la question des répa-
       rations en rapport avec les demandes reconventionnelles de l’Ouganda. »


                                   * * *

   26. La Cour est consciente de la situation complexe et tragique qui
prévaut depuis longtemps dans la région des Grands Lacs. Il y a eu beau-
coup de souffrance pour la population locale et déstabilisation d’une
grande partie de la région. En particulier, l’instabilité en RDC a eu des
incidences négatives pour la sécurité de l’Ouganda et de quelques autres
Etats voisins. Le sommet des chefs d’Etat de Victoria Falls, tenu les 7 et
8 août 1998, et l’accord pour un cessez-le-feu en République démocra-
tique du Congo, signé à Lusaka le 10 juillet 1999 (dénommé ci-après
l’« accord de Lusaka »), ont reconnu du reste la légitimité des besoins
en matière de sécurité des Etats voisins de la RDC. La Cour est aussi
consciente de la nécessité de parvenir, du fait des conflits entre factions
que connaît la RDC, à un règlement global des problèmes de la région.
   La Cour a néanmoins pour mission de trancher, sur la base du droit
international, le différend juridique précis qui lui est soumis. En interpré-
tant et en appliquant le droit, elle gardera ce contexte présent à l’esprit,
mais ne saurait aller au-delà.

                                   * * *

   27. Au vu du nombre important de protagonistes mentionnés par les
Parties dans leurs écritures et à l’audience, la Cour juge utile de préciser
les abréviations qu’elle emploiera pour les désigner dans le présent arrêt.
Ainsi les Forces démocratiques alliées seront-elles ci-après dénommées
les FDA ; l’Alliance des forces démocratiques pour la libération du Congo,
l’AFDL ; l’Armée de libération du Congo, l’ALC ; les Forces armées
congolaises, les FAC ; les Forces armées rwandaises, les FAR ; l’ancienne
Armée nationale de l’Ouganda (Former Uganda National Army),
la FUNA ; l’Armée de résistance du Seigneur (Lord’s Resistance Army),
la LRA ; le Mouvement de libération du Congo, le MLC ; l’Armée natio-
nale de libération de l’Ouganda (National Army for the Liberation of
Uganda), la NALU ; le Rassemblement congolais pour la démocratie,
le RCD ; le Rassemblement congolais pour la démocratie-Kisangani, le
RCD-Kisangani (dit, également, RCD-Wamba) ; le Rassemblement
congolais pour la démocratie-Mouvement de libération, le RCD-ML ;
l’Armée patriotique rwandaise, l’APR ; le Mouvement/Armée de libéra-
tion du peuple soudanais (Sudan People’s Liberation Movement/Army),
le SPLM/A ; le Front national pour le salut de l’Ouganda (Uganda
National Rescue Front II), l’UNRF II ; les Forces de défense du peuple
ougandais (Uganda People’s Defence Forces), les UPDF, et le Front de

                                                                           26

                        ACTIVITÉS ARMÉES (ARRÊT)                          191

la rive ouest du Nil (West Nile Bank Front), le WNBF.


                                   * * *
   28. Dans son premier chef de conclusions, la RDC prie la Cour de dire
et juger :
    « 1. Que la République de l’Ouganda, en se livrant à des actions
         militaires et paramilitaires à l’encontre de la République démo-
         cratique du Congo, en occupant son territoire, et en soutenant
         activement, sur les plans militaire, logistique, économique et
         financier des forces irrégulières qui y opéraient, a violé les prin-
         cipes conventionnels et coutumiers suivants :
         — le principe du non-recours à la force dans les relations inter-
             nationales, y compris l’interdiction de l’agression ;
         — l’obligation de régler les différends internationaux exclusive-
             ment par des moyens pacifiques de telle manière que la paix
             et la sécurité internationales ainsi que la justice ne soient pas
             mises en danger ;
         — le respect de la souveraineté des Etats et du droit des peuples
             à disposer d’eux-mêmes et donc de choisir librement et sans
             ingérence extérieure leur régime politique et économique ;

         — le principe de non-intervention dans les affaires qui relèvent
           de la compétence nationale des Etats, y compris en s’abste-
           nant de toute assistance aux parties à une guerre civile opé-
           rant sur le territoire d’un autre Etat. »
   29. La RDC expose que Laurent-Désiré Kabila, qui dirigeait à
l’époque l’AFDL (mouvement rebelle congolais soutenu par l’Ouganda
et le Rwanda), est parvenu en 1997 à renverser le maréchal Mobutu
Ssese Seko, alors président du Zaïre, et qu’il a prêté serment en qualité de
président de la nouvelle République démocratique du Congo le 29 mai
1997. La RDC affirme que, après l’accession du président Kabila au pou-
voir, l’Ouganda et le Rwanda se sont vu accorder en RDC d’importants
avantages dans les domaines économique et militaire. Elle note que le
président Kabila s’est toutefois efforcé, par la suite, de réduire pro-
gressivement l’influence de ces deux Etats dans les affaires politiques,
militaires et économiques du pays. C’est, au dire de la RDC, « [c]ette
nouvelle politique d’indépendance et d’émancipation » à l’égard des
deux Etats qui a constitué la véritable cause de l’invasion du territoire
congolais par les forces armées ougandaises en août 1998.
   30. La RDC soutient que le président Kabila a eu connaissance, à la
fin du mois de juillet 1998, d’un projet de coup d’Etat fomenté par le
colonel Kabarebe (ressortissant rwandais), chef d’état-major des FAC et
que, dans une déclaration officielle publiée le 28 juillet 1998 (voir para-

                                                                           27

                         ACTIVITÉS ARMÉES (ARRÊT)                         192

graphe 49 ci-après), il a appelé au retrait des forces étrangères du terri-
toire congolais. Si le président Kabila visait avant tout les forces rwan-
daises, la RDC prétend que son intention de s’adresser à « toutes forces
militaires étrangères » ne saurait faire de doute. La RDC affirme que la
10e brigade, qui avait été affectée à la province du Nord-Kivu, s’est rebel-
lée le 2 août 1998 contre le Gouvernement central, et que, dans la nuit
du 2 au 3 août 1998, des soldats tutsis congolais et quelques soldats rwan-
dais non encore rapatriés ont cherché à renverser le président Kabila.
Selon la RDC, l’intervention militaire de l’Ouganda a commencé immé-
diatement après l’échec de cette tentative de coup d’Etat.
   31. La RDC soutient que l’Ouganda et le Rwanda ont organisé, le
4 août 1998, une opération aéroportée, acheminant leurs soldats par
avion de la ville de Goma, située sur la frontière orientale de la RDC, à
Kitona, qui se trouve à quelque 1800 kilomètres de là, à l’autre extrémité
du pays, sur le littoral atlantique. L’objectif visé, affirme la RDC, était de
renverser le président Kabila dans un délai de dix jours. La RDC prétend
que, en progressant vers Kinshasa, les troupes ougandaises et rwandaises
se sont emparées de certaines villes et ont occupé le barrage d’Inga, qui
alimente la ville de Kinshasa en électricité. L’Angola et le Zimbabwe ont,
indique-t-elle, prêté main forte au Gouvernement congolais pour empê-
cher la prise de Kinshasa. La RDC affirme en outre que l’avancée des
soldats des UPDF dans le nord-est du pays les a amenés, en quelques
mois, à occuper, dans diverses provinces, des parties importantes du ter-
ritoire congolais.
   32. La RDC allègue que l’un des volets de l’opération militaire menée
par l’Ouganda à son encontre a consisté à apporter un soutien aux
groupes armés congolais opposés au gouvernement du président Kabila.
Ainsi le RCD aurait été créé par l’Ouganda et le Rwanda le 12 août 1998
et, à la fin du mois de septembre 1998, l’Ouganda aurait appuyé la for-
mation du MLC, nouveau groupe rebelle qui n’était pas lié à l’armée
rwandaise. D’après la RDC, l’Ouganda a été fortement impliqué dans
le recrutement, la formation, l’entraînement, l’équipement et le
ravitaillement du MLC et de son aile armée, l’ALC. Les liens étroits
existant entre l’Ouganda et le MLC se sont traduits, au dire de la RDC,
par la constitution d’un front militaire unique dans les opérations de
combat contre les FAC. La RDC soutient que, dans un certain
nombre de cas, les UPDF ont apporté un appui tactique, notamment
sous la forme d’une couverture d’artillerie, aux forces de l’ALC. Les
UPDF et l’ALC ont ainsi constamment agi, prétend-elle, en étroite coo-
pération lors des nombreux combats qui les ont opposées à l’armée
régulière congolaise. La RDC en conclut que l’Ouganda, « en plus d’avoir
fourni à plusieurs mouvements rebelles congolais un appui militaire
décisif, a déployé une intense activité en vue d’assurer un encadrement
politique et diplomatique à ces mouvements ».
   33. La RDC note que les événements dont elle était le théâtre inspi-
raient de vives inquiétudes à la communauté internationale. Elle indique
que, lors du sommet de Victoria Falls, tenu les 7 et 8 août 1998 en pré-

                                                                           28

                        ACTIVITÉS ARMÉES (ARRÊT)                         193

sence de représentants de la RDC, de l’Ouganda, de la Namibie, du
Rwanda, de la Tanzanie, de la Zambie et du Zimbabwe,
    « les pays membres de la SADC [Communauté pour le développe-
    ment de l’Afrique australe], suite à l’introduction d’une requête par
    la République démocratique du Congo, [ont] condamn[é] sans équi-
    voque l’agression dont elle [était] victime et l’occupation de certaines
    parties [de son] territoire national ».
La RDC signale encore que, soucieux d’aider au règlement du conflit, la
SADC, les Etats de l’Afrique orientale et l’Organisation de l’unité afri-
caine (OUA) ont pris diverses initiatives diplomatiques, organisant
notamment une série de rencontres entre les belligérants et les représen-
tants de plusieurs Etats africains, également connue sous le nom de « pro-
cessus de Lusaka ». C’est dans ce cadre que fut signé, le 18 avril 1999,
l’accord de paix de Syrte entre le président congolais Kabila et le prési-
dent ougandais Museveni. La RDC expose que, aux termes de cet accord,
l’Ouganda s’engageait à « cesser immédiatement les hostilités » et à retirer
ses forces du territoire congolais. Les chefs d’Etat de la RDC, de
l’Ouganda, ainsi que d’autres Etats africains (l’Angola, la Namibie, le
Rwanda et le Zimbabwe) ont signé l’accord de Lusaka le 10 juillet 1999 ;
le MLC et le RCD (groupes rebelles) l’ont pour leur part signé le
1er août 1999 et le 31 août 1999, respectivement. L’accord prévoyait,
indique la RDC, la cessation des hostilités entre les forces en présence,
leur désengagement, le déploiement des vérificateurs de l’OUA ainsi que
de la mission de l’Organisation des Nations Unies en République démo-
cratique du Congo (ci-après dénommée la « MONUC »), qui devaient
être suivis du retrait des forces étrangères. Les 8 avril et 6 dé-
cembre 2000, l’Ouganda a signé des accords de désengagement des
forces, connus sous le nom de plan de Kampala et de plan de Harare,
respectivement.
   34. Selon la RDC, l’Ouganda a continué, après le retrait de ses troupes
en juin 2003, à fournir des armes aux groupes ethniques qui s’affrontaient
dans la région de l’Ituri, à la frontière ougando-congolaise. La RDC
affirme encore que l’Ouganda « a laissé derrière lui un bon réseau de sei-
gneurs de guerre qu’il approvisionne toujours en armes [et] que ces der-
niers continuent à piller les richesses de la RDC pour le compte des
opérateurs économiques ougandais ou étrangers ».

                                     *

   35. L’Ouganda allègue pour sa part que, du début de l’année 1994
jusqu’au mois de mai 1997 approximativement, les autorités congolaises
ont fourni un soutien militaire et logistique aux insurgés antiougandais.
L’Ouganda affirme avoir été, dès le début de cette période, victime d’at-
taques transfrontalières menées par ces rebelles armés, basés dans l’est de
la RDC. Jusqu’à la fin de l’année 1997, il n’a, indique-t-il, réagi à ces at-

                                                                          29

                         ACTIVITÉS ARMÉES (ARRÊT)                         194

taques qu’en procédant, dans la partie de son territoire limitrophe de la
RDC, au renforcement de ses positions militaires le long de la frontière.
   36. Pour l’Ouganda, ce sont les divers groupes rebelles congolais ras-
semblés sous la bannière de l’AFDL et l’armée rwandaise qui ont, en
1997, renversé le régime du président Mobutu au Zaïre. L’Ouganda sou-
tient que, lors de son arrivée au pouvoir le 29 mai 1997, le prési-
dent Kabila l’a invité à déployer ses propres forces dans la partie orien-
tale de la RDC, l’armée congolaise n’ayant pas les moyens de contrôler
les provinces orientales reculées, dans l’objectif d’« éliminer » les insurgés
antiougandais opérant dans cette partie du territoire et d’assurer la sécu-
rité dans la région frontalière. C’est, d’après l’Ouganda, dans ces condi-
tions que ses troupes ont pénétré dans l’est de la RDC et établi des bases
sur le territoire de ce pays. L’Ouganda soutient également que c’est à
nouveau à l’invitation du président Kabila qu’il a envoyé deux bataillons
des UPDF dans l’est de la RDC, en décembre 1997, puis un troisième, en
avril 1998. L’Ouganda affirme que, aux termes du protocole relatif à la
sécurité le long de la frontière commune signé par les deux gouverne-
ments le 27 avril 1998, la RDC a une nouvelle fois invité l’Ouganda à
déployer ses forces dans la partie orientale de son territoire, les forces
armées des deux pays s’engageant en outre à combattre ensemble les
insurgés antiougandais en territoire congolais, ainsi qu’à assurer la sécu-
rité dans la région frontalière. Trois bataillons ougandais ont en consé-
quence, indique l’Ouganda, été stationnés en RDC, dans la région fron-
talière des monts Ruwenzori.
   37. L’Ouganda allègue qu’entre mai et juillet 1998, toutefois, le prési-
dent Kabila a rompu ses alliances avec le Rwanda et l’Ouganda, et en a
établi de nouvelles avec le Tchad, le Soudan et divers groupes d’insurgés
antiougandais.
   S’agissant de la déclaration officielle du président Kabila, publiée le
28 juillet 1998, appelant au retrait des forces rwandaises du territoire
congolais, l’Ouganda estime que cette déclaration ne le concernait pas,
puisqu’elle ne faisait aucune mention de ses forces armées, lesquelles se
trouvaient alors en RDC à l’invitation du président Kabila et en applica-
tion du protocole du 27 avril 1998.
   38. L’Ouganda se défend d’avoir pris part à la rébellion des FAC sur-
venue dans l’est de la RDC le 2 août 1998 et à la tentative de coup d’Etat
dirigée contre le président Kabila dans la nuit du 2 au 3 août 1998, ou
d’avoir été informé de ce qui se préparait. L’Ouganda dément également
toute participation à l’attaque contre la base militaire de Kitona. D’après
lui, aucun soldat ougandais n’était présent le 4 août 1998 à Goma ou
à Kitona, ni à bord des avions mentionnés par la RDC.
   39. L’Ouganda affirme en outre n’avoir pas envoyé de renforts en
RDC pendant le mois d’août 1998. Selon lui, sa situation était néanmoins
devenue intenable sur le plan de la sécurité, en août et septembre 1998, la
RDC et le Soudan se préparant à attaquer les forces ougandaises dans
l’est de la RDC. L’Ouganda affirme avoir, « [e]n réaction à cette grave
menace et faisant usage de son droit souverain de légitime défense », pris

                                                                           30

                         ACTIVITÉS ARMÉES (ARRÊT)                          195

le 11 septembre 1998 la décision de renforcer ses effectifs dans l’est de la
RDC et de s’emparer des aérodromes et des ports fluviaux stratégiques du
nord et de l’est de la RDC, pour empêcher les forces conjointes des armées
congolaise et soudanaise, ainsi que les groupes d’insurgés antiougandais,
de parvenir à ses frontières. C’est, selon l’Ouganda, le 20 septembre 1998
qu’il a lancé les opérations militaires qui devaient lui assurer le contrôle
de ces positions stratégiques. L’Ouganda indique qu’en février 1999 ses
forces avaient réussi à occuper l’ensemble des principaux aérodromes et
ports fluviaux donnant accès à la partie orientale de la RDC et à la
frontière ougandaise et que, le 3 juillet 1999, elles se sont emparées de l’aé-
roport de Gbadolite, chassant de RDC toutes les forces soudanaises.
   40. L’Ouganda note que le processus de paix régional alors en cours a
abouti, le 10 juillet 1999, à la signature, par les chefs d’Etat de l’Ouganda,
de la RDC, du Rwanda, du Zimbabwe, de l’Angola et de la Namibie,
d’un accord de paix à Lusaka, puis à la signature des plans de désenga-
gement de Kampala (8 avril 2000) et de Harare (6 décembre 2000).
L’Ouganda relève que, bien qu’aucun retrait immédiat ou unilatéral n’ait
été demandé, il a commencé à évacuer de la RDC cinq bataillons le
22 juin 2000 et annoncé, le 20 février 2001, son intention d’en retirer
deux autres. Le 6 septembre 2002, l’Ouganda et la RDC ont conclu
à Luanda un accord de paix (accord entre les Gouvernements de la Répu-
blique démocratique du Congo et de la République de l’Ouganda sur le
retrait des troupes ougandaises de la République démocratique du Congo,
sur la coopération et la normalisation des relations bilatérales entre les
deux pays (dénommé ci-après l’« accord de Luanda »)). Aux termes de cet
accord l’Ouganda acceptait de retirer toutes ses forces du territoire congo-
lais, excepté celles qui étaient expressément autorisées par la RDC à res-
ter sur les pentes des monts Ruwenzori. L’Ouganda affirme avoir, en
exécution des obligations lui incombant en vertu de cet accord, achevé le
retrait de l’ensemble de ses forces du territoire congolais en juin 2003.
« Depuis lors », affirme-t-il, « pas le moindre soldat ougandais n’a été
déployé sur le territoire du Congo ».
   41. S’agissant du soutien apporté aux forces irrégulières opérant en
RDC, l’Ouganda précise qu’il n’a jamais nié avoir fourni un soutien poli-
tique et militaire au MLC et au RCD. Mais il assure n’avoir pas participé
à la formation du MLC et du RCD.
        « [C]’est seulement après le début de la rébellion et après la créa-
     tion du RCD que l’Ouganda a commencé à collaborer avec ce
     groupe, et, là encore, ces relations ont gardé un caractère strictement
     politique jusqu’à compter de la mi-septembre 1998. » (Les italiques
     sont dans l’original.)
L’Ouganda affirme avoir commencé à apporter un soutien militaire
au MLC et au RCD en janvier et mars 1999, respectivement. Il fait
valoir, en outre, que la nature et l’ampleur de son soutien aux rebelles
congolais n’excédaient pas les limites de ce qu’imposaient les exigences de
la légitime défense. L’Ouganda indique de surcroît qu’il s’était abstenu

                                                                            31

                         ACTIVITÉS ARMÉES (ARRÊT)                          196

d’apporter aux rebelles le type ou la quantité d’aide dont ils auraient eu
besoin pour parvenir à des fins aussi ambitieuses que la conquête du ter-
ritoire ou le renversement du Gouvernement de la RDC.

                                    *   *

                      LA QUESTION DU CONSENTEMENT

   42. La Cour examinera maintenant les diverses questions relatives au
premier chef de conclusions de la RDC.
   43. En réponse aux allégations d’activités militaires et paramilitaires
constitutives d’agression formulées par la RDC, l’Ouganda affirme
qu’entre mai 1997 (date de l’accession au pouvoir du président Laurent-
Désiré Kabila à Kinshasa) et le 11 septembre 1998 (date à laquelle
l’Ouganda prétend avoir décidé d’agir au titre de la légitime défense) il se
trouvait en RDC avec le consentement de cette dernière. L’Ouganda sou-
tient que la RDC a réitéré son consentement à la présence des forces
ougandaises en juillet 1999, aux termes de l’accord de Lusaka, et l’a
ensuite prorogé. Pour justifier les actions militaires menées au cours de la
période intermédiaire allant du 11 septembre 1998 au 10 juillet 1999,
l’Ouganda invoque par ailleurs l’exercice de son droit de légitime défense.
La Cour examinera l’un après l’autre les arguments de l’Ouganda.
   44. Dans sa réponse écrite à la question du juge Vereshchetin (voir
paragraphe 22 ci-dessus), la RDC précise que ses demandes concernent
des actes commis par l’Ouganda à partir d’août 1998. Toutefois, les
Parties étant en désaccord sur la manière dont il convient de qualifier les
faits survenus au cours de ce mois, la Cour estime utile de procéder
d’abord à une analyse des événements qui se sont déroulés quelques mois
auparavant et des règles de droit international qui leur sont applicables.
   45. Laurent-Désiré Kabila entretenait avec le Gouvernement ougan-
dais d’étroites relations dès avant son arrivée au pouvoir ; à cette occa-
sion, il apparut de l’intérêt commun des deux parties de lutter contre les
forces antigouvernementales opérant le long de la frontière entre la RDC
et l’Ouganda, d’où elles menaient notamment des attaques transfronta-
lières contre celui-ci. Il semble avéré que, à partir du milieu de l’année 1997
et pendant la première partie de l’année 1998, l’Ouganda avait été auto-
risé à entreprendre des actions militaires contre les rebelles antiougandais
dans la partie orientale du territoire de la RDC. L’Ouganda affirme avoir
été invité par le président Kabila, lors de l’accession de celui-ci au pou-
voir en mai 1997, à déployer des troupes dans l’est de la RDC. La RDC
a reconnu que « des troupes ougandaises étaient présentes sur le territoire
de la République démocratique du Congo, avec le consentement du Gou-
vernement légitime de ce pays ». Il ressort clairement du dossier soumis à
la Cour que, avant le mois d’août 1998, la RDC ne s’est pas opposée à la
présence et aux activités des troupes ougandaises dans la zone frontalière
de l’est du pays. La RDC évoque, dans ses écritures, des opérations
menées par l’Ouganda avec son autorisation à partir du mois de sep-

                                                                            32

                        ACTIVITÉS ARMÉES (ARRÊT)                        197

tembre 1997. Sont ainsi mentionnées des activités autorisées menées
par l’Ouganda le 19 décembre 1997, au début du mois de février 1998,
puis encore au début du mois de juillet 1998, lorsque la RDC a auto-
risé le transfert d’unités ougandaises vers la localité de Ntabi, en ter-
ritoire congolais, afin de combattre plus efficacement les FDA.
   46. Une série de rencontres bilatérales entre les deux gouvernements
ont eu lieu à Kinshasa, du 11 au 13 août 1997, à Kampala, du 6 au 7 avril
1998, puis à nouveau à Kinshasa, du 24 au 27 avril 1998. Cette dernière
rencontre aboutit, le 27 avril 1998, à la signature entre les deux pays d’un
protocole relatif à la sécurité le long de la frontière commune, où était
exprimé notamment le souhait « de mettre un terme à l’existence de
groupes rebelles opérant d’un côté comme de l’autre de la frontière,
c’est-à-dire dans le Ruwenzori ». Les deux parties étaient convenues
que leurs armées « coopérer[aient] afin d’assurer la sécurité et la paix le
long de la frontière commune ». La RDC soutient que cette phrase ne
comporte « aucune invitation ni acceptation d’aucune des deux parties
contractantes à envoyer son armée sur le territoire de l’autre ». La Cour
estime que tant l’absence d’objection à la présence des troupes ougan-
daises au cours des mois précédents que la pratique observée après la
signature du protocole donnent à penser que la RDC avait accepté au
titre de celui-ci le maintien, comme auparavant, de la présence de ces
troupes. L’Ouganda a indiqué à la Cour que,
    « [e]n application de ce texte, [il avait envoyé] un troisième bataillon
    dans l’est du Congo, portant l’effectif de ses troupes à environ deux
    mille hommes, et poursuiv[i] ses opérations militaires contre les
    groupes armés dans la région, tant unilatéralement que conjointe-
    ment avec les forces du Gouvernement congolais ».
La RDC ne l’a pas démenti, et n’a pas non plus contesté que ses autorités
avaient accepté la situation.
   47. Si l’on peut raisonnablement penser que la coopération envisagée
dans le protocole impliquait une prorogation de l’autorisation accordée à
l’Ouganda de maintenir des troupes dans la région frontalière, le proto-
cole ne constituait pas le fondement juridique de cette autorisation ou de
ce consentement. L’origine de l’autorisation ou du consentement au fran-
chissement de la frontière par ces troupes remontait à une date antérieure
au protocole, et cette autorisation ou ce consentement préexistants pou-
vaient par conséquent être retirés à tout moment par le Gouvernement de
la RDC, sans formalité particulière.
   48. La Cour observe que, lorsque le président Kabila arriva au pou-
voir, l’influence de l’Ouganda, et surtout du Rwanda, en RDC devint
considérable. Dans ce contexte, il n’est pas inutile de noter que l’armée
congolaise comptait dans ses rangs de nombreux officiers supérieurs
rwandais et que le colonel James Kabarebe, de nationalité rwandaise,
était le chef d’état-major des FAC (forces armées de la RDC). A partir de
la fin du printemps 1998, le président Kabila chercha, pour diverses rai-
sons, à réduire cette influence étrangère ; au milieu de l’année 1998, ses

                                                                         33

                         ACTIVITÉS ARMÉES (ARRÊT)                         198

relations avec ses anciens alliés s’étaient dégradées. Dans ces circon-
stances, la présence de troupes rwandaises sur le sol congolais était, en
particulier, devenue une source de vive préoccupation pour le Gouverne-
ment de la RDC.
   49. Le 28 juillet 1998, le président Kabila publia une déclaration offi-
cielle, qui se lit comme suit :
       « Le commandant suprême des Forces armées nationales congo-
    laises, le chef de l’Etat de la République du Congo et le ministre de
    la défense nationale, informe le peuple congolais qu’il vient de
    mettre fin, à dater de ce lundi 27 juillet 1998, à la présence militaire
    rwandaise qui nous a assistés pendant la période de libération du
    pays. Il remercie, à travers ces militaires, tout le peuple rwandais de
    la solidarité qu’il nous a témoignée jusque-là. Aussi félicite-t-il la
    grandeur d’âme du peuple congolais démocratique d’avoir toléré,
    hébergé et encadré ces soldats amis durant leur séjour passager dans
    notre pays. Cela marque la fin de la présence de toutes forces mili-
    taires étrangères au Congo. »

   50. La RDC soutient que, même si le texte de la déclaration ne visait
pas expressément les troupes ougandaises, il ressortait de sa dernière
phrase que le retrait de son consentement concernait les troupes tant
ougandaises que rwandaises. Elle indique que le président Kabila, informé
d’une tentative de coup d’Etat, avait « annonc[é] officiellement ... la fin de
la coopération militaire avec le Rwanda et demand[é] aux militaires
rwandais de regagner leur pays, tout en précisant que cela marqu[ait] la
fin de la présence des troupes étrangères au Congo ». Si les soldats ougan-
dais n’y furent pas désignés, c’est parce qu’ils étaient « très peu nombreux
au Congo », précise la RDC, et qu’ils ne devaient pas être assimilés aux
soldats rwandais « qui, dans les circonstances de l’époque, étaient perçus
comme des ennemis suspectés de vouloir renverser le régime ». L’Ouganda,
pour sa part, fait valoir que la déclaration du président ne visait que les
forces rwandaises, que la dernière phrase de cette déclaration ne saurait
être lue comme contenant une référence aux troupes ougandaises, et que
tout retrait d’un consentement à la présence de ces troupes eût demandé
une dénonciation formelle, par la RDC, du protocole d’avril 1998.
   51. La Cour note tout d’abord que, pour les raisons exposées ci-des-
sus, le retrait, par la RDC, de son consentement à la présence de soldats
ougandais sur son territoire ne nécessitait aucune formalité particulière.
En ce qui concerne la teneur de la déclaration du président Kabila, la
Cour observe que, sur un plan purement textuel, le propos était ambigu.
   52. Mais il importe surtout, de l’avis de la Cour, de relever que le
consentement en vertu duquel l’Ouganda avait pu déployer ses forces en
RDC et s’y livrer à des opérations militaires n’était pas sans limite. La
RDC acceptait que l’Ouganda combatte ou aide à combattre les rebelles
le long de la frontière orientale et, en particulier, à mettre un terme à
leurs activités transfrontalières. A supposer que le consentement de

                                                                           34

                        ACTIVITÉS ARMÉES (ARRÊT)                         199

la RDC à la présence militaire ougandaise ait couvert une période allant
bien au-delà du mois de juillet 1998, les restrictions apportées à ce
consentement, en ce qui concerne la localisation des troupes ou les objec-
tifs visés, auraient dû être respectées.
   53. En l’occurrence, la question du retrait du consentement de la RDC
et celle de l’élargissement par l’Ouganda de la nature et de la portée de ses
activités sont allées de pair. La Cour note que, lors du sommet de Victo-
ria Falls (voir paragraphe 33 ci-dessus), la RDC a accusé l’Ouganda et le
Rwanda d’avoir envahi son territoire. Ainsi, quelque interprétation que
l’on donne de la déclaration publiée le 28 juillet 1998 par le président
Kabila, il ne fait aucun doute, de l’avis de la Cour, que tout consente-
ment antérieur de la RDC à la présence de troupes ougandaises sur son
territoire a été retiré, au plus tard, le 8 août 1998, date de la clôture du
sommet de Victoria Falls.
   54. La Cour rappelle que, indépendamment de la divergence de vues
opposant les Parties sur la date éventuelle du retrait du consentement
congolais à la présence de soldats ougandais, la RDC lui a fait savoir que
ses demandes contre l’Ouganda sont liées à ce qu’elle appelle une agres-
sion, qui aurait commencé le 2 août 1998.

                                    *   *

      E
      u TABLISSEMENT DES FAITS CONCERNANT L’EMPLOI DE LA FORCE
                      PAR L’OUGANDA À KITONA


   55. La Cour observe que les divergences sur la date du début des opé-
rations militaires de l’Ouganda auxquelles la RDC n’a pas consenti
mettent principalement en cause la qualification juridique des événements,
et non la réalité de ces événements. Dans quelques cas, l’Ouganda dément
toutefois la présence même de ses soldats en certains endroits, l’opération
militaire à Kitona en offrant un important exemple. La RDC a indiqué à
la Cour que, à compter du 2 août 1998, l’Ouganda s’était livré sur son
territoire à des activités militaires contraires au droit international, qui
avaient pour but le renversement du président Kabila. Selon la RDC, les
forces ougandaises (conjointement avec celles du Rwanda) ont pris part,
le 4 août, à une offensive militaire d’envergure à Kitona, localité située à
l’ouest de la RDC, à quelque 1800 kilomètres de la frontière ougandaise.
A peu près au même moment, l’Ouganda aurait lancé une opération mili-
taire dans l’est du territoire, d’abord dans le Kivu puis dans la province
Orientale, suivie, soutient la RDC, d’une invasion de la province de
l’Equateur, dans le nord-ouest du pays. La RDC relève que, « [a]près
quelques mois d’avancées, l’armée ougandaise avait ainsi conquis un ter-
ritoire de plusieurs centaines de milliers de kilomètres carrés ». La RDC a
produit un croquis pour illustrer l’étendue et l’ampleur alléguées des acti-
vités militaires ougandaises.
   56. L’Ouganda voit dans la situation qui régnait en RDC au début du

                                                                          35

                        ACTIVITÉS ARMÉES (ARRÊT)                        200

mois d’août 1998 une situation de guerre civile, qui aurait amené le pré-
sident Kabila à rechercher de l’aide auprès de certaines puissances voi-
sines — le Soudan en particulier (voir paragraphes 120 à 129 ci-après).
L’Ouganda en aurait conçu de vives craintes pour sa sécurité. Considéré
comme un ennemi de longue date, le Soudan aurait désormais pu, du fait
de l’invitation du président Kabila, donner libre cours à ses actions
contre l’Ouganda en étant placé pour ce faire dans une situation straté-
giquement plus favorable. L’Ouganda nie catégoriquement s’être livré à
la moindre activité militaire au-delà des zones frontalières de l’est de la
RDC avant le 11 septembre. Il ne conteste pas que ses soldats aient mené
des opérations militaires dans l’est du pays au mois d’août. Mais ces opé-
rations ne s’inscrivaient pas, assure-t-il, dans un plan concerté avec le
Rwanda en vue du renversement du président Kabila ; il s’agissait plutôt
d’actions entreprises sur la base du consentement donné par la RDC à
des opérations de l’Ouganda dans l’est du territoire, le long de la fron-
tière commune.
   57. Conformément à sa pratique, la Cour se prononcera dans un pre-
mier temps sur les faits, puis appliquera les règles pertinentes du droit
international à ceux qu’elle aura jugés avérés. La Cour n’entend pas se
prononcer sur l’ensemble de la situation de fait ayant existé sur le vaste
territoire de la RDC entre août 1998 et juillet 2003. Elle ne tranchera des
questions de fait que dans la mesure où cela lui paraîtra nécessaire pour
statuer sur le premier chef de conclusions de la RDC, sur les arguments
avancés par l’Ouganda et sur les premiers chefs de conclusions de
l’Ouganda relatifs à ses demandes reconventionnelles. Il n’appartient pas
à la Cour (fût-elle en mesure de le faire) de se prononcer sur des faits
n’entrant pas dans ce cadre.
   58. Ce prononcé sur les faits implique nécessairement une évaluation
des preuves. Les Parties ont en l’espèce produit à l’appui de leurs versions
respectives des faits une quantité considérable de matériaux. La tâche de
la Cour n’est pas seulement de trancher la question de savoir lesquels
d’entre eux doivent être considérés comme pertinents ; elle est aussi de
déterminer ceux qui revêtent une valeur probante à l’égard des faits allé-
gués. Ces divers éléments de preuve figurent, pour l’essentiel, dans les
documents annexés par les Parties à leurs pièces de procédure. Les Parties
ont également été autorisées à produire des documents nouveaux à un
stade ultérieur de la procédure. Or, ceux-ci contiennent de précieux ren-
seignements. Les Parties ont aussi fait référence, tant dans leurs écritures
qu’à l’audience, à des documents non annexés à leurs pièces de procé-
dure, mais considérés par la Cour comme faisant « partie d’une pu-
blication facilement accessible », aux termes du paragraphe 4 de l’ar-
ticle 56 de son Règlement. La Cour a également examiné ces documents
aux fins de se prononcer sur les faits pertinents.
   59. Comme elle l’a fait par le passé, la Cour examinera les faits qui se
rapportent aux divers éléments constitutifs des demandes formulées par
les Parties. Dans cette optique, elle répertoriera les documents invoqués
et se prononcera clairement sur le poids, la fiabilité et la valeur qu’elle

                                                                         36

                        ACTIVITÉS ARMÉES (ARRÊT)                        201

juge devoir leur être reconnus. Conformément à sa pratique antérieure, la
Cour indiquera quels sont les éléments qu’elle estime ne pas devoir exa-
miner plus avant (voir Activités militaires et paramilitaires au Nicaragua
et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt,
C.I.J. Recueil 1986, p. 50, par. 85 ; voir également la pratique suivie dans
l’affaire relative au Personnel diplomatique et consulaire des Etats-Unis à
Téhéran, arrêt, C.I.J. Recueil 1980, p. 3).
   60. Les deux Parties ont soumis à la Cour une abondante documenta-
tion. Au nombre des documents produits par les Parties à l’appui de leurs
versions respectives des faits figurent des résolutions du Conseil de sécu-
rité des Nations Unies, des rapports du rapporteur spécial de la Commis-
sion des droits de l’homme, des rapports et notes d’information de
l’OUA, des communiqués de chefs d’Etat, des lettres adressées par les
Parties au Conseil de sécurité, des rapports du Secrétaire général sur
la MONUC, des rapports du groupe d’experts des Nations Unies sur
l’exploitation illégale des ressources naturelles et autres formes de ri-
chesses de la République démocratique du Congo (dénommés ci-
après les « rapports du groupe d’experts des Nations Unies »), le livre
blanc rédigé par le ministère congolais des droits humains, le rapport
de la commission Porter, le livre blanc de l’Ouganda relatif au rapport
de la commission Porter, des ouvrages, des rapports émanant d’orga-
nisations non gouvernementales et des articles de presse.
   61. La Cour traitera avec prudence les éléments de preuve spéciale-
ment établis aux fins de l’affaire ainsi que ceux provenant d’une source
unique. Elle leur préférera des informations fournies à l’époque des évé-
nements par des personnes ayant eu de ceux-ci une connaissance directe.
Elle prêtera une attention toute particulière aux éléments de preuve
dignes de foi attestant de faits ou de comportements défavorables à l’Etat
que représente celui dont émanent lesdits éléments (Activités militaires et
paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 41, par. 64). La Cour
accordera également du poids à des éléments de preuve dont l’exactitude
n’a pas, même avant le présent différend, été contestée par des sources
impartiales. La Cour relève par ailleurs qu’une attention particulière
mérite d’être prêtée aux éléments de preuve obtenus par l’audition d’indi-
vidus directement concernés et soumis à un contre-interrogatoire par des
juges rompus à l’examen et à l’appréciation de grandes quantités d’infor-
mations factuelles, parfois de nature technique. Elle tiendra donc compte
comme il convient du rapport de la commission Porter, qui a suivi cette
méthodologie. Elle relève encore que la crédibilité de ce rapport, qui a été
reconnue par les deux Parties, n’a, depuis sa publication, jamais été
contestée.
   62. La Cour commencera par rechercher si elle peut effectivement
tenir pour établi que l’Ouganda a envahi la RDC au début du mois
d’août 1998, et pris part à l’opération aéroportée de Kitona le 4 août 1998.
Dans son mémoire, la RDC affirme que, le 4 août 1998, trois aéronefs de
type Boeing des compagnies aériennes Congo Airlines et Blue Airlines,

                                                                         37

                         ACTIVITÉS ARMÉES (ARRÊT)                           202

ainsi qu’un avion des Lignes Aériennes Congolaises (LAC), ont été
« arraisonnés » par les forces armées de « pays agresseurs », dont
l’Ouganda, alors qu’ils étaient sur le point de quitter l’aéroport de Goma.
Après avoir fait le plein de kérosène et pris des caisses de munitions à
Kigali, ils se sont, d’après la RDC, rendus à la base aérienne de Kitona,
située à quelque 1800 kilomètres de la frontière ougandaise, où ils ont
débarqué plusieurs contingents de soldats étrangers, dont des Ougandais.
La RDC soutient que ces forces, parmi lesquelles se trouvaient des sol-
dats ougandais, se sont emparées de Kitona, Boma, Matadi et Inga,
qu’elles ont pillées, ainsi que du barrage d’Inga. La RDC allègue que
l’Ouganda et le Rwanda avaient pour objectif de marcher sur Kinshasa et
de renverser rapidement le président Kabila.
   63. L’Ouganda a, quant à lui, démenti la participation de ses forces à
l’offensive aéroportée contre Kitona, assurant qu’au début du mois d’août
les seules troupes des UPDF présentes en RDC étaient les trois bataillons
stationnés à Beni et Butembo avec le consentement des autorités congo-
laises. A l’audience, l’Ouganda a affirmé que le Rwanda l’avait invité à
unir ses forces aux siennes en vue de renverser le président Kabila, ce
qu’il a refusé. Aucune des Parties n’a produit d’éléments de preuve à ce
propos. Il n’y a dès lors pas lieu pour la Cour de s’arrêter sur la question
de « l’intention », et elle portera toute son attention sur la preuve des faits,
comme tels.
   64. Dans son mémoire, la RDC a invoqué les « témoignages des sol-
dats ougandais et autres, capturés et faits prisonniers de guerre, dans leur
tentative vaine de prendre la ville de Kinshasa ». Elle n’a, toutefois,
fourni aucune autre indication à ce propos. Elle n’a pas communiqué à la
Cour de témoignages de cette nature, ni dans ses écritures ultérieures ni à
l’audience. La RDC a en revanche produit des déclarations de ressortis-
sants congolais, dont celle du pilote d’une compagnie aérienne congolaise
qui évoque, à propos de l’opération aéroportée de Kitona, la présence de
Rwandais et d’Ougandais à l’hôtel Nyira. La Cour relève que cette décla-
ration a été faite plus de trois ans après les événements allégués, et quel-
que vingt mois après le dépôt, devant la Cour, de la requête introductive
d’instance de la RDC. Elle ne comporte aucune signature proprement
dite, même si le pilote affirme avoir « signé sur le manuscrit ». Ses propos
ont été recueillis par l’assistant conseiller juridique du service de la détec-
tion militaire des activités antipatriotiques en RDC. Nonobstant l’argu-
ment de la RDC selon lequel rien, dans ce témoignage ou dans d’autres,
ne permet de penser que les déclarations consignées auraient été obtenues
sous la contrainte, le cadre et le contexte dans lesquels elles l’ont été ne
sauraient être tenus pour propices à l’impartialité. La même conclusion
vaut en ce qui concerne l’audition de l’ex-rebelle Issa Kisaka Kakule.
Indépendamment même de ces insuffisances, la déclaration du pilote de
ligne ne saurait prouver l’arrivée des forces ougandaises à Kitona et leur
participation à l’opération militaire. La déclaration du lieutenant-
colonel Viala Mbeang Ilwa, plus contemporaine des faits (elle date du
15 octobre 1998), revêt un intérêt particulier, puisqu’il s’agit du pilote de

                                                                             38

                         ACTIVITÉS ARMÉES (ARRÊT)                          203

l’avion prétendument détourné. Il y affirme que des officiers ougandais
l’auraient informé, à l’hôtel, de leur dessein de renverser le président
Kabila dans un délai de dix jours. Il n’est toutefois pas indiqué de quelle
manière, et dans quelles circonstances, cette déclaration a été recueillie.
Il en va de même de celle du commandant Mpele-Mpele concernant
certains mouvements aériens censés établir la participation ougandaise à
l’opération de Kitona.
   65. Des informations ont été fournies à la Cour concernant un ressor-
tissant ougandais, auquel la RDC se réfère sous le nom de Salim Byaru-
hanga, présenté comme un prisonnier de guerre. D’un entretien réalisé
lors de la visite du sénateur ougandais Aggrey Awori est reproduite la
traduction, non signée par le traducteur. La RDC a par la suite remis à la
Cour une cassette vidéo, censée confirmer la rencontre entre M. Awori et
des prisonniers ougandais. Cette cassette montre quatre hommes qui sont
interrogés par un autre, qui s’exprime dans une langue de la région. L’un
déclare se nommer « Salim Byaruhanga ». La cassette elle-même n’est tou-
tefois accompagnée d’aucune traduction, ni indication de sa source. Une
correspondance a bien eu lieu, en août 2001, entre le Comité internatio-
nal de la Croix-Rouge (dénommé ci-après le « CICR ») et le Gouverne-
ment congolais à propos d’un échange de prisonniers ougandais, parmi
lesquels figurait un dénommé Salim Byaruhanga. Toutefois, le CICR ne
le présente jamais comme un membre des UPDF. L’Ouganda a égale-
ment fourni à la Cour une déclaration sous serment du chef d’état-major
des UPDF, indiquant qu’il n’y avait pas de prisonniers de guerre ougan-
dais en RDC, ni aucun officier du nom de Salim Byaruhanga. Il est indi-
qué que cette déclaration a été établie en novembre 2002, en vue de
l’examen prochain de l’affaire par la Cour internationale de Justice. La
Cour rappelle qu’elle a, dans un autre contexte, observé qu’un membre
du gouvernement d’un Etat qui est partie à une instance devant la Cour
— et tout particulièrement à une instance concernant un conflit armé —
« tendra vraisemblablement à s’identifier aux intérêts de son pays » (Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci (Nicara-
gua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 43,
par. 70). L’on peut en dire autant d’un officier supérieur de l’armée d’un
Etat se trouvant dans cette situation et, « sans mettre aucunement en
cause l’honneur ou la sincérité » de cet officier, la Cour se doit de « traiter
ce genre de témoignage avec beaucoup de réserve » (ibid.).
   66. La Cour observe que, même à supposer que cette personne ait
existé et été un prisonnier de guerre, rien dans les lettres du CICR
n’évoque sa participation (ou celle d’autres ressortissants ougandais) à
l’opération contre Kitona. De même, le communiqué de presse de
l’agence PANA, en date du 17 septembre 2001, mentionne le nom de
Salim Byaruhanga à propos de la libération de quatre soldats ougan-
dais faits prisonniers en 1998 et 1999 — mais n’indique pas que celui-
ci aurait participé à l’offensive contre Kitona.
   67. Les communiqués de presse diffusés les 14 et 18 septembre 1998
par le parti démocratique de l’Ouganda, qui évoquent l’acheminement

                                                                            39

                        ACTIVITÉS ARMÉES (ARRÊT)                        204

par avion, au départ de l’aéroport de Gala, de troupes ougandaises vers
l’ouest de la RDC, ne font pas mention de la localité de Kitona, ni des
événements qui s’y sont produits le 4 août.
   68. La vérité sur l’opération aéroportée de Kitona ne peut pas davan-
tage être établie sur la base d’extraits tirés de quelques journaux ou
d’articles de revues, qui reposent tous sur une source unique (Agence
France Presse, 2 septembre 1998) ou sur une source intéressée (Réseaux
d’information régionaux intégrés (ci-après dénommés les « IRIN »)), ou
qui ne précisent aucunement la source de leurs informations (Pierre Bar-
bancey, Regards 41). La Cour a indiqué, dans une précédente affaire, que
les informations puisées dans la presse peuvent être utiles lorsqu’elles
sont « d’une cohérence et d’une concordance totales en ce qui concerne
les principaux faits et circonstances de l’affaire » (Personnel diplomatique
et consulaire des Etats-Unis à Téhéran, arrêt, C.I.J. Recueil 1980, p. 10,
par. 13), mais qu’il lui fallait manifester une prudence particulière en ce
domaine. La Cour note que, s’agissant des informations journalistiques,
il n’est pas ici satisfait à cette exigence de cohérence et de concordance.
Ainsi, si le professeur Weiss mentionne, dans un article sur les événe-
ments en RDC, cent cinquante soldats ougandais placés sous le comman-
dement du colonel rwandais Kaberebe à Kitona, Mme Braekman, jour-
naliste belge, évoque quant à elle la fuite des rebelles devant un bataillon
ougandais de plusieurs centaines d’hommes.
   69. La Cour ne peut accueillir les allégations de la RDC faisant état de
l’utilisation d’un blindé ougandais durant l’opération contre Kitona. Il
semblerait qu’un char du type de ceux présentés comme « ougandais » ait
été capturé à Kasangulu. Or, il apparaît que des blindés de ce type — il
s’agit d’un T-55 — étaient également utilisés par la RDC elle-même, ainsi
que par le Rwanda. La RDC n’indique pas clairement dans sa thèse si un
seul blindé aurait été acheminé depuis l’Ouganda, ni ne précise, preuve à
l’appui, à bord de quel avion, parmi ceux qui ont été mentionnés (un
Boeing 727, un Iliouchine 76, un Boeing 707 ou un Antonov 32), il
l’aurait été. La référence faite par la RDC à la photographie montrant
M. Bemba, chef du MLC, sur un char de ce type dans son ouvrage Le
choix de la liberté, publié en 2001, ne permet pas d’établir que des forces
ougandaises auraient utilisé ce blindé à Kitona. En réalité, la Cour juge
plus significatif que, dans son livre, M. Bemba, sans faire aucune mention
de la participation de troupes ougandaises à l’opération contre Kitona,
confirme que le Rwanda a pris le contrôle de la base militaire de Kitona.
   70. La Cour relève également que les documents de l’époque per-
mettent d’établir avec certitude que la RDC attribuait alors l’opération
contre Kitona au Rwanda. Il est ainsi indiqué, dans le livre blanc annexé
à la requête de la RDC, que six à huit cents soldats rwandais ont parti-
cipé à l’opération contre Kitona le 4 août. La lettre adressée le 2 sep-
tembre 1998 par le représentant permanent de la RDC au président du
Conseil de sécurité évoque la participation de huit cents soldats rwandais
à l’opération contre Kitona le 4 août 1998. Cette observation semble
confirmée par le rapport de février 1999 du rapporteur spécial de la Com-

                                                                         40

                         ACTIVITÉS ARMÉES (ARRÊT)                          205

mission des droits de l’homme, qui fait état de l’arrivée à Kitona, le
4 août, de troupes rwandaises ayant pour objectif de marcher sur
Kinshasa. Dans une conférence de presse tenue le 13 août 1998 au
Siège de l’Organisation des Nations Unies à New York, le représentant
permanent de la RDC auprès de l’Organisation évoque uniquement la
conduite de l’opération aéroportée contre Kitona, le 4 août, par des sol-
dats rwandais, et l’avancée sur Bunia, le 9 août, de soldats ougandais.
  71. La Cour en conclut que, sur la base des éléments de preuve qui lui
ont été soumis, elle ne peut tenir pour établi à suffisance que l’Ouganda a
participé à l’attaque contre Kitona le 4 août 1998.

                                      *

E
u TABLISSEMENT DES FAITS : OPÉRATION MILITAIRE DANS L’EST DE LA RDC
                 ET DANS D’AUTRES PARTIES DU PAYS

   72. La Cour passera maintenant à l’analyse de l’allégation de la RDC
selon laquelle l’Ouganda a mené une opération militaire dans l’est de la
RDC au cours du mois d’août 1998. Les divergences de vues sur les faits
sont, à cet égard, relativement minimes ; c’est sur la manière dont ils
doivent être qualifiés que s’opposent les Parties. La Cour doit d’abord
déterminer quels sont les faits pertinents qu’elle tient pour dûment
établis et qui doivent, par conséquent, être examinés au regard des règles
applicables du droit international.
   73. La Cour estime opportun, à ce stade, de préciser qu’elle ne
s’appuiera pas, pour se prononcer quant aux faits relatifs à la présence de
forces ougandaises dans certaines localités et à la prise de celles-ci, sur les
croquis soumis par les Parties à l’appui de leurs allégations. Dans sa
réponse à la question du juge Kooijmans, la RDC a renvoyé, pour confir-
mer l’envergure de « l’invasion et [de] l’occupation » ougandaises, au cro-
quis qu’elle avait soumis (voir paragraphe 55 ci-dessus). Ce croquis a été
dressé à partir d’une carte de l’International Crisis Group (ci-après
dénommé ICG) — institut non gouvernemental indépendant dont les
rapports sont établis à partir d’informations et d’évaluations recueillies
sur le terrain — illustrant le déploiement approximatif des forces en RDC
(carte figurant dans l’Africa Report no 26 de l’ICG). Sur la carte de
l’ICG, les forces du MLC et de l’Ouganda apparaissent « déployées » en
certaines positions du Nord-Ouest (Gbadolite, Zongo, Gemena, Bondo,
Buta, Bumba, Lisala, Bomongo, Basankusu et Mbandaka), et les forces
de l’Ouganda et du « RCD-Wamba » (officiellement appelé RCD-Kisan-
gani) le long de la frontière orientale, à Bunia, Beni et Isiro. La carte fait
également apparaître la présence de forces de l’Ouganda et du RCD-
Wamba en deux autres lieux, non identifiés.
   74. Quant aux croquis soumis par l’Ouganda à la demande du juge
Kooijmans, la RDC soutient qu’ils l’ont été trop tardivement pour pou-
voir être invoqués et qu’ils ont été établis unilatéralement, sans référence
à des matériaux provenant de sources indépendantes.

                                                                            41

                        ACTIVITÉS ARMÉES (ARRÊT)                         206

   75. La Cour estime que, à l’épreuve d’autres éléments du dossier, ces
cartes sont dépourvues de l’autorité et la crédibilité nécessaires pour lui
permettre de s’appuyer sur elles. Tout au plus peuvent-elles aider à mieux
saisir les thèses défendues par les Parties. Ces croquis manquent néces-
sairement de précision. A propos de la carte de l’ICG (voir paragraphe 73
ci-dessus) se pose en outre la question de savoir si les forces du MLC
déployées dans le Nord-Ouest peuvent, avant même que la Cour ne se
soit prononcée plus avant sur les faits et en droit, être assimilées à des
forces « ougandaises » aux fins de l’allégation d’invasion et d’occupation
formulée par la RDC. La même question se pose en ce qui concerne les
forces du RCD-Wamba déployées dans le Nord-Est.
   76. L’Ouganda a indiqué, dans sa réponse à la question posée à
l’audience par le juge Kooijmans (voir paragraphe 22 ci-dessus), qu’au
1er août 1998
    « trois bataillons des UPDF — soit deux mille soldats tout au plus —
    étaient présents dans les zones frontalières de l’est de la RDC,
    notamment dans le nord de la province du Nord-Kivu (aux alen-
    tours de Beni et de Butembo) et dans le sud de la province Orientale
    (aux alentours de Bunia) ».
L’Ouganda affirme avoir, à la suite de divers événements, envoyé « de
modestes renforts aux UPDF stationnées dans les zones frontalières de
l’Est ». Il a indiqué à la Cour qu’un bataillon des UPDF s’était rendu à
Bunia le 13 août, et qu’un seul bataillon avait été envoyé à Watsa « pour
surveiller l’évolution de la situation entre Bunia et la frontière soudano-
congolaise ». L’Ouganda déclare en outre, en réponse à la question du
juge Kooijmans, que, à la fin du mois d’août 1998, il n’y avait pas de
forces ougandaises dans les provinces du Sud-Kivu, du Maniema ou du
Kasaï Oriental, et qu’« [a]ucun soldat ougandais n’était présent dans la
province du Nord-Kivu, au sud des environs de Butembo ».
   77. La RDC a indiqué que Beni et Butembo avaient été prises par les
troupes ougandaises le 6 août 1998, Bunia le 13, et Watsa le 25.

   78. La Cour estime que les preuves dont elle dispose pour cette période
sont pour l’essentiel indirectes et moins fiables que les informations res-
sortant des déclarations faites sous serment devant la commission Porter.
La Cour a déjà noté que les déclarations « émanant de personnalités poli-
tiques officielles de haut rang, parfois même du rang le plus élevé, pos-
sèdent une valeur probante particulière lorsqu’elles reconnaissent des faits
ou des comportements défavorables à l’Etat que représente celui qui les a
formulées » (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci (Nicaragua c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil
1986, p. 41, par. 64). La Cour pense qu’il en va de même lorsque de telles
déclarations, contraires aux intérêts de l’Etat dont elles émanent, ont
pour auteurs des officiers supérieurs de l’armée, compte tenu des circons-
tances objectives dans lesquelles ces déclarations ont été recueillies. Aussi
la Cour juge-t-elle pertinent que le général de brigade Kazini, qui com-

                                                                          42

                        ACTIVITÉS ARMÉES (ARRÊT)                         207

mandait les forces ougandaises en RDC, ait évoqué devant la commis-
sion Porter « la chute de Beni, ... le 7 août 1998 ».
   79. Le général Kazini a également situé la chute de Beni à la date du
8 août 1998, la date du 7 août étant celle où « les combats ont eu lieu et
[où] nos troupes ont occupé Beni ». La Cour tient pour établi que Beni a
été prise le 7 août, et Bunia le 13 août. Une légère incertitude entoure la
date précise de la chute de Watsa, mais le fait que cette localité a bien été
prise au cours de cette période n’est pas contestable. Le lieutenant-colo-
nel Waswa indique dans un rapport (annexe G au rapport de la commis-
sion Porter) qu’une « force opérationnelle du 7e bataillon d’infanterie » est
entrée le 10 août en RDC, à Aru, et qu’elle a quitté cette localité le
14 août pour se rendre « à Watsa via Duruba, à 250 kilomètres de la fron-
tière ougando-congolaise. Elle a passé une journée à Duruba (le 23 août
1998), puis a continué en direction de Watsa, à 40 kilomètres de là, où
[elle est] arrivé[e] le 24 août 1998. » Le lieutenant-colonel indique que
cette force a passé vingt jours à Watsa, s’emparant de son aéroport. Bien
que ce rapport date du 18 mai 2001, la Cour note qu’il est précis et expli-
cite, et qu’il tombe dans la catégorie des déclarations contraires aux inté-
rêts de l’Etat dont elles émanent, auxquelles la Cour attribue de l’impor-
tance. Le juge Porter mentionne toutefois le 29 août comme date
pertinente pour Watsa, tandis que, dans sa réponse à la question du
juge Kooijmans, la RDC date du 25 août la prise de cette ville.
   80. La Cour examinera maintenant les faits survenus en septembre 1998
à partir des éléments de preuve qui lui ont été soumis. L’Ouganda recon-
naît avoir envoyé, le 1er septembre 1998, une section de bataillon à l’aéro-
port de Kisangani pour en assurer la garde. Il a été amplement démontré
que l’Ouganda avait pris part par la suite, à plusieurs occasions, notam-
ment en août 1999 et en mai et juin 2000, à des combats de grande
ampleur, à Kisangani, contre les forces rwandaises, également présentes.
   81. La Cour relève que l’armée ougandaise a fourni à la commission
Porter un tableau récapitulatif énumérant un certain nombre de lieux et
leur « date de capture ». La Cour observe que la période sur laquelle
portent les prétentions de la RDC n’est pas entièrement couverte par ce
tableau. Ce document a été soumis à la Cour par l’Ouganda. Certains des
lieux qui y sont mentionnés ne sont pas évoqués par la RDC, celle-ci
n’ayant dressé, en réponse à la question du juge Kooijmans, que la liste
des localités dont elle rapporte la « prise ». La Cour se contentera de rele-
ver que les documents soumis à la commission Porter par l’Ouganda
concernant le mois de septembre 1998 mentionnent Kisangani (1er sep-
tembre), Munubele (17 septembre), Bengamisa (18 septembre), Banalia
(19 septembre), Isiro (20 septembre), Faladje (23 septembre) et le pont de
Tele (29 septembre). L’Ouganda reconnaît avoir « pris » (et non point seu-
lement traversé) Kisangani (1er septembre) et Isiro (20 septembre).
   82. En ce qui concerne les événements du mois d’octobre 1998,
l’Ouganda a confirmé sa présence à Buta le 3 octobre, et à Aketi le
6 octobre. La RDC situe la prise d’Aketi au 8 novembre (réponse à la
question du juge Kooijmans), mais la Cour ne voit aucune raison de rete-

                                                                          43

                         ACTIVITÉS ARMÉES (ARRÊT)                          208

nir cette date. Les deux Parties s’accordent, en ce qui concerne la prise de
Buta et celle de Dulia, sur les dates du 3 octobre et du 27 octobre, res-
pectivement. La présence de soldats ougandais à Bafwasende, le 12 oc-
tobre, a été rapportée à la commission Porter.
   83. La RDC a affirmé que des troupes ougandaises avaient pris Kindu
le 20 octobre 1998 — ce que l’Ouganda a réfuté de façon circonstanciée
dans sa duplique. La RDC n’a rien dit à l’audience sur les motifs invo-
qués par l’Ouganda à l’appui de cette réfutation. En outre, Kindu n’appa-
raît pas dans la liste fournie par les autorités militaires ougandaises à la
commission Porter. La Cour n’estime dès lors pas disposer de preuves
convaincantes quant à la prise de Kindu par les forces ougandaises en
octobre 1998.
   84. Les Parties conviennent que Bumba a été prise le 17 no-
vembre 1998.
   85. L’Ouganda affirme que Lisala a été prise le 12 décembre 1998. La
liste figurant dans les pièces réunies par la commission Porter mentionne
la localité de Benda, avec en regard la date du 13 décembre. Elle fait éga-
lement mention de Titure (20 décembre) et Poko (22 décembre).
L’Ouganda assure avoir « fait son entrée » dans Businga le 28 dé-
cembre 1998, et non au début du mois de février 1999, comme l’affirme
la RDC ; de même, il serait entré dans Gemena le 25 décembre 1998, et
non le 10 juillet 1999.
   Ces divergences ne peuvent être tenues pour favorables à l’Ouganda, et
la Cour retiendra les dates moins tardives avancées par celui-ci.
   86. La RDC affirme qu’Ango a été prise le 5 janvier 1999, ce dont
convient l’Ouganda. La liste ougandaise mentionne aussi, comme « lieux/
dates de capture » ; Lino-Mbambi (2 janvier 1999) et Lino (même date) ; le
port d’Akula (4 février) ; Kuna (1er mars) ; Ngai (4 mars) ; Bonzanga
(19 mars) ; Pumtsi (31 mars) ; Bondo (28 avril) ; Kateke (28 avril) ; Baso
Adia (17 mai) ; Ndanga (17 mai) ; Bongandanga (22 mai) ; Wapinda
(23 mai) ; Kalawa Junchai (28 mai) ; Bosobata (30 mai) ; Bosobolo (9 juin) ;
Abuzi (17 juin) ; Nduu (22 juin) ; le pont de Pimu (27 juin) ; le pont de
Busingaloko (28 juin) ; Yakoma (30 juin) et Bogbonga (30 juin). Tous ces
lieux semblent avoir été traversés rapidement par les forces ougandaises.
La seule localité dont la RDC rapporte la « prise » à cette période est
Mobeka — pour laquelle l’Ouganda donne une date précise (30 juin 1999).

   87. La RDC affirme que Gbadolite a été prise le 3 juillet 1999, ce dont
convient l’Ouganda. La liste ougandaise recense également : Mowaka
(1er juillet) ; Ebonga (2 juillet) ; le carrefour de Pambwa (2 juillet) ; Boso-
mera (3 juillet) ; Djombo (4 juillet) ; Bokota (4 juillet) ; le carrefour de
Bolomudanda (4 juillet) ; le pont de Yakoma (4 juillet) ; Mabaye (4 juillet) ;
Businga (7 juillet) ; Katakoli (8 juillet) ; Libenge (29 juillet) ; Zongo
(30 juillet) et Makanza (31 juillet).
   88. La RDC affirme aussi que Bongandanga et Basankusu (deux loca-
lités situées dans la partie la plus méridionale de la province de l’Equa-
teur) ont été prises le 30 novembre 1999 ; Bomorge, Moboza et Dongo à

                                                                            44

                        ACTIVITÉS ARMÉES (ARRÊT)                         209

des dates non précisées, en février 2000 ; Inese et Bururu en avril 2000 ; et
Mobenzene en juin 2000.
   89. Les Parties sont largement en désaccord sur la question de savoir
si, comme l’affirme la RDC, certaines villes ont été prises après le
10 juillet 1999. La Cour rappelle que, à cette date, les Parties avaient
conclu un cessez-le-feu et approuvé l’ensemble des autres dispositions de
l’accord de Lusaka. L’Ouganda soutient que Gemena a été prise en
décembre 1998, date que la Cour juge plus plausible. Il affirme en outre,
dans ses observations sur la réponse de la RDC à la question posée par le
juge Kooijmans, qu’« il n’y a aucune preuve que les forces ougandaises se
soient jamais trouvées à Mobenzene, Bururu, Bomongo et Moboza ». La
Cour observe que la liste produite par l’Ouganda devant la commission
Porter ne fait pas davantage référence à Dongo au cours de cette période.
   90. L’Ouganda se contente d’affirmer qu’il n’a, de même, lancé aucune
offensive militaire contre Zongo, Basankusu et Dongo après la conclu-
sion de l’accord de Lusaka, mais que, au contraire, « [l]e MLC, avec un
soutien limité de l’Ouganda, a repoussé [des attaques lancées par les FAC
en violation de l’accord de Lusaka] ».
   91. La Cour ne tirera aucune conclusion quant à la responsabilité de
chacune des Parties pour toute violation de l’accord de Lusaka. Elle se
contentera d’indiquer que les éléments de preuve produits ne l’ont pas
convaincue de la présence des forces ougandaises à Mobenzene, Bururu,
Bomongo et Moboza au cours la période examinée aux fins de répondre
aux conclusions finales de la RDC.

                                    *   *

   LES ACCORDS DE LUSAKA, KAMPALA ET HARARE CONSTITUAIENT-ILS
 UN CONSENTEMENT DE LA RDC À LA PRÉSENCE DE TROUPES OUGANDAISES ?

   92. La position de l’Ouganda est que, jusqu’au 11 septembre 1998, ses
actions militaires ont été menées avec le consentement de la RDC, que, à
compter de cette date et jusqu’au 10 juillet 1999, il a agi en état de légi-
time défense et que, par la suite, il y a eu de nouveau consentement de la
RDC à la présence de ses troupes, en vertu de l’accord de Lusaka.
   La Cour recherchera tout d’abord si l’accord de Lusaka, les plans de
désengagement de Kampala et de Harare et l’accord de Luanda valaient
consentement à la présence de troupes ougandaises sur le territoire de la
RDC.
   93. La Cour a rendu, le 29 novembre 2001, une ordonnance sur les
demandes reconventionnelles formulées dans le contre-mémoire de
l’Ouganda. Elle a déclaré recevables comme telles certaines d’entre elles.
Elle a toutefois estimé que la troisième demande reconventionnelle de
l’Ouganda, qui invoquait des violations par la RDC de l’accord de Lusaka,
n’était pas « en connexité directe avec l’objet des demandes du Congo ».
La Cour en a conclu, en application du paragraphe 1 de l’article 80 de son
Règlement, que cette demande reconventionnelle n’était pas recevable.

                                                                          45

                         ACTIVITÉS ARMÉES (ARRÊT)                          210

   94. Il ne s’ensuit pas, toutefois, que l’accord de Lusaka ne puisse
d’aucune manière être pris en considération par la Cour. Il est parfaite-
ment possible d’en examiner les dispositions pour répondre à l’argument
de l’Ouganda selon lequel celles-ci exprimaient le consentement de la
RDC à la présence de troupes ougandaises, de la date de la conclusion de
cet accord (10 juillet 1999) jusqu’au moment où toutes les conditions qui
y étaient posées fussent réunies.
   95. La notion de « consentement » n’apparaît pas dans l’accord de
Lusaka. Celui-ci prévoit seulement que « [l]e retrait définitif de toutes les
forces étrangères du territoire national de la République démocratique du
Congo sera effectué conformément au calendrier figurant à l’annexe « B »
du présent accord et au programme de retrait qui sera arrêté par l’Orga-
nisation des Nations Unies, l’OUA et la CMM [commission militaire
mixte] » (art. III, par. 12). En vertu des dispositions de l’annexe « B », le
calendrier de la mise en œuvre de l’accord de cessez-le-feu était tributaire
d’une série d’« événements majeurs » que l’accord précisait ; ces événe-
ments devaient intervenir après la signature officielle de l’accord (le
« jour J »). Ce « retrait ordonné des forces étrangères » devait avoir lieu au
jour « J + 180 jours ». Il était prévu que, en attendant ce retrait, « [t]outes
les forces [seraient] consignées aux positions déclarées et enregistrées » où
elles se trouvaient à la date de signature de l’accord (annexe A, art. 11.4).
   96. La Cour constate tout d’abord que rien dans les dispositions de
l’accord de Lusaka ne peut être interprété comme une reconnaissance de
ce que la protection des intérêts de l’Ouganda en matière de sécurité
avait, dès septembre 1998, rendu nécessaire la présence de ses forces en
territoire congolais, ainsi que l’Ouganda l’a affirmé à l’audience.
   97. L’accord de Lusaka, comme le soutient l’Ouganda, est plus qu’un
simple accord de cessez-le-feu, en ce qu’il énonce divers « principes »
(art. III) touchant aussi bien à la situation intérieure de la RDC qu’aux
relations entre celle-ci et ses voisins. Les trois annexes jointes à cet accord
traitent de ces questions d’une manière extrêmement détaillée. L’accord
fait davantage qu’enjoindre simplement aux parties de mettre fin aux hos-
tilités : il fixe un cadre devant faciliter le retrait ordonné de toutes les
forces étrangères en vue de créer un environnement stable et sûr. La
Cour relève que la lettre datée du 4 mai 2001 et adressée au président ou-
gandais par le Secrétaire général de l’ONU, par laquelle l’Ouganda était
appelé à respecter le calendrier convenu pour un retrait ordonné, doit
être lue dans cette perspective. Cette lettre ne permet en aucune façon de
conclure que la présence militaire ougandaise aurait été reconnue comme
licite. Dans l’ensemble, les dispositions de l’accord de Lusaka reconnais-
sent l’importance que revêt la stabilité intérieure de la RDC pour tous ses
voisins. La Cour ne saurait toutefois retenir l’argument défendu par
l’Ouganda à l’audience, selon lequel l’accord de Lusaka vaudrait « recon-
naissance par toutes les parties de la justification donnée par l’Ouganda à
l’envoi de troupes supplémentaires en RDC entre la mi-septembre 1998 et
la mi-juillet 1999 ».
   98. Une question plus complexe, sur laquelle les Parties ont des posi-

                                                                            46

                         ACTIVITÉS ARMÉES (ARRÊT)                         211

tions nettement divergentes, est de savoir si le calendrier du retrait, ainsi
que, d’une part, le lien institué entre celui-ci et la série d’« événements
majeurs », et, d’autre part, la mention d’un « jour J + 180 jours », valait
consentement de la RDC à la présence de forces ougandaises pendant
180 jours au moins à compter du 10 juillet 1999 — voire après cette date
si les « événements majeurs » nécessaires envisagés ne se produisaient pas.
   99. La Cour est d’avis que, malgré les caractéristiques particulières de
l’accord de Lusaka qui viennent d’être décrites, une telle conclusion ne
saurait être tirée. L’accord prenait comme point de départ les réalités du
terrain, et notamment le déploiement massif de soldats ougandais sur de
vastes portions du territoire congolais et les nombreuses pertes en vies
humaines au cours des mois précédents. Les arrangements conclus à
Lusaka en vue de s’acheminer vers un retrait des forces étrangères et de
parvenir à terme à une paix qui garantisse la sécurité pour tous enten-
daient prendre en compte ces réalités du terrain et l’instabilité de la situa-
tion au niveau politique et sur le plan de la sécurité. Pour les parties à
l’accord de Lusaka, les dispositions de ce traité établissaient donc un
modus operandi. Elles indiquaient aux parties comment aller de l’avant.
Elles ne visaient pas à donner une qualification juridique à la présence
militaire ougandaise. En acceptant ce modus operandi, la RDC ne don-
nait pas son « consentement » à la présence de troupes ougandaises. Elle
se contentait de reconnaître la nécessité d’un processus permettant de
mettre fin à celle-ci de manière ordonnée. La RDC, tout en étant disposée
à prendre comme point de départ la situation existant sur le terrain et à
agir selon les modalités jugées par les parties comme étant vraisemblable-
ment les mieux à même de garantir le retrait des troupes étrangères dans
un environnement stable, ne reconnaissait pas pour autant, par l’accord
de Lusaka, la licéité de cette situation sur le terrain, que ce fût avant la
signature de l’accord de Lusaka ou durant la période nécessaire pour que
ses dispositions fussent exécutées.
   100. Dans sa résolution 1234 du 9 avril 1999, le Conseil de sécurité
avait demandé la « signature immédiate d’un accord de cessez-le-feu »
permettant notamment « le retrait ordonné de toutes les forces étran-
gères ». Le Conseil de sécurité avait parfaitement conscience que ce retrait
aurait des implications au niveau politique et sur le plan de la sécurité,
comme le montrent les paragraphes 4 et 5 de la résolution précitée. Cet
appel fut répercuté trois mois plus tard dans l’accord de Lusaka. Mais les
arrangements en question n’empêchèrent pas le Conseil de sécurité de
continuer à considérer que l’Ouganda et le Rwanda avaient violé la sou-
veraineté et l’intégrité territoriale de la RDC et avaient l’obligation de
retirer leurs forces « sans plus tarder, conformément au calendrier prévu
dans l’accord de cessez-le-feu » (résolution 1304 du Conseil de sécurité,
16 juin 2000), c’est-à-dire sans retard par rapport au modus operandi
convenu par les parties.
   101. Les revisions du calendrier auxquelles il a fallu procéder ne modi-
fient en rien cette conclusion quant aux conséquences de l’accord de
Lusaka sur la licéité de la présence de troupes ougandaises sur le terri-

                                                                           47

                         ACTIVITÉS ARMÉES (ARRÊT)                         212

toire congolais. Le plan de désengagement de Kampala du 8 avril 2000 et
le plan de désengagement de Harare du 6 décembre 2000 fixèrent de nou-
veaux calendriers de retrait, le calendrier initial annexé à l’accord de
Lusaka s’étant révélé irréaliste. S’il est vrai que le statut des troupes
ougandaises restait le même, le retard pris par rapport à l’échéance du
jour J + 180 fixée par l’accord de Lusaka ne modifiait pas pour autant le
statut juridique de la présence de l’Ouganda, toutes les parties ayant
accepté ces retards par rapport au calendrier de retrait.
   102. L’accord de Luanda, un accord bilatéral entre la RDC et
l’Ouganda relatif au « retrait des forces ougandaises du territoire de la
République démocratique du Congo ainsi qu’à la coopération entre les
deux pays et à la normalisation de leurs relations », modifie les conditions
énoncées dans l’accord multilatéral de Lusaka. Les autres parties ne for-
mulèrent aucune objection.
   103. Le retrait des forces ougandaises devait désormais s’effectuer
« conformément au plan de la mise en œuvre en annexe « A » » (art. 1,
par. 1). Celui-ci envisageait l’achèvement du retrait dans les cent jours
suivant la signature, sauf pour Gbadolite, Beni et leurs environs, d’où le
retrait des troupes devait être immédiat (art. 1, par. 2). Les parties étaient
également convenues que
    « les soldats ougandais [resteraient] sur les pentes des montagnes du
    Ruwenzori jusqu’à ce que les parties mettent en place un mécanisme de
    sécurité garantissant la sécurité de l’Ouganda, y compris par l’entraî-
    nement et l’action de patrouilles mixtes sur la frontière commune ».
   104. La Cour constate que, à l’instar de l’accord de Lusaka, aucun de
ces éléments ne vise en général à établir que la présence de forces ougan-
daises sur le territoire de la RDC était licite. L’accord de Luanda modifie
plutôt le modus operandi du retrait des forces ougandaises dans un envi-
ronnement stable et sûr. Il était désormais convenu — sans qu’il fût pré-
cisé si des forces ougandaises étaient ou non présentes dans la région à la
date de la signature de l’accord, ni si une telle présence était ou non
licite — que la présence de telles forces sur les monts Ruwenzori serait, si
nécessaire, autorisée, une fois le retrait achevé ailleurs, et ce jusqu’à ce
que fussent mis en place des mécanismes de sécurité appropriés. La Cour
observe que les deux Parties reconnaissaient ainsi les impératifs de sécu-
rité de l’Ouganda dans la région, sans se prononcer sur la licéité des
actions militaires qu’il avait entreprises dans cette région ou ailleurs.
   105. La Cour en conclut que les divers traités visant à l’organisation et
au maintien d’un cessez-le-feu, au retrait des forces étrangères et à la sta-
bilisation des relations entre la RDC et l’Ouganda n’emportaient pas
(hormis l’exception limitée relative à la région frontalière des monts
Ruwenzori contenue dans l’accord de Luanda) un consentement de la
RDC à la présence de troupes ougandaises sur son territoire à compter
du mois de juillet 1999, qui aurait validé cette présence en droit.

                                    *   *
                                                                           48

                         ACTIVITÉS ARMÉES (ARRÊT)                          213

           LA LÉGITIME DÉFENSE AU REGARD DES FAITS ÉTABLIS

   106. La Cour a déjà dit qu’elle ne pouvait, sur la base des éléments de
preuve qui lui ont été soumis, tenir pour suffisamment établi que
l’Ouganda ait participé à l’attaque menée à Kitona le 4 août 1998 (voir
paragraphe 71 ci-dessus). Elle a également indiqué qu’en ce qui concerne
la présence de troupes ougandaises en territoire congolais près de la fron-
tière commune, après la fin du mois de juillet 1998, la déclaration du pré-
sident Kabila du 28 juillet 1998 était ambiguë (voir paragraphe 51 ci-
dessus). La Cour a par ailleurs conclu que tout consentement antérieur
de la RDC à la présence de troupes ougandaises sur son territoire
avait été retiré au plus tard le 8 août 1998 (voir paragraphe 53 ci-dessus).
Elle examinera à présent si les activités militaires engagées par l’Ou-
ganda au début du mois d’août 1998 pouvaient se justifier en tant
qu’actes de légitime défense.
   107. La RDC soutient que l’Ouganda a envahi son territoire le
2 août 1998, en lançant d’abord une vaste opération aéroportée contre
Kitona, dans l’ouest de la RDC, puis en s’emparant rapidement des villes
de l’est de celle-ci, et en poursuivant enfin sa poussée vers le nord-ouest
du pays. Selon la RDC, certaines de ces actions militaires ont été menées
par les UPDF seules ou de concert avec les rebelles antigouvernementaux
et/ou avec le Rwanda. Elle soutient que l’Ouganda a rapidement occupé
un tiers du territoire congolais et que les forces ougandaises n’ont quitté
celui-ci qu’en avril 2003.
   108. L’Ouganda insiste sur le fait que le 2 août 1998 n’est que la date
marquant le début de la guerre civile en RDC et que, bien que le Rwanda
l’ait invité à conjuguer leurs efforts en vue de renverser le président Kabila,
il a refusé de le faire. L’Ouganda soutient qu’il n’a pas agi de concert avec
le Rwanda à Kitona et que la RDC avait donné son consentement à des
opérations militaires dans l’est du pays jusqu’au 11 septembre 1998. C’est
à cette date que fut diffusé le document intitulé « Position du haut com-
mandement sur la présence des UPDF en RDC » (ci-après dénommé le
« document du haut commandement ougandais ») (voir paragraphe 109
ci-après). A partir de cette date, l’Ouganda augmenta fortement le
nombre de ses soldats. Il reconnaît que les opérations militaires qu’il a
entreprises après la date en question ne peuvent se justifier qu’à condi-
tion de relever de l’exercice du droit de légitime défense.
   109. La Cour juge utile de reproduire ici dans son intégralité le docu-
ment du haut commandement ougandais. Ce document a été invoqué par
les deux Parties. Quoique mentionnant la date du 11 septembre 1998, le
document du haut commandement fournit, de l’avis de la Cour, les bases
de l’opération connue sous le nom d’opération « Safe Haven ». Il se lit
comme suit :
       « CONSIDÉRANT que la RDC est de longue date utilisée par les en-
     nemis de l’Ouganda comme base pour mener des attaques contre
     ce dernier ;

                                                                            49

                         ACTIVITÉS ARMÉES (ARRÊT)                          214

       ET
       CONSIDÉRANT que les gouvernements qui se sont succédé en RDC
     n’ont pas exercé de contrôle effectif sur la totalité du territoire
     congolais ;
       ET
        CONSIDÉRANT qu’en mai 1997, en vertu d’une entente mutuelle, le
     Gouvernement de l’Ouganda a déployé les UPDF pour lutter avec
     l’armée congolaise contre les forces ennemies de l’Ouganda en RDC ;
       ET
       CONSIDÉRANT que, lorsqu’une rébellion contre le président Kabila
     a éclaté en RDC, les UPDF luttaient toujours, au côté de l’armée
     congolaise, contre les forces ennemies de l’Ouganda revenues en
     RDC ;
       Le haut commandement siégeant à Kampala ce 11 septembre 1998
     décide EN CONSÉQUENCE de maintenir les UPDF en RDC afin de pré-
     server les intérêts légitimes de l’Ouganda en matière de sécurité, qui
     consistent à :
     1. priver le Soudan de la possibilité d’utiliser le territoire de la RDC
        pour déstabiliser l’Ouganda ;
     2. permettre aux UPDF de neutraliser les groupes dissidents de
        l’Ouganda qui recevaient de l’aide des Gouvernements de la
        RDC et du Soudan ;
     3. faire en sorte que le vide politique et administratif ainsi que l’ins-
        tabilité causés par les combats entre les rebelles d’une part et
        l’armée congolaise et ses alliés d’autre part n’aient pas d’inci-
        dence défavorable sur la sécurité de l’Ouganda ;
     4. empêcher que les éléments génocidaires, c’est-à-dire les milices
        Interahamwe et les ex-FAR, qui lançaient des attaques à partir de
        la RDC sur le peuple ougandais ne continuent de le faire ;
     5. être en situation de sauvegarder l’intégrité du territoire de
        l’Ouganda contre les menaces irréfléchies d’invasion venant de
        certaines forces. »
   110. Passant à l’analyse de la nature juridique des activités menées par
l’Ouganda à Aru, Beni, Bunia et Watsa en août 1998, la Cour commen-
cera par observer que, s’il est vrai que ces localités étaient toutes situées à
proximité immédiate de la frontière — « suivant les termes du consente-
ment précédemment donné par le président Kabila » —, la nature des
actions qui y étaient menées par l’Ouganda différait de celle des opéra-
tions antérieures entreprises le long de la frontière commune. En
août 1998, l’Ouganda ne menait pas d’opérations militaires contre des
rebelles effectuant des incursions au travers de la frontière. Il lançait plu-
tôt des assauts militaires, qui se soldèrent par la prise de la ville de Beni
et de son aérodrome les 7 et 8 août, puis par la prise de la ville de Bunia
et de son aéroport le 13 août, et enfin par celle de Watsa et de son aéro-
port entre les 24 et 29 août.

                                                                            50

                         ACTIVITÉS ARMÉES (ARRÊT)                           215

   111. La Cour estime que ces actions vont bien au-delà de tout arran-
gement intervenu entre les Parties au sujet de la présence de l’Ouganda en
territoire congolais à proximité de la frontière. Peu importe de savoir à
quel moment un consentement quelconque a pu prendre fin, dès lors que
les actions visées étaient clairement étrangères à toute coopération visant
à « assurer la sécurité et la paix le long de la frontière commune », comme
l’avait confirmé le protocole du 27 avril 1998.
   112. La Cour constate que les opérations ougandaises contre ces villes
frontalières de l’est de la RDC ne pourraient dès lors se justifier, à sup-
poser que cela fût possible, qu’en tant qu’actions menées en état de légi-
time défense. Or, l’Ouganda n’a jamais cherché à les justifier sur cette
base devant la Cour.
   113. L’opération « Safe Haven » était, au contraire, clairement fondée
sur la revendication par l’Ouganda d’un droit de « préserver [ses] intérêts
légitimes ... en matière de sécurité », et non sur un quelconque consente-
ment de la RDC. La Cour note toutefois que les personnes le plus étroi-
tement impliquées dans l’exécution de cette opération considéraient les
actions militaires menées tout au long du mois d’août 1998 comme s’ins-
crivant déjà dans le cadre de celle-ci.
   114. Ainsi, le secrétaire d’Etat à la défense, M. Kavuma, a indiqué à la
commission Porter que les troupes des UPDF avaient tout d’abord franchi
la frontière au début du mois d’août 1998, à l’époque de la rébellion contre
le président Kabila, « lorsque la confusion régnait au sein de la RDC »
(voir document de la commission Porter CW/01/02 32/07/01, p. 23). Il a
confirmé que le « franchissement » de la frontière visait à « défendre [les]
intérêts de l’Ouganda en matière de sécurité ». Lorsque a été posée au géné-
ral Kazini, qui commandait les forces ougandaises en RDC, informait
Kampala et en recevait le cas échéant tous nouveaux ordres, la question :
« Quand l’opération « Safe Haven » a-t-elle eu lieu ; quand a-t-elle com-
mencé ? », celui-ci a répondu : « Elle a eu lieu au mois d’août. Ce même
mois d’août 1998. « Safe Haven » a commencé après la chute de Beni, c’est-
à-dire le 7 août 1998. » (CW/01/03 24/07/01, p. 774.) Le général Kazini a
souligné que l’opération de Beni avait constitué un tournant : « donc, avant
cela ... l’opération « Safe Haven » n’avait pas commencé. Avant cette date
du 7 août 1998, les opérations étaient celles, habituelles, menées par les
UPDF contre les insurgés présents dans les monts Ruwenzori. » (CW/01/03
24/07/01, p. 129.) Le général Kazini a fait mention d’un « plan antérieur »,
qui prévoyait que les deux gouvernements, par l’intermédiaire des UPDF
et des FAC, s’occuperaient ensemble des rebelles le long de la frontière.
« Mais un nouveau phénomène s’est développé : il y a eu une mutinerie, les
rebelles ont pris le contrôle de ces régions. Nous avons donc décidé de lan-
cer une offensive avec les rebelles, une opération spéciale sous le nom de
code « Safe Haven ». » Le juge Porter ayant demandé au général Kazini
quel était l’objectif de cette offensive conjointe avec les rebelles, ce dernier
a répondu : « écraser les bandits ainsi que leurs alliés des FAC », avant de
confirmer que, par « FAC », il fallait entendre l’« armée du Gouvernement
congolais » (CW/01/03 24/07/01, p. 129).

                                                                             51

                         ACTIVITÉS ARMÉES (ARRÊT)                         216

   115. Il est donc clair, de l’avis de la Cour, que l’Ouganda lui-même
considérait bien les événements militaires d’août 1998 comme s’inscrivant
dans le cadre de l’opération « Safe Haven », et non d’un quelconque
« accord mutuel » antérieur.
   116. La Cour a constaté que, en un laps de temps très bref, des forces
ougandaises avaient rapidement avancé au-delà de ces villes frontalières.
Il est communément admis que, dès le 1er septembre 1998, les UPDF
étaient à Kisangani, soit très loin de la frontière. En outre, lorsqu’il a été
interrogé par la commission Porter, le lieutenant-colonel Magenyi a indi-
qué à celle-ci qu’il était entré en RDC le 13 août et y était demeuré
jusqu’au milieu du mois de février 1999. Il était stationné à Isiro, à envi-
ron 580 kilomètres de la frontière. Sa brigade avait dû se battre pour y
parvenir : « nous combattions les FDA, qui étaient soutenues par les FAC ».
   117. C’est pourquoi la Cour n’établira aucune distinction entre les évé-
nements du mois d’août 1998 et ceux des mois suivants.
   118. Devant la Cour, l’Ouganda a affirmé que l’action qu’il a engagée
à compter de la mi-septembre relevait de la légitime défense. La Cour
examinera donc si l’Ouganda, tout au long de la période pendant laquelle
ses forces avançaient rapidement à l’intérieur de la RDC, était fondé à
mener contre cette dernière des actions militaires au titre de la légitime
défense. A cette fin, elle ne recherchera si chacune des actions militaires
des UPDF aurait pu être qualifiée d’action relevant de la légitime défense
que s’il peut être établi, à titre de proposition générale, que l’Ouganda
était en droit d’agir au titre de la légitime défense en RDC pendant la
période allant du mois d’août 1998 au mois de juin 2003.
   119. La Cour note tout d’abord que les objectifs de l’opération
« Safe Haven » énoncés dans le document du haut commandement ougan-
dais (voir paragraphe 109 ci-dessus) ne relèvent pas de la légitime défense
au sens où l’entend le droit international.
   120. Dans sa réponse à la question que lui avait posée le juge Kooij-
mans (voir paragraphe 22 ci-dessus), l’Ouganda a confirmé que, en consé-
quence du revirement politique du président Kabila, la coopération en
vue de lutter contre les insurgés dans les régions frontalières avait fait
place à une « multiplication des attaques transfrontalières dirigées contre
l’Ouganda par les FDA, réapprovisionnées en armes et en munitions par
le Soudan et par le Gouvernement de la RDC ». La Cour estime que,
pour déterminer si l’Ouganda avait le droit de mener des actions mili-
taires en territoire congolais au titre de la légitime défense, il y a lieu
tout d’abord d’examiner le bien-fondé de ces affirmations. Elle commen-
cera donc par examiner les éléments de preuve relatifs au rôle joué en
RDC par le Soudan à l’époque pertinente.
   121. L’Ouganda affirme qu’en 1998, la RDC, les FDA et le Soudan
ont formé une conspiration tripartite, que le Soudan a fourni une assis-
tance militaire à l’armée congolaise et aux groupes rebelles antiougan-
dais, a utilisé des aérodromes congolais pour livrer du matériel, a trans-
porté par voie aérienne des rebelles et des unités de sa propre armée en
différents points du pays, que son aviation a bombardé les positions

                                                                           52

                         ACTIVITÉS ARMÉES (ARRÊT)                         217

des UPDF à Bunia le 26 août 1998, qu’une brigade soudanaise de
deux mille cinq cents soldats se trouvait à Gbadolite et se préparait à
attaquer les UPDF à l’est de la RDC et que la RDC a encouragé et faci-
lité une multiplication des attaques transfrontalières à partir de mai 1998.
   122. La Cour relève plus précisément que l’Ouganda affirme dans son
contre-mémoire que, de 1994 à 1997, des insurgés antiougandais ont
« bénéficié du soutien direct du Gouvernement du Soudan » et que celui-ci
entraînait et armait des groupes d’insurgés, afin notamment de ternir
l’image de « modèle » que l’Ouganda offrait à l’Afrique. Pour étayer cette
affirmation, il s’appuie sur un rapport de Human Rights Watch (ci-après
dénommée « HRW »). La Cour note que ce rapport a trait à l’esclavage
au Soudan et n’est d’aucune aide pour la question dont elle est saisie.
L’Ouganda invoque également un rapport politique ougandais dans lequel
est simplement allégué, sans preuve à l’appui, un soutien apporté par le
Soudan à des groupes menant des attaques contre son territoire depuis la
RDC. Il s’appuie en outre sur un rapport de HRW de 2000 indiquant que
le Soudan fournissait une assistance militaire et logistique à la LRA au
nord de l’Ouganda et au SPLM/A (par lequel l’Ouganda ne prétend pas
avoir été attaqué). Les allégations relatives à la LRA, qui figurent égale-
ment dans le contre-mémoire de l’Ouganda, ne sont pas pertinentes en
l’espèce. Le rapport de HRW de 1998 critiquant l’emploi d’enfants-
soldats au nord de l’Ouganda ne l’est pas davantage.
   123. La Cour examinera à présent les éléments de preuve produits
pour étayer l’affirmation selon laquelle le Soudan soutenait des groupes
antiougandais basés en RDC, à savoir la FUNA, l’UNRF II et la NALU.
Ces pièces consistent en un rapport politique ougandais de 1998, qui en
lui-même n’a rien de probant, et en un discours du président Museveni
de 2000. Aucune d’entre elles ne permet d’étayer les faits allégués.
   124. L’Ouganda déclare que le président Kabila a conclu une alliance
avec le Soudan, qu’il a « invité à occuper et à utiliser les terrains d’avia-
tion situés au nord-est du Congo avec deux objectifs à l’esprit : fournir
des armes et d’autres équipements aux insurgés, et procéder à des bom-
bardements aériens contre des villes et des villages ougandais ». Seul le
discours du président Museveni devant le Parlement est invoqué à l’appui
de cette affirmation. Seraient-elles fondées, les assertions concernant le
fils d’Idi Amin et le rôle qui lui aurait été confié au sein de l’armée congo-
laise ne prouvent rien au sujet des allégations concernant spécifiquement
le Soudan.
   125. L’Ouganda a indiqué à la Cour que le président Kabila s’était
rendu au Soudan en mai 1998 pour mettre à la disposition de celui-ci tous
les aérodromes du nord et de l’est de la RDC et fournir des armes et des
troupes aux insurgés antiougandais opérant le long de la frontière ougan-
daise. L’Ouganda a produit à titre de preuve le discours du prési-
dent Museveni devant le Parlement, ainsi qu’un document interne non
signé et non daté des services de renseignement militaire ougandais. Les
affirmations concernant ce qui aurait été convenu à l’issue de toute ren-
contre qui se serait déroulée dans ce cadre n’ont pas été prouvées.

                                                                           53

                        ACTIVITÉS ARMÉES (ARRÊT)                        218

   126. L’Ouganda a informé la Cour que, d’après ses services de rensei-
gnement militaire, le Soudan aurait, en août 1998, transporté par voie
aérienne des insurgés du WNBF et de la LRA pour qu’ils combattent aux
côtés de forces congolaises contre l’APR et des rebelles du RCD. La
Cour relève que, même à supposer que cela soit prouvé (ce qui selon elle
n’est pas le cas), la RDC avait le droit d’agir ainsi. Cette invitation ne
pouvait par elle-même donner à l’Ouganda le droit d’employer la force
au titre de la légitime défense. La Cour n’a pas été en mesure de vérifier
à partir d’éléments concordants l’affirmation selon laquelle le Soudan
aurait transporté toute une brigade tchadienne à Gbadolite (que ce soit
pour prendre part à des attaques en Ouganda ou à d’autres fins).
   127. La Cour relève en outre que les affirmations selon lesquelles le
Soudan entraînait et transportait des soldats des FAC à la demande du
Gouvernement congolais ne sauraient donner à l’Ouganda le droit
d’employer la force au titre de la légitime défense, même si les faits allé-
gués étaient prouvés. Quoi qu’il en soit, ni le document non signé des ser-
vices de renseignement militaire ougandais ni le rapport politique sur
lequel l’Ouganda s’appuie n’en fournissent la preuve.
   128. L’article 51 de la Charte fait référence au « droit ... de légitime
défense, individuelle ou collective ». La Cour relève qu’un Etat, lorsqu’il
emploie la force en état de légitime défense, peut inviter un autre Etat à
l’aider. Le 2 août 1998, la guerre civile avait éclaté en RDC ; le géné-
ral Kazini a par la suite déclaré devant la commission Porter que l’opé-
ration « Safe Haven » avait commencé les 7 et 8 août 1998. L’Ouganda
affirme dans ses écritures que, le 14 août 1998, le général de brigade sou-
danais Khalil a livré par avion trois cargaisons d’armes aux FAC à Kin-
shasa et que le Soudan a intensifié l’entraînement dispensé aux troupes
des FAC, transportant en outre celles-ci par voie aérienne en différents
points du territoire congolais. Là encore, les éléments produits devant la
Cour pour prouver la livraison d’armes sont le rapport interne non daté
et non signé des services de renseignement militaire ougandais, ainsi
qu’une simple assertion à caractère politique selon laquelle le Soudan
aurait soutenu des forces qui attaquaient l’Ouganda à partir de la RDC.
Les éléments de preuve sont exactement les mêmes que pour l’accord
qu’auraient conclu le président Kabila et le vice-président du Soudan en
vue de prendre des mesures militaires conjointes contre l’Ouganda. Ce
même rapport des services de renseignement, dépourvu de toute force
probante sur laquelle la Cour pourrait s’appuyer, constitue la source
unique des allégations faisant état de bombardements effectués par le Sou-
dan à l’aide d’un avion Antonov contre des positions des UPDF à Bunia
le 26 août 1998, de l’arrivée de la brigade soudanaise à Gbadolite peu
après, du déploiement de forces soudanaises aux côtés de forces congo-
laises à la frontière ougandaise le 14 septembre, et de l’engagement, pris
le 18 septembre, d’envoyer des troupes soudanaises supplémentaires.
   129. L’Ouganda a soutenu que la RDC avait effectivement admis la
menace que le Soudan faisait peser sur la sécurité de l’Ouganda, après la
série de réunions qui auraient eu lieu entre le président Kabila et de hauts

                                                                         54

                         ACTIVITÉS ARMÉES (ARRÊT)                         219

responsables soudanais, en mai, août et septembre 1998. A l’appui de ces
prétentions, l’Ouganda renvoie la Cour au rapport établi par l’ICG
en 1999, rapport intitulé « How Kabila Lost His Way » [Comment Kabila
s’est égaré] ; s’il n’a pas été produit dans les annexes, ce rapport se trouve
dans le domaine public et la Cour a pu en vérifier la teneur. Une déclara-
tion politique du haut commandement ougandais est également invo-
quée. La Cour relève que cette déclaration ne constitue pas un élément de
preuve fiable et que, de toute manière, elle ne traite que de la raison pour
laquelle les troupes ougandaises ont été déployées à la mi-septembre. La
Cour a également estimé ne pas pouvoir se fonder, en tant qu’éléments de
preuve convaincants, sur une autre série de documents censés étayer les
diverses prétentions concernant le Soudan, tous étant des documents
politiques internes. La Cour a examiné la déclaration écrite sous serment
par l’ambassadeur de l’Ouganda en RDC en 2002, qui mentionne des
documents qui se seraient trouvés à l’ambassade de l’Ouganda à Kin-
shasa et démontreraient que « le Gouvernement soudanais approvision-
nait en armes et en munitions les rebelles des FDA ». Sans contester
qu’une déclaration sous serment mérite un certain crédit, la Cour se doit
d’observer que celle-ci est produite par une Partie à l’affaire et fournit
au mieux des « informations » indirectes non vérifiées.
   130. La Cour relève qu’aucun élément de preuve ne lui a été soumis
sur lequel un tribunal pourrait s’appuyer pour établir qu’il existait un
accord entre la RDC et le Soudan en vue de participer à une opération
militaire contre l’Ouganda ou de soutenir pareille opération ; ou que
quelque autre action du Soudan (dont la réalité demeure incertaine)
aurait, de par sa nature, pu justifier la thèse de l’Ouganda selon laquelle
il a agi en état de légitime défense.
   131. La Cour a également examiné, en cherchant à déterminer si
l’Ouganda pouvait être réputé avoir agi en état de légitime défense, les
éléments de preuve présentés par celui-ci à l’appui de ses prétentions
selon lesquelles, à partir de mai 1998, la fréquence, l’intensité et l’effet
destructeur des attaques transfrontalières menées par les FDA s’étaient
« accrus de manière significative », et que cela résultait du soutien que
celles-ci recevaient de la RDC et du Soudan.
   132. La Cour est convaincue que les éléments de preuve produits éta-
blissent l’existence d’une série d’attaques ayant eu lieu au cours de la
période considérée, à savoir : l’attaque contre l’école technique de
Kichwamba le 8 juin 1998, au cours de laquelle trente-trois élèves furent
tués et cent six enlevés ; une attaque près de Kichwamba, au cours de
laquelle cinq personnes furent tuées ; une attaque contre le village de
Benyangule le 26 juin, au cours de laquelle onze personnes furent tuées
ou blessées ; l’enlèvement de dix-neuf séminaristes à Kiburara le 5 juillet ;
une attaque contre la ville de Kasese le 1er août, au cours de laquelle
trois personnes furent tuées. Une sixième attaque a été mentionnée à
l’audience : elle aurait eu lieu à Kijarumba et aurait fait trente-trois vic-
times. La Cour n’a pas été en mesure d’établir les faits relatifs à ce dernier
incident.

                                                                           55

                        ACTIVITÉS ARMÉES (ARRÊT)                         220

   133. La RDC ne nie pas la réalité de certaines de ces attaques, mais
soutient que les FDA en sont seules responsables. Les documents invo-
qués par l’Ouganda pour justifier son droit d’employer la force contre la
RDC au titre de la légitime défense comprennent un rapport de l’inter-
rogatoire d’un rebelle des FDA fait prisonnier, qui admet avoir pris part
à l’attaque contre Kichwamba et fait état d’une « intention » d’obtenir du
Gouvernement congolais un soutien logistique et un sanctuaire ; le rap-
port n’est pas signé par l’auteur de la déclaration et ne met pas la RDC
en cause. L’Ouganda invoque également un document intitulé Chronolo-
gical Illustration of Acts of Destabilisation by Sudan and Congo Based
Dissidents [Illustration chronologique des actes de déstabilisation des dis-
sidents basés au Soudan et au Congo], qui est un document militaire
ougandais. En outre, certains articles de presse invoqués par l’Ouganda
n’attribuent de fait les attaques qu’aux seules FDA. Très peu de docu-
ments mentionnent le Soudan. Seuls quelques documents internes — des
dépositions de témoins non signées — font mention d’une implication de
la RDC dans ces attaques.
   134. La Cour observe qu’il en va de même pour les documents censés
démontrer que le président Kabila a fourni secrètement un soutien
aux FDA. Ceux-ci peuvent tous être décrits comme des documents in-
ternes, dont l’authenticité n’est souvent pas établie et qui contiennent des
dépositions de témoins non signées, non authentifiées et parfois illisibles.
Ils ne présentent ni la qualité ni le caractère requis pour amener la Cour
à conclure au bien-fondé des prétentions à l’appui desquelles ils sont
invoqués.
   135. A l’audience, l’Ouganda a évoqué une « escalade dans les at-
taques ». Il a été fait référence à un rapport de l’ICG d’août 1998, intitulé
« North Kivu, into the Quagmire » [Le Nord-Kivu dans l’impasse]. Même
s’il n’a pas été produit dans les annexes, ce rapport se trouve dans le
domaine public et la Cour a pu en vérifier la teneur. Il parle des FDA
comme d’un mouvement financé par l’Iran et le Soudan. Il ajoute que les
FDA « tirent profit de l’incapacité dans laquelle se trouvent les forces
armées congolaises » de contrôler des zones du Nord-Kivu voisines de
l’Ouganda. Ce rapport indépendant semble donner à entendre qu’il y
avait un certain soutien soudanais aux activités des FDA. Il laisse égale-
ment croire que cela ne résultait pas d’une politique délibérée de la RDC,
mais plutôt de son incapacité à contrôler les événements se déroulant à
ses frontières.
   136. L’Ouganda invoque certains documents que la RDC a annexés à
sa réplique. La Cour ne juge toutefois pas ces éléments de preuve vérita-
blement convaincants. Il s’agit d’un ensemble d’articles de presse plus ou
moins crédibles, qui se bornent à affirmer que, selon certaines informa-
tions qui n’ont pas été confirmées, le Soudan acheminait par voie aérienne
des fournitures militaires à Juba et Dungu. La Cour n’a donc pas jugé
probantes des informations parues dans la presse, comme la dépêche des
IRIN pour les 12-14 septembre 1998, qui indiquait que des rebelles hutus
étaient entraînés dans le sud du Soudan, ou encore la dépêche des IRIN

                                                                          56

                        ACTIVITÉS ARMÉES (ARRÊT)                         221

pour le 16 septembre 1998, selon laquelle « les rebelles prétendent que le
Soudan soutient Kabila à Kindu ». Elle a de même écarté l’affirmation
(au sujet de laquelle aucune référence ni source n’est mentionnée) selon
laquelle le président Kabila s’était rendu en visite secrète à Khartoum le
25 août 1998, ainsi que l’extrait de l’ouvrage Le choix de la liberté de
M. Bemba précisant que cent huit soldats soudanais se trouvaient en
RDC, sous le commandement de l’armée congolaise, pour défendre la
zone située autour de Gbadolite.
   137. La Cour n’a pas davantage été en mesure de considérer comme
des éléments de preuve convaincants un certain nombre de documents
internes émanant des services de renseignement militaire, tardivement
produits et qui ne fournissent aucune indication quant à la manière dont
les informations ont été obtenues (voir par exemple les révélations du
commandant Junju Juma (ex-officier supérieur des FDA) du 17 mai 2000,
ou celles, non datées, d’Issa Twatera (ex-officier supérieur des FDA)).
   138. Un autre « fait » invoqué par l’Ouganda en l’espèce pour justifier
son exercice de la légitime défense est l’allégation selon laquelle la RDC
aurait incorporé des groupes rebelles antiougandais et des milices Intera-
hamwe dans les FAC. La Cour examinera les éléments de preuve et appli-
quera le droit à ses constatations.
   139. Dans son contre-mémoire, l’Ouganda a prétendu que le prési-
dent Kabila avait, en mai 1998, incorporé dans son armée des milliers de
génocidaires provenant des ex-FAR et des Interahamwe. Dans une décla-
ration d’octobre 1998, le département d’Etat des Etats-Unis d’Amérique
a condamné le recrutement et l’entraînement par la RDC d’anciens
auteurs du génocide rwandais, conférant ainsi un certain crédit aux rap-
ports internes de l’Ouganda qui ont été présentés à la Cour, même s’il
s’agit de rapports non signés ou ne citant pas leur source. Les faits invo-
qués, à les supposer avérés, semblent néanmoins se rapporter au Rwanda
plutôt qu’à l’Ouganda.
   140. A l’audience, l’Ouganda a réitéré son allégation selon laquelle
d’anciens soldats rwandais et des éléments des Interahamwe avaient été
incorporés dans des unités spéciales de l’armée congolaise. Aucune source
n’a été citée et il n’a pas été expliqué à la Cour en quoi ces faits auraient
pu donner naissance à un droit de légitime défense pour l’Ouganda.
   141. A la lumière de cette appréciation de l’ensemble des éléments de
preuve pertinents, la Cour est à présent en mesure de déterminer si
l’emploi de la force par l’Ouganda sur le territoire de la RDC peut être
qualifié de légitime défense.
   142. L’article 51 de la Charte des Nations Unies dispose ce qui suit :

      « Aucune disposition de la présente Charte ne porte atteinte au
    droit naturel de légitime défense, individuelle ou collective, dans le
    cas où un Membre des Nations Unies est l’objet d’une agression
    armée, jusqu’à ce que le Conseil de sécurité ait pris les mesures
    nécessaires pour maintenir la paix et la sécurité internationales. Les
    mesures prises par des Membres dans l’exercice de ce droit de légi-

                                                                          57

                         ACTIVITÉS ARMÉES (ARRÊT)                         222

    time défense sont immédiatement portées à la connaissance du
    Conseil de sécurité et n’affectent en rien le pouvoir et le devoir qu’a
    le Conseil, en vertu de la présente Charte, d’agir à tout moment de la
    manière qu’il juge nécessaire pour maintenir ou rétablir la paix et la
    sécurité internationales. »

   143. La Cour rappelle que l’Ouganda a insisté, en l’espèce, sur le fait
que l’« opération Safe Haven » ne constituait pas un emploi de la force
visant à prévenir une attaque qu’il anticipait. Comme dans l’affaire des
Activités militaires et paramilitaires au Nicaragua et contre celui-ci (Nica-
ragua c. Etats-Unis d’Amérique), « [les Parties] ne font état que du droit
de légitime défense dans le cas d’une agression armée déjà survenue et ne
se posent pas la question de la licéité d’une réaction à la menace immi-
nente d’une agression armée » (C.I.J. Recueil 1986, p. 103, par. 194).
Dans cette affaire, la Cour avait décidé qu’« [elle] ne se proncer[ait] donc
pas sur ce sujet ». Il en va de même en la présente espèce. La Cour croit
cependant devoir relever que le document du haut commandement ougan-
dais dans lequel celui-ci expose sa position sur la présence des UPDF en
RDC ne fait aucune mention d’agressions armées dont l’Ouganda aurait
déjà été victime de la part de la RDC (voire de la part de personnes dont
l’action, selon l’Ouganda, engagerait la responsabilité de la RDC). La
position du haut commandement est plutôt qu’il est nécessaire de « pré-
server les intérêts légitimes de l’Ouganda en matière de sécurité ». Les exi-
gences de sécurité mentionnées sont essentiellement de nature préventive :
faire en sorte que le vide politique n’ait pas d’incidence fâcheuse sur
l’Ouganda, empêcher des attaques menées par des « éléments génoci-
daires », être en situation de protéger l’Ouganda des menaces inconsidé-
rées d’invasion, « priver le Soudan de la possibilité d’utiliser le territoire
de la RDC pour déstabiliser l’Ouganda ». Un seul des cinq objectifs énumé-
rés fait mention d’une riposte à des actes qui ont déjà eu lieu : « neutrali-
ser les groupes dissidents de l’Ouganda qui recevaient de l’aide du Gou-
vernement de la RDC et du Soudan ».
   144. Tout en s’appuyant abondamment sur ce document, l’Ouganda a
insisté devant la Cour sur le fait qu’après le 11 septembre 1998 les UPDF
avaient agi en état de légitime défense pour riposter aux attaques qui
avaient eu lieu. La Cour a déjà dit que les opérations militaires d’août à
Beni, Bunia et Watsa et du 1er septembre à Kisangani ne sauraient être
considérées comme ayant été menées avec le consentement de la RDC ; la
question de leur licéité doit également être tranchée par référence à la
légitime défense telle que définie à l’article 51 de la Charte.
   145. La Cour observera tout d’abord que, en août et au début du mois
de septembre 1998, l’Ouganda n’a pas porté à la connaissance du Conseil
de sécurité les événements qui, à ses yeux, lui avaient imposé d’exercer
son droit de légitime défense.
   146. Il convient en outre de relever que, alors que l’Ouganda prétend
avoir agi en état de légitime défense, il n’a jamais soutenu avoir été l’objet
d’une agression de la part des forces armées de la RDC. L’« agression

                                                                           58

                        ACTIVITÉS ARMÉES (ARRÊT)                         223

armée » à laquelle il a été fait référence était plutôt le fait des FDA. La
Cour a dit plus haut (paragraphes 131 à 135) qu’il n’existait pas de
preuve satisfaisante d’une implication directe ou indirecte du Gouverne-
ment de la RDC dans ces attaques. Celles-ci n’étaient pas le fait de
bandes armées ou de forces irrégulières envoyées par la RDC ou en son
nom, au sens de l’article 3 g) de la résolution 3314 (XXIX) de l’As-
semblée générale sur la définition de l’agression, adoptée le 14 décembre
1974. La Cour est d’avis, au vu des éléments de preuve dont elle dispose,
que ces attaques répétées et déplorables, même si elles pouvaient être
considérées comme présentant un caractère cumulatif, ne sont pas attri-
buables à la RDC.
   147. Pour tous les motifs qui précèdent, la Cour considère que les
conditions de droit et de fait justifiant l’exercice d’un droit de légitime
défense par l’Ouganda à l’encontre de la RDC n’étaient pas réunies. En
conséquence, elle n’a pas à se prononcer sur les arguments des Parties
relatifs à la question de savoir si et à quelles conditions le droit interna-
tional contemporain prévoit un droit de légitime défense pour riposter à
des attaques d’envergure menées par des forces irrégulières. De même, les
conditions préalables à l’exercice du droit de légitime défense n’étant pas
réunies dans les circonstances de l’espèce, la Cour n’a pas à se demander
si un tel droit de légitime défense a été ou non exercé dans des circons-
tances caractérisées par la nécessité et s’il l’a été d’une manière pro-
portionnée. La Cour ne peut cependant manquer de relever que la
prise d’aéroports et de villes situés à plusieurs centaines de kilomètres
de la frontière ougandaise ne semble guère proportionnée aux diverses
attaques transfrontalières dont l’Ouganda se prévaut pour justifier
l’exercice de son droit de légitime défense, ni nécessaire pour l’exercice
de ce droit.

                                    *   *

      APPRÉCIATION EN DROIT QUANT À L’INTERDICTION DE L’EMPLOI
                               DE LA FORCE


   148. L’interdiction de l’emploi de la force constitue une pierre angu-
laire de la Charte des Nations Unies. Le paragraphe 4 de l’article 2 dis-
pose que
    « [l]es Membres de l’Organisation s’abstiennent, dans leurs relations
    internationales, de recourir à la menace ou à l’emploi de la force, soit
    contre l’intégrité territoriale ou l’indépendance politique de tout
    Etat, soit de toute autre manière incompatible avec les buts des
    Nations Unies ».
L’article 51 de la Charte ne peut justifier l’emploi de la force en légitime
défense que dans les limites qui y sont strictement définies. Il n’autorise
pas, au-delà du cadre ainsi établi, l’emploi de la force par un Etat pour

                                                                          59

                        ACTIVITÉS ARMÉES (ARRÊT)                         224

protéger des intérêts perçus comme relevant de la sécurité. D’autres
moyens sont à la disposition de l’Etat concerné, dont, en particulier, le
recours au Conseil de sécurité.
   149. La Cour a conclu que, à partir du 7 août 1998, l’Ouganda avait
recouru à l’emploi de la force à des fins et en des lieux à l’égard desquels
aucun consentement ne lui avait été donné. Elle a également conclu que
les événements dont a fait état l’Ouganda ne justifiaient pas l’emploi de la
force au titre de la légitime défense.
   150. La longue série de résolutions adoptées par le Conseil de sécurité
(1234 (1999), 1258 (1999), 1273 (1999), 1279 (1999), 1291 (2000), 1304
(2000), 1316 (2000), 1323 (2000), 1332 (2000), 1341 (2001), 1355 (2001),
1376 (2001), 1399 (2002), 1417 (2002), 1445 (2002), 1457 (2003), 1468
(2003), 1484 (2003), 1489 (2003), 1493 (2003), 1499 (2003), 1501 (2003),
1522 (2004), 1533 (2004), 1552 (2004), 1555 (2004), 1565 (2004), 1592
(2005), 1596 (2005), 1616 (2005) et 1621 (2005) ), ainsi que la nécessité
pour l’Organisation des Nations Unies de déployer la MONUC et les
efforts soutenus de l’Organisation en vue de restaurer la paix dans la
région et la pleine souveraineté de la RDC sur son territoire témoignent
de l’ampleur des activités militaires menées et des souffrances qui en ont
résulté. En témoigne de même la nécessité de nommer un rapporteur spé-
cial sur la situation des droits de l’homme, un envoyé spécial du Secré-
taire général pour cette région et de constituer un groupe d’experts
(reconstitué par la suite) chargé de faire rapport à l’Organisation sur cer-
taines des catégories de faits concernant les ressources naturelles.
   151. La Cour rappelle que, le 9 avril 1999, le Conseil de sécurité a
déclaré que le conflit constituait une menace pour la paix, la sécurité et la
stabilité dans la région. En exigeant l’arrêt des hostilités et un règlement
politique du conflit (appel qui devait conduire à la conclusion de l’accord
de Lusaka du 10 juillet 1999), le Conseil de sécurité a déploré la poursuite
des combats et la présence de forces étrangères en RDC et a demandé aux
Etats concernés « de mettre fin à la présence de ces forces non invitées »
(Nations Unies, doc. S/RES/1234, 9 avril 1999).
   152. L’Organisation des Nations Unies a, au fil de cette longue série de
résolutions aux termes soigneusement pesés et de rapports détaillés,
reconnu que tous les Etats de la région devaient assumer leur responsa-
bilité dans la recherche d’une solution qui permettrait d’y restaurer la
paix et la stabilité. La Cour relève toutefois que cette large responsabilité
des Etats de la région ne saurait excuser l’action militaire illicite de
l’Ouganda.
   153. Il ressort des éléments de preuve que les UPDF ont traversé de
vastes zones de la RDC, violant ainsi la souveraineté de ce pays. Elles ont
mené des opérations militaires dans un grand nombre de localités, notam-
ment à Bunia, Kisangani, Gbadolite, en Ituri, et en bien d’autres endroits.
Il s’agit là de violations graves du paragraphe 4 de l’article 2 de la
Charte.
   154. La Cour note que, le 16 juin 2000, le Conseil de sécurité s’est
déclaré « indigné par la reprise des combats entre les forces ougandaises

                                                                          60

                        ACTIVITÉS ARMÉES (ARRÊT)                         225

et les forces rwandaises à Kisangani » et a condamné ces combats en tant
que « violation de la souveraineté et de l’intégrité territoriale de la Répu-
blique démocratique du Congo » (Nations Unies, doc. S/RES/1304
(2000)).
   155. La Cour observe en outre que l’Ouganda — ainsi qu’il ressort
clairement des dépositions du général Kazini et du général Kavuma
devant la commission Porter (voir paragraphe 114 ci-dessus) — a décidé
début août 1998 de lancer une offensive avec diverses factions qui
cherchaient à renverser le Gouvernement de la RDC. La RDC a en
particulier soutenu que, à partir de septembre 1998, l’Ouganda avait
créé et placé sous son contrôle le groupe rebelle du MLC dirigé par
M. Bemba.
   156. La RDC invoque également à l’appui de cette allégation l’ouvrage
de M. Bemba (voir paragraphe 69 ci-dessus) et le fait que, dans le plan de
désengagement de Harare, le MLC et les UPDF sont traités comme une
seule unité.
   157. L’Ouganda reconnaît pour sa part avoir soutenu le MLC lors des
affrontements survenus entre la fin du mois de septembre 1998
et juillet 1999, tout en insistant sur le fait que son aide à M. Bemba « fut
toujours limitée et soumise à de nombreuses conditions ». Il a expliqué
qu’il n’avait accordé au MLC qu’un soutien militaire « suffisant » pour
que ce dernier puisse l’aider à réaliser ses objectifs, qui consistaient à
chasser les troupes soudanaises et tchadiennes de la RDC et à prendre les
aérodromes situés entre Gbadolite et la frontière ougandaise ; il affirme
qu’il n’aurait rien fait de plus.
   158. La Cour observe que, en réalité, les pages de l’ouvrage de
M. Bemba citées par la RDC n’étayent pas l’allégation de la « création »
du MLC par l’Ouganda et portent sur une période postérieure qui va
de mars à juillet 1999. Elle a pris note de la description que M. Bemba
fait dans son livre de l’entraînement de ses hommes par des instructeurs
militaires ougandais et estime que cette description s’accorde avec les
déclarations faites à la même époque par l’intéressé, telles qu’elles sont
reproduites dans le rapport de l’ICG du 20 août 1999. La Cour a égale-
ment pris note de l’insistance, en novembre 1999, de M. Bemba sur le fait
que, s’il recevait bien un soutien, c’était lui qui contrôlait cependant
l’opération militaire, et non l’Ouganda. La Cour est aussi d’avis que le
plan de désengagement de Harare visait simplement à identifier les posi-
tions respectivement occupées par les différentes parties, sans se pronon-
cer sur les relations des unes avec les autres.
   159. La Cour a laissé de côté divers autres éléments invoqués comme
probants à cet égard par la RDC, estimant que ceux-ci n’étaient pas
confirmés, reposaient sur des informations de seconde main, ou ne disaient
pas en fait ce que la RDC leur fait dire, voire revêtaient un caractère par-
tisan. Pour ces motifs, la Cour a écarté le rapport de l’ICG du 17 no-
vembre, le rapport de HRW de mars 2001, certains passages du rapport
du Secrétaire général sur la MONUC en date du 4 septembre 2000 (qui
reconnaissent s’appuyer sur des informations de seconde main), des ar-

                                                                          61

                         ACTIVITÉS ARMÉES (ARRÊT)                          226

ticles publiés dans le bulletin des IRIN et dans Jeune Afrique, ainsi que la
déposition d’un déserteur ayant collaboré avec la commission militaire
congolaise à l’établissement d’une déclaration pour les besoins de la pré-
sente instance.
   160. La Cour conclut qu’il n’existe aucun élément de preuve crédible
qui donne à penser que l’Ouganda a créé le MLC. L’Ouganda a reconnu
avoir dispensé un entraînement et accordé un soutien militaire, et des élé-
ments de preuve existent à cet égard. Aucune preuve convaincante n’a été
soumise à la Cour qui démontrerait que l’Ouganda contrôlait, ou pouvait
contrôler, la manière dont M. Bemba utilisait cette assistance. De l’avis
de la Cour, le comportement du MLC n’était ni celui d’un « organe » de
l’Ouganda (article 4 du projet d’articles de la Commission du droit inter-
national sur la responsabilité de l’Etat pour fait internationalement illi-
cite (2001)), ni celui d’une entité exerçant des prérogatives de puissance
publique pour son compte (art. 5). La Cour a cherché à déterminer si
le MLC avait agi « sur les instructions ou les directives ou sous le contrôle
de » l’Ouganda (art. 8) et estime ne disposer d’aucun élément probant que
tel était le cas. Point n’est donc besoin, en l’espèce, de se poser la question
de savoir s’il est satisfait aux critères requis pour considérer qu’un degré
de contrôle suffisant était exercé à l’égard de paramilitaires (voir Activités
militaires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua
c. Etats-Unis d’Amérique), fond, arrêt, C.I.J. Recueil 1986, p. 62-65,
par. 109-115).
   161. La Cour fait toutefois observer que, même si les éléments de
preuve ne semblent pas indiquer que le comportement du MLC est attri-
buable à l’Ouganda, l’entraînement dispensé à l’ALC, l’aile militaire du
MLC, ainsi que le soutien qui lui a été fourni n’emportent pas moins vio-
lation de certaines obligations de droit international.
   162. Ainsi, aux termes de la déclaration relative aux principes du droit
international touchant les relations amicales et la coopération entre les
Etats conformément à la Charte des Nations Unies (ci-après dénommée
« la déclaration sur les relations amicales »),
     « [c]haque Etat a le devoir de s’abstenir d’organiser et d’encourager
     des actes de guerre civile ou des actes de terrorisme sur le territoire
     d’un autre Etat, d’y aider ou d’y participer, ou de tolérer sur son ter-
     ritoire des activités organisées en vue de perpétrer de tels actes,
     lorsque les actes mentionnés dans le présent paragraphe impliquent
     une menace ou l’emploi de la force » (résolution 2625 (XXV) de
     l’Assemblée générale en date du 24 octobre 1970).
La déclaration dispose en outre que
     « [t]ous les Etats doivent ... s’abstenir d’organiser, d’aider, de fomen-
     ter, de financer, d’encourager ou de tolérer des activités armées sub-
     versives ou terroristes destinées à changer par la violence le régime
     d’un autre Etat ainsi que d’intervenir dans les luttes intestines d’un
     autre Etat » (ibid.).

                                                                            62

                         ACTIVITÉS ARMÉES (ARRÊT)                         227

Ces dispositions revêtent un caractère déclaratoire du droit international
coutumier.
   163. La Cour considère que les obligations résultant des principes du
non-recours à la force et de la non-intervention ont été violées par
l’Ouganda, même si les objectifs de ce dernier n’étaient pas de renverser le
président Kabila et consistaient à sécuriser certaines villes et certains
aéroports en raison de ce qu’il estimait être des besoins en matière de
sécurité, ainsi qu’à soutenir l’action parallèle de ceux qui étaient engagés
dans la guerre civile.
   164. Dans l’affaire des Activités militaires et paramilitaires au Nicara-
gua et contre celui-ci (Nicaragua c. Etats-Unis d’Amérique), la Cour a
précisé clairement que le principe de non-intervention interdisait à l’Etat
« [d’]intervenir, directement ou non, avec ou sans force armée, pour
appuyer l’opposition interne d’un autre Etat » (C.I.J. Recueil 1986, p. 108,
par. 206). La Cour note que, dans la présente affaire, des preuves convain-
cantes d’une intervention militaire lui ont été fournies. Elle affirme en
outre que les actes violant le principe de non-intervention et « impli-
qu[a]nt, sous une forme directe ou indirecte, l’emploi de la force dans les
relations internationales, constitueront aussi une violation du principe
interdisant celui-ci » (ibid., p. 109-110, par. 209).
   165. S’agissant du premier chef de conclusions finales de la RDC, la
Cour conclut en conséquence que l’Ouganda a violé la souveraineté ainsi
que l’intégrité territoriale de la RDC. Les actes de l’Ouganda ont égale-
ment constitué une ingérence dans les affaires intérieures de la RDC et
dans la guerre civile qui y faisait rage. L’intervention militaire illicite de
l’Ouganda a été d’une ampleur et d’une durée telles que la Cour la consi-
dère comme une violation grave de l’interdiction de l’emploi de la force
énoncée au paragraphe 4 de l’article 2 de la Charte des Nations Unies.

                                    * * *
   166. Avant d’en venir au deuxième et au troisième chefs de conclu-
sions de la RDC consacrés aux allégations de violation, par l’Ouganda,
des obligations lui incombant en vertu du droit international relatif aux
droits de l’homme et du droit international humanitaire, ainsi qu’à
l’exploitation illégale des ressources naturelles de la RDC, il importe que
la Cour examine la question de savoir si l’Ouganda était ou non une puis-
sance occupante dans les parties du territoire congolais où ses troupes
étaient présentes à l’époque pertinente.
                                    *   *

                  QUESTION DE L’OCCUPATION DE GUERRE

  167. La RDC affirme que les régions frontalières de l’est de la RDC
ont été attaquées par des forces ougandaises les 7 et 8 août 1998, et que
d’autres zones sont tombées sous le contrôle des troupes ougandaises au
cours des mois suivants, au fur et à mesure de la progression des UPDF

                                                                           63

                        ACTIVITÉS ARMÉES (ARRÊT)                        228

en territoire congolais. Elle fait en outre observer que « les territoires
occupés par l’Ouganda ont eu une ampleur variable en fonction de l’évo-
lution du conflit » : la zone d’occupation initiale correspondait à la pro-
vince Orientale et à une partie de la province du Nord-Kivu ; au cours
de 1999, elle s’est étendue jusqu’à recouvrir une partie importante de la
province de l’Equateur. La RDC précise que les territoires occupés
s’étendaient de Bunia et Beni, à proximité de la frontière orientale,
jusqu’à Bururu et Mobenzene, très loin dans le nord-ouest de la RDC, et
que « la limite méridionale de la zone occupée pass[ait] au nord des villes
de Mbandaka, à l’ouest, puis se prolonge[ait] vers l’est en direction de la
ville de Kisangani, pour rejoindre la frontière ougandaise entre les villes
de Goma et de Butembo ». Selon la RDC, l’occupation de son territoire
s’est achevée avec le retrait de l’armée ougandaise le 2 juin 2003.
   168. La RDC affirme que les « UPDF [ont] établi une zone d’occupa-
tion dont elle[s] [ont] assuré l’administration de façon directe et indi-
recte », c’est-à-dire, dans ce dernier cas, par la création de diverses fac-
tions congolaises rebelles auxquelles un soutien actif était apporté.
Comme exemple d’une telle administration, la RDC évoque la création
d’une nouvelle province sur son territoire. En juin 1999, les autorités
ougandaises créèrent, dans le nord-est de la RDC, à proximité de la fron-
tière ougandaise, une onzième province venant s’ajouter aux dix exis-
tantes, la province de « Kibali-Ituri », résultat de la fusion des districts
de l’Ituri et du Haut-Uélé, eux-mêmes détachés de la province Orientale. Le
18 juin 1999, le général Kazini, commandant des forces ougandaises en
RDC, « nomm[a] à la tête de cette nouvelle province Mme Adèle Lotsove,
qui était jusqu’alors vice-gouverneur de la province orientale ». La RDC
affirme par ailleurs que les actes d’administration accomplis par
l’Ouganda dans cette province se sont poursuivis jusqu’au retrait des
troupes ougandaises. A l’appui de cette affirmation, la RDC indique que
le colonel Muzoora, des UPDF, exerça de facto les fonctions de gouver-
neur de la province entre janvier et mai 2001, et que « deux au moins des
cinq gouverneurs qui ont succédé à Mme Lotsove jusqu’en 2003 ont été
démis de leurs fonctions par les autorités militaires ougandaises, parfois
sous la menace des armes ». La RDC affirme que les autorités ougan-
daises étaient directement impliquées « dans la vie politique des régions
occupées » et, citant le quotidien ougandais New Vision, que « l’Ouganda
est allé jusqu’à superviser les élections locales ». La RDC renvoie égale-
ment au sixième rapport du Secrétaire général sur la MONUC, qui décrit
la situation à Bunia (capitale du district de l’Ituri) dans les termes sui-
vants : « Depuis le 22 janvier, les observateurs militaires de la MONUC à
Bunia ont signalé que la situation dans la localité était tendue, les UPDF
en assurant le contrôle effectif. »
   169. Enfin, selon la RDC, le fait que les troupes ougandaises n’aient
pas été présentes sur l’ensemble de l’immense territoire que constituent le
nord et l’est de la RDC « n’empêche ... en aucune façon de considérer
l’Ouganda comme puissance occupante dans les localités ou territoires
sur lesquels ses forces exerçaient leur contrôle ». La RDC affirme que la

                                                                         64

                         ACTIVITÉS ARMÉES (ARRÊT)                         229

notion d’occupation en droit international, telle qu’elle se trouve reflétée
à l’article 42 du règlement concernant les lois et coutumes de la guerre sur
terre, annexé à la quatrième convention de La Haye du 18 octobre 1907
(ci-après dénommé le « règlement de La Haye de 1907 »), est étroitement
liée au contrôle exercé par les troupes de l’Etat dont les opérations se
déroulent sur des parties, étendues ou non, du territoire de l’Etat occupé.
Ainsi, « [p]lutôt que l’omniprésence des forces armées de l’Etat occupant,
c’est sa capacité à affirmer son autorité que le règlement de La Haye
retient comme critère pour définir la notion d’Etat occupant ».

                                        *
   170. L’Ouganda nie pour sa part avoir été une puissance occupante
dans les zones où étaient présentes des troupes des UPDF. Il affirme que,
compte tenu du faible nombre de ses effectifs présents sur le territoire de
la RDC, à savoir moins de dix mille soldats « au plus fort de leur déploie-
ment », ses troupes n’auraient pu occuper de vastes territoires, ainsi que
l’affirme la RDC. L’Ouganda soutient en particulier que ses troupes
« étaient confinées dans les régions du Congo oriental adjacentes à la
frontière ougandaise et en différents lieux stratégiques, notamment les
aérodromes à partir desquels l’Ouganda risquait d’être attaqué par la
RDC et ses alliés ». Ainsi n’existait-il « aucune zone d’occupation mili-
taire ougandaise » et « aucune administration militaire ougandaise
n’a[vait-elle] été instaurée ». L’Ouganda fait en outre observer qu’il a
« veillé à ce que ses troupes s’abstiennent de toute ingérence dans l’admi-
nistration locale, qui était assurée par les parties congolaises elles-
mêmes ». L’Ouganda relève en outre que « [c]’étaient les rebelles du
Mouvement de libération congolais (MLC) et du Rassemblement congo-
lais pour la démocratie (RCD) qui contrôlaient et administraient ces ter-
ritoires, [y] exerçant une autorité de fait ».
   171. En ce qui concerne la nomination d’un gouverneur dans le district
de l’Ituri, qu’il qualifie de « seule tentative d’immixtion d’un officier
ougandais dans cette administration locale », l’Ouganda affirme que cet
acte fut « motivé par la volonté de restaurer l’ordre dans la région de
l’Ituri dans l’intérêt de la population ». Il souligne en outre que cette ten-
tative fut « immédiatement combattue et désavouée par les autorités
ougandaises » et que l’officier en question, le général Kazini, fut vivement
réprimandé par ses supérieurs, qui entamèrent une action disciplinaire à
son encontre.

                                    *       *
   172. La Cour observera que, selon le droit international coutumier tel
que reflété à l’article 42 du règlement de La Haye de 1907, un territoire
est considéré comme occupé lorsqu’il se trouve placé de fait sous l’auto-
rité de l’armée ennemie, et que l’occupation ne s’étend qu’au territoire où
cette autorité est établie et en mesure de s’exercer (voir Conséquences juri-

                                                                           65

                         ACTIVITÉS ARMÉES (ARRÊT)                         230

diques de l’édification d’un mur dans le territoire palestinien occupé, avis
consultatif, C.I.J. Recueil 2004, p. 167, par. 78, et p. 172, par. 89).

   173. En vue de parvenir à une conclusion sur la question de savoir si
un Etat dont les forces militaires sont présentes sur le territoire d’un autre
Etat du fait d’une intervention est une « puissance occupante » au sens où
l’entend le jus in bello, la Cour examinera tout d’abord s’il existe des élé-
ments de preuve suffisants démontrant que ladite autorité se trouvait
effectivement établie et exercée dans les zones en question par l’Etat
auteur de l’intervention. La Cour doit en l’espèce s’assurer que les forces
armées ougandaises présentes en RDC n’étaient pas seulement station-
nées en tel ou tel endroit, mais qu’elles avaient également substitué leur
propre autorité à celle du Gouvernement congolais. Si tel était le cas, peu
importerait la justification donnée par l’Ouganda de son occupation, de
même que la réponse à la question de savoir si l’Ouganda aurait ou non
établi une administration militaire structurée du territoire occupé.
   174. La Cour recherchera maintenant si des parties du territoire de
la RDC étaient placées sous l’autorité de l’armée ougandaise au sens de
l’article 42 du règlement de La Haye de 1907. Elle relève tout d’abord à
cet égard que les limites de toute zone d’occupation de l’Ouganda en RDC
ne peuvent être déterminées en traçant simplement une ligne reliant les
divers endroits où étaient présentes des troupes ougandaises, comme cela
a été fait sur le croquis soumis par la RDC (voir paragraphes 55 et 73
ci-dessus).
   175. Il n’est pas contesté par les Parties que le général Kazini, com-
mandant des forces ougandaises en RDC, a créé la nouvelle province de
« Kibali-Ituri » en juin 1999, nommant Mme Adèle Lotsove gouverneur de
celle-ci. Diverses sources attestent ce fait, en particulier une lettre du
général Kazini en date du 18 juin 1999, dans laquelle celui-ci nomme
Mme Adèle Lotsove « gouverneur provisoire » et formule diverses sugges-
tions concernant des questions d’administration de la nouvelle province.
Le confirment également divers documents réunis par la commission Por-
ter. La Cour relève par ailleurs que le sixième rapport du Secrétaire géné-
ral sur la MONUC (S/2001/128 du 12 février 2001) indique que, selon des
observateurs militaires de la MONUC, les UPDF exerçaient un contrôle
effectif à Bunia (capitale du district de l’Ituri).
   176. De l’avis de la Cour, que le général Kazini, commandant des
forces ougandaises en RDC, ait ou non agi en violation des ordres
qui étaient les siens et ait ou non été puni en conséquence de ses agisse-
ments, son comportement constitue une preuve manifeste de ce que
l’Ouganda avait établi et exerçait son autorité en Ituri en tant que puis-
sance occupante.
   177. La Cour relève que la RDC fait référence à une « administration
indirecte » par le biais de diverses factions rebelles congolaises ainsi qu’à
la supervision, par des officiers ougandais, d’élections locales organisées
dans des territoires sur lesquels les UPDF exerçaient leur contrôle. La
RDC ne fournit toutefois aucune preuve spécifique de ce que les forces

                                                                           66

                         ACTIVITÉS ARMÉES (ARRÊT)                          231

armées ougandaises auraient exercé leur autorité dans d’autres régions
que le district de l’Ituri. La Cour relève en outre que, bien que l’Ouganda
ait reconnu qu’il exerçait, au 1er septembre 1998, « un contrôle adminis-
tratif » à l’aéroport de Kisangani, le dossier de l’affaire ne présente aucun
élément de preuve qui permettrait à la Cour de caractériser la présence de
troupes ougandaises stationnées à l’aéroport de Kisangani comme une
occupation au sens de l’article 42 du règlement de La Haye de 1907. La
Cour ne saurait davantage faire droit à l’affirmation de la RDC selon
laquelle l’Ouganda constituait une puissance occupante dans les zones
situées en dehors de l’Ituri, contrôlées et administrées par des mouve-
ments rebelles congolais. Ainsi qu’elle l’a déjà indiqué, les éléments de
preuve dont elle dispose ne permettent pas de conclure que ces groupes se
trouvaient placés « sous le contrôle » de l’Ouganda (voir paragraphe 160
ci-dessus).
   178. La Cour conclut ainsi que l’Ouganda était une puissance occu-
pante dans le district de l’Ituri à l’époque pertinente. En tant que tel, il se
trouvait dans l’obligation, énoncée à l’article 43 du règlement de La Haye
de 1907, de prendre toutes les mesures qui dépendaient de lui en vue de
rétablir et d’assurer, autant qu’il était possible, l’ordre public et la sécu-
rité dans le territoire occupé en respectant, sauf empêchement absolu, les
lois en vigueur en RDC. Cette obligation comprend le devoir de veiller au
respect des règles applicables du droit international relatif aux droits de
l’homme et du droit international humanitaire, de protéger les habitants
du territoire occupé contre les actes de violence et de ne pas tolérer de tels
actes de la part d’une quelconque tierce partie.
   179. La Cour ayant conclu que l’Ouganda était une puissance occu-
pante en Ituri à l’époque pertinente, la responsabilité de celui-ci est donc
engagée à raison à la fois de tout acte de ses forces armées contraire à ses
obligations internationales et du défaut de la vigilance requise pour pré-
venir les violations des droits de l’homme et du droit international huma-
nitaire par d’autres acteurs présents sur le territoire occupé, en ce compris
les groupes rebelles agissant pour leur propre compte.
   180. La Cour relève que l’Ouganda est responsable de l’ensemble des
actes et omissions de ses forces armées sur le territoire de la RDC, qui
violent les obligations lui incombant en vertu des règles, pertinentes et
applicables à la situation de l’espèce, du droit international relatif aux
droits de l’homme et du droit international humanitaire.

                                    * * *

 VIOLATIONS DU DROIT INTERNATIONAL RELATIF AUX DROITS DE L’HOMME
    ET DU DROIT INTERNATIONAL HUMANITAIRE : THÈSES DES PARTIES


  181. Il est rappelé (voir paragraphe 25 ci-dessus) que, dans son
deuxième chef de conclusions, la RDC demande à la Cour de dire et
juger :

                                                                            67

                       ACTIVITÉS ARMÉES (ARRÊT)                        232

    « 2. Que la République de l’Ouganda, en se livrant à des exactions à
         l’encontre des ressortissants de la République démocratique du
         Congo, en tuant, blessant, ou spoliant ces ressortissants, en
         s’abstenant de prendre les mesures adéquates permettant de pré-
         venir les violations des droits de l’homme en RDC par des per-
         sonnes se trouvant sous sa juridiction ou sous son contrôle,
         et/ou en s’abstenant de punir les personnes se trouvant sous sa
         juridiction ou son contrôle s’étant engagées dans les actes sus-
         mentionnés, a violé les principes conventionnels et coutumiers
         suivants :
         — le principe conventionnel et coutumier qui impose de res-
             pecter et faire respecter les droits fondamentaux de la per-
             sonne, y compris en période de conflit armé, conformément
             au droit international humanitaire ;
         — le principe conventionnel et coutumier qui impose d’opérer
             en tout temps une distinction entre objets civils et objectifs
             militaires dans le cadre d’un conflit armé ;
         — les droits des ressortissants congolais à bénéficier des droits
             les plus élémentaires en matière civile et politique, comme
             en matière économique, sociale et culturelle. »
   182. La RDC appuie ses affirmations sur diverses sources de preuve,
parmi lesquelles le rapport soumis en 2004 par la MONUC sur les vio-
lations des droits de l’homme en Ituri, les rapports soumis par le rappor-
teur spécial de la Commission des droits de l’homme des Nations Unies,
ainsi que des témoignages recueillis sur le terrain par un certain nombre
d’organisations non gouvernementales congolaises et internationales. La
RDC soutient qu’elle « a produit de nombreuses preuves de violations des
droits de l’homme imputables à l’Ouganda, fondées sur des sources fia-
bles, variées et concordantes ». Elle relève en particulier que nombre des
graves accusations qui ont été formulées l’ont été à partir d’un minutieux
travail sur le terrain réalisé par des experts de la MONUC et sont attes-
tées par d’autres sources indépendantes.
   183. La RDC affirme que les forces armées ougandaises ont perpétré
des massacres de civils à grande échelle durant leurs opérations en RDC,
en particulier dans la région de l’Ituri, et ont eu recours à des actes de
torture ainsi qu’à d’autres formes de traitement inhumain ou dégradant.
Elle soutient que des soldats des UPDF ont mené des actes de représailles
à l’encontre de civils habitant des villages soupçonnés d’avoir abrité des
combattants antiougandais. Concernant spécifiquement le conflit en Ituri,
la RDC affirme que les conclusions figurant dans le rapport soumis
en 2004 par la MONUC sur les violations des droits de l’homme en Ituri
établissent sans conteste que les forces armées ougandaises ont participé
aux massacres de civils.
   184. La RDC affirme que, dans les zones occupées par les UPDF, les
soldats ougandais ont pillé des biens appartenant à des civils pour leur
« profit personnel » et ont délibérément détruit des villages, des habita-

                                                                        68

                        ACTIVITÉS ARMÉES (ARRÊT)                       233

tions de civils et d’autres biens privés. Concernant les combats entre
l’Ouganda et le Rwanda dans la ville de Kisangani en 1999 et 2000, la
RDC renvoie en particulier à la résolution 1304 (2000) du Conseil de
sécurité dans laquelle ce dernier a notamment déploré « les dommages
matériels infligés à la population congolaise par les forces de l’Ouganda
et du Rwanda ». La RDC soutient également que les biens et les res-
sources des populations civiles des régions orientales de la RDC occu-
pées par l’armée ougandaise ont, en diverses occasions, été détruits par
les soldats des UPDF dans le cadre d’une politique de la « terre brûlée »
visant à lutter contre les rebelles des FDA.
   185. La RDC affirme que, en 2000, plusieurs centaines d’enfants congo-
lais ont été recrutés de force par les UPDF et emmenés en Ouganda pour
y suivre une formation idéologique et militaire. En particulier, selon la
RDC, de nombreux enfants auraient été enlevés en août 2000 dans les
régions de Bunia, Beni et Butembo et auraient reçu une formation mili-
taire au camp de Kyankwanzi, en Ouganda, en vue d’être incorporés
dans les forces armées ougandaises. La RDC affirme que les enfants ainsi
enlevés n’ont pu quitter le camp d’entraînement de Kyankwanzi pour
être définitivement rapatriés en RDC qu’au début de juillet 2001, après
des efforts persistants menés par l’UNICEF et les Nations Unies en
faveur de leur libération.
   186. La RDC soutient que les forces armées ougandaises ont failli à
leur devoir de protection des populations civiles lors des opérations de
combats menées contre d’autres belligérants. Elle affirme ainsi que
des UPDF ont lancé un certain nombre d’attaques sans procéder à
aucune distinction entre combattants et non-combattants. La RDC fait à
cet égard spécifiquement référence à des combats qui se sont déroulés
entre les forces ougandaises et rwandaises à Kisangani en 1999 et 2000,
causant de très nombreux morts parmi la population civile et des dom-
mages considérables aux infrastructures et aux habitations de la ville. Au
soutien de ses affirmations, la RDC cite divers rapports d’organisations
non gouvernementales congolaises et internationales et s’appuie large-
ment sur le rapport de juin 2000 de la MONUC et sur le rapport de
décembre 2000 de la mission d’évaluation interinstitutions de l’Organisa-
tion des Nations Unies qui s’est rendue à Kisangani en application de
la résolution 1304 (2000) du Conseil de sécurité. La RDC note que ce
dernier rapport fait référence à des « violations systématiques du droit
international humanitaire et [à des] attaques lancées contre les civils »
commises par l’Ouganda et le Rwanda durant leurs affrontements.
   187. La RDC affirme que les troupes ougandaises ont été impliquées
dans des conflits ethniques entre groupes de population congolais, en
particulier entre les Hema et les Lendu, dans la région de l’Ituri, qui ont
causé des milliers de victimes civiles. Selon la RDC, les forces des UPDF
se sont ouvertement rangées aux côtés du groupe ethnique des Hema en
raison « de liens ethniques supposés entre ses membres et les populations
ougandaises ». Dans une série de cas, la RDC prétend que les forces
armées ougandaises ont fourni un soutien militaire direct aux factions

                                                                        69

                         ACTIVITÉS ARMÉES (ARRÊT)                         234

congolaises et se sont associées à celles-ci dans la perpétration de mas-
sacres de civils. La RDC affirme par ailleurs que l’Ouganda a non
seulement apporté son soutien à l’un de ces groupes ethniques, mais égale-
ment assuré l’entraînement et l’équipement d’autres groupes, aggravant
ainsi les conflits locaux.
   188. La RDC soutient également que, à plusieurs occasions, les forces
ougandaises ont passivement assisté à des atrocités commises par des
membres des milices locales en Ituri. A ce propos, la RDC fait état de
divers incidents attestés par des informations provenant des
Nations Unies, de la MONUC et d’organisations non gouvernementales
congolaises et internationales. Elle cite en particulier un massacre de
Lendu commis par des milices Hema à Bunia le 19 janvier 2001. La RDC
indique que des événements similaires se sont produits dans d’autres loca-
lités.
   189. La RDC accuse l’Ouganda d’avoir contrevenu à l’obligation de
vigilance qui lui incombait en tant que puissance occupante en manquant
de faire respecter les droits de l’homme et le droit international humani-
taire dans les régions occupées, en particulier en Ituri. Elle fait valoir que
la nécessité d’assurer le respect plein et entier des droits fondamentaux
dans les territoires occupés par l’armée ougandaise a également été sou-
lignée par la Commission des droits de l’homme des Nations Unies.
   190. La RDC déclare que, par ses actions, l’Ouganda a violé les dis-
positions du règlement de La Haye de 1907, de la quatrième convention
de Genève relative à la protection des populations civiles en temps de
guerre du 12 août 1949, du Pacte international relatif aux droits civils et
politiques, du protocole additionnel aux conventions de Genève du
12 août 1949 relatif à la protection des victimes de conflits armés inter-
nationaux (protocole I) du 8 juin 1977, de la Charte africaine des droits
de l’homme et des peuples, de la convention contre la torture et autres
peines ou traitements cruels, inhumains ou dégradants, ainsi que de la
Charte africaine des droits et du bien-être de l’enfant.

                                      *
   191. L’Ouganda soutient que la RDC a systématiquement manqué de
fournir des éléments de preuve crédibles au soutien de ses allégations
d’une participation des troupes ougandaises aux massacres, tortures et
mauvais traitements de civils congolais, à de prétendus actes de pillage, à
une « politique de la terre brûlée », à la destruction de villages et d’habi-
tations de civils congolais, ainsi qu’à la spoliation de biens privés. Il se
réfère sur ce point à chacun des incidents allégués par la RDC, affirmant
que la documentation sur laquelle s’appuie cette dernière pour prouver
ses affirmations ou bien ne permet pas d’établir que l’incident en question
s’est effectivement produit, ou bien manque de démontrer toute partici-
pation des troupes ougandaises. En termes plus généraux, l’Ouganda
attire l’attention sur le manque de fiabilité des éléments de preuve fournis
par la RDC, affirmant que cette dernière ne fait pas la distinction entre

                                                                           70

                         ACTIVITÉS ARMÉES (ARRÊT)                           235

les différentes forces armées présentes à l’époque dans l’est de la RDC.
L’Ouganda affirme également que la RDC s’appuie sur des sources
d’informations partisanes, telles que l’Association africaine des droits de
l’homme (ASADHO), qu’il décrit comme une organisation non gouver-
nementale procongolaise. L’Ouganda avance par ailleurs que le rapport
soumis en 2004 par la MONUC sur les violations des droits de l’homme
en Ituri, sur lequel s’appuie largement la RDC pour établir la véracité des
diverses allégations qu’elle formule en rapport avec le conflit en Ituri,
« n’est pas l’outil adéquat pour mener une analyse avec la rigueur qui sied
au cadre judicaire ». L’Ouganda affirme notamment que, de son point de
vue, « la mission de la MONUC ne disposait pas d’un personnel appro-
prié pour procéder à des enquêtes de nature spécifiquement juridique » et
que « de graves problèmes d’accès à l’Ituri existaient aussi bien avant
qu’après le déploiement des forces multinationales en juin 2003 ».
   192. L’Ouganda soutient que les allégations de la RDC concernant le
recrutement forcé d’enfants-soldats par l’Ouganda « se limite[nt] à des
accusations tout à fait générales dépourvues de tout support probatoire ».
Selon l’Ouganda, ces enfants auraient été « sauvés » lors de conflits eth-
niques à Bunia et d’une mutinerie dans les rangs du groupe rebelle RCD-
ML, puis emmenés au Kyankwanzi Leadership Institute en 2001 pour y
être soignés et conseillés. L’Ouganda affirme que ces enfants auraient
ensuite été rapatriés sous les auspices de l’UNICEF et de la Croix-Rouge.
A l’appui de ses affirmations, il renvoie aux cinquième et sixième rap-
ports du Secrétaire général des Nations Unies sur la MONUC. L’Ouganda
affirme également que l’UNICEF et les Nations Unies lui auraient
témoigné leur gratitude pour son rôle dans l’aide apportée aux enfants
en question.
   193. L’Ouganda réserve sa position sur les événements survenus à
Kisangani en 2000, en particulier quant à la recevabilité des questions de
responsabilité se rapportant à ces événements (voir paragraphes 197
et 198 ci-après).
   194. L’Ouganda affirme que l’allégation de la RDC selon laquelle les
forces ougandaises auraient incité à des conflits ethniques entre certains
groupes de la population congolaise est fausse et ne se trouve en outre
confirmée par aucun élément de preuve crédible.
   195. L’Ouganda avance qu’aucun élément de preuve n’a été soumis
qui permettrait d’établir qu’il aurait eu un quelconque intérêt à prendre
part à ce conflit civil en Ituri. Il affirme qu’entre le début de l’année 2001
et le retrait final de ses forces en 2003, il a fait ce qui était en son pouvoir
pour favoriser et préserver un climat pacifique en Ituri. L’Ouganda
estime que ses troupes n’étaient pas en nombre suffisant pour mettre un
terme aux violences interethniques qui sévissaient dans la région, et que
« seule une force internationale déployée sous les auspices de l’ONU avait
la moindre chance d’y parvenir ».


                                     *   *
                                                                             71

                        ACTIVITÉS ARMÉES (ARRÊT)                        236

       RECEVABILITÉ DES DEMANDES AFFÉRENTES AUX ÉVÉNEMENTS
                           DE KISANGANI


   196. Avant d’examiner le bien-fondé des allégations de la RDC concer-
nant d’éventuelles violations du droit international relatif aux droits de
l’homme et du droit international humanitaire par l’Ouganda, la Cour
doit d’abord traiter de la question soulevée par ce dernier quant à la rece-
vabilité des demandes de la RDC relatives à la responsabilité de l’Ouganda
en ce qui concerne les combats entre troupes ougandaises et rwandaises à
Kisangani en juin 2000.

                                     *
  197. L’Ouganda est d’avis que
    « la Cour ... n’est pas compétente pour connaître des événements sur-
    venus à Kisangani en juin 2000 en l’absence du consentement du
    Rwanda et, à titre subsidiaire, à supposer même qu’elle soit compé-
    tente, ... elle ne doit pas exercer cette compétence, afin de sauvegar-
    der sa fonction judiciaire ».
En outre, selon l’Ouganda, les termes de l’ordonnance en indication de
mesures conservatoires rendue par la Cour le 1er juillet 2000 étaient sans
préjudice des questions de fait et d’imputabilité ; l’ordonnance n’a pas
davantage préjugé la question de la compétence qu’aurait la Cour pour
connaître du fond de l’affaire.
   198. Concernant les événements de Kisangani, l’Ouganda soutient que
les intérêts juridiques du Rwanda constituent « l’objet même » de la déci-
sion que la RDC cherche à obtenir, et que, dès lors, une décision de la
Cour traitant de ces événements porterait atteinte au principe « de la
tierce partie indispensable » énoncé dans les affaires de l’Or monétaire
pris à Rome en 1943 (Italie c. France, Royaume-Uni et Etats-Unis
d’Amérique) (arrêt, C.I.J. Recueil 1954, p. 19) et du Timor oriental
(Portugal c. Australie) (arrêt, C.I.J. Recueil 1995, p. 90). Selon
l’Ouganda, les circonstances de l’espèce créent le même type de dilemme
que celui auquel la Cour a été confrontée dans ces affaires. L’Ouganda
déclare en particulier que « [l]a culpabilité ou la non-culpabilité de
l’Ouganda du fait du comportement de ses forces armées ne peut être
examinée sur la base de normes juridiques adéquates que si le comporte-
ment des forces armées du Rwanda est examiné simultanément ». Il sou-
tient en outre que, « [e]n l’absence de preuves sur le rôle joué par le
Rwanda, la Cour ne peut déterminer si l’Ouganda est fondé à invoquer la
légitime défense, ni comment le rôle du Rwanda doit être pris en consi-
dération pour ce qui est du montant des réparations ». L’Ouganda affirme
que, « [s]i le Rwanda était à l’origine du conflit, cela aurait un effet
concret et direct sur la responsabilité de l’Ouganda à l’égard de la RDC ».
L’Ouganda soutient par ailleurs que la nécessité de sauvegarder la fonc-
tion judiciaire de la Cour, telle qu’énoncée dans l’affaire du Cameroun

                                                                         72

                        ACTIVITÉS ARMÉES (ARRÊT)                       237

septentrional (exceptions préliminaires, arrêt, C.I.J. Recueil 1963, p. 33-
34, 37, 38), empêcherait la Cour d’exercer la compétence qu’elle pourrait
avoir concernant les événements survenus à Kisangani.

                                       *
  199. S’agissant de l’objection de l’Ouganda à la compétence de la Cour
pour se prononcer sur les événements de Kisangani en l’absence du
Rwanda à l’instance, la RDC affirme que « [l]’absence du Rwanda à la
présente instance est totalement indifférente et ne saurait empêcher la
Cour de se prononcer sur la question de la responsabilité de l’Ouganda ».
Selon la RDC,
    « [l]’objet de la demande de la RDC consiste exclusivement à faire
    reconnaître la responsabilité de l’Ouganda seul pour le recours à la
    force opéré par ses forces armées en territoire congolais ... dans et
    autour de Kisangani, ainsi que pour les graves violations de normes
    essentielles du droit international humanitaire commises à ces occa-
    sions » (les italiques sont dans l’original).
   200. La RDC soutient que la Cour est compétente pour se prononcer
sur les événements de Kisangani « en faisant totalement abstraction de la
question de savoir qui du Rwanda ou de l’Ouganda doit être tenu pour
responsable du déclenchement des hostilités ayant mené aux divers affron-
tements ». La RDC invoque l’affaire de Certaines terres à phosphates à
Nauru (Nauru c. Australie) à l’appui de son affirmation que rien ne
s’oppose à ce que la Cour « exerce sa compétence à l’égard d’un Etat
défendeur, même en l’absence d’autres Etats impliqués dans la requête ».
La RDC soutient que les affaires de l’Or monétaire et du Timor oriental,
invoquées par l’Ouganda à l’appui de son argumentation, sont fonda-
mentalement différentes de la présente espèce. Selon la RDC, la requête
qu’elle a introduite contre l’Ouganda a un « caractère entièrement auto-
nome et indépendant » et n’a aucune incidence sur les procédures dis-
tinctes qu’elle a introduites contre d’autres Etats. La RDC estime que
« [c]’est la responsabilité de l’Ouganda qui fait l’objet de la demande
congolaise, et [qu’]il n’existe aucune autre « partie indispensable » dont
les intérêts juridiques constitueraient « l’objet même du différend »,
comme dans les précédents de l’Or monétaire et du Timor oriental ».
   201. La RDC fait valoir que, dans son ordonnance en indication de
mesures conservatoires du 1er juillet 2000, la Cour « a refusé de prendre
en compte cet argument de l’Ouganda, en acceptant d’indiquer certaines
mesures visant spécifiquement les événements de Kisangani en dépit de
l’absence du Rwanda à l’instance ».
   202. A la lumière des considérations qui précèdent, la RDC soutient
que l’objection de l’Ouganda doit être rejetée.

                                   *       *
  203. La Cour a eu à examiner des questions de même nature dans des

                                                                        73

                        ACTIVITÉS ARMÉES (ARRÊT)                         238

affaires précédentes. Dans l’affaire de Certaines terres à phosphates à
Nauru (Nauru c. Australie), la Cour a fait observer qu’il ne lui est pas
interdit de statuer sur les prétentions qui lui sont soumises « dans un dif-
férend [où un Etat tiers a] un intérêt d’ordre juridique ... en cause »,
« pour autant que les intérêts juridiques de l’Etat tiers éventuellement
affectés ne constituent pas l’objet même de la décision sollicitée ». La
Cour a en outre noté ce qui suit :
       « En l’espèce, les intérêts de la Nouvelle-Zélande et du Royaume-
    Uni ne constituent pas l’objet même de la décision à rendre sur le
    fond de la requête de Nauru et la situation est à cet égard différente
    de celle dont la Cour a connu dans l’affaire de l’Or monétaire. En
    effet, dans cette dernière affaire, la détermination de la responsabi-
    lité de l’Albanie était une condition préalable pour qu’il puisse être
    statué sur les prétentions de l’Italie. Dans la présente espèce, la
    détermination de la responsabilité de la Nouvelle-Zélande ou du
    Royaume-Uni n’est pas une condition préalable à la détermination
    de la responsabilité de l’Australie, seul objet de la demande de
    Nauru... Dans l’affaire de l’Or monétaire, le lien entre, d’une part, la
    position que la Cour devait nécessairement arrêter quant à la res-
    ponsabilité alléguée de l’Albanie et, d’autre part, la décision qu’elle
    avait été priée de rendre concernant l’attribution de l’or, n’était pas
    purement temporel, mais également logique...
    . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    Dans la présente affaire, toute décision de la Cour sur l’existence ou
    le contenu de la responsabilité que Nauru impute à l’Australie pour-
    rait certes avoir des incidences sur la situation juridique des deux
    autres Etats concernés, mais la Cour n’aura pas à se prononcer sur
    cette situation juridique pour prendre sa décision sur les griefs for-
    mulés par Nauru contre l’Australie. Par voie de conséquence, la
    Cour ne peut refuser d’exercer sa juridiction. » (Certaines terres à
    phosphates à Nauru (Nauru c. Australie), exceptions préliminaires,
    arrêt, C.I.J. Recueil 1992, p. 261-262, par. 55.)
   204. La Cour estime que cette jurisprudence est applicable en la pré-
sente procédure. En l’espèce, les intérêts du Rwanda ne constituent pas
« l’objet même » de la décision que doit rendre la Cour sur les griefs que la
RDC a formulés contre l’Ouganda ; pas davantage que la détermination
de la responsabilité du Rwanda ne saurait constituer un préalable à une
telle décision. Le fait que certaines violations alléguées du droit interna-
tional relatif aux droits de l’homme et du droit international humanitaire
par l’Ouganda sont survenues dans le cadre d’hostilités entre l’Ouganda
et le Rwanda n’a pas d’incidence sur cette conclusion. Il n’est dès lors pas
nécessaire que le Rwanda soit partie à la présente instance pour que la
Cour puisse déterminer si le comportement de l’Ouganda constituait une
violation de ces règles du droit international.

                                    *   *
                                                                          74

                         ACTIVITÉS ARMÉES (ARRÊT)                         239

 VIOLATIONS DU DROIT INTERNATIONAL RELATIF AUX DROITS DE L’HOMME
 ET DU DROIT INTERNATIONAL HUMANITAIRE : APPRÉCIATION DE LA COUR


   205. La Cour procédera maintenant à l’examen des allégations de la
RDC selon lesquelles l’Ouganda a violé les obligations lui incombant en
vertu du droit international relatif aux droits de l’homme et du droit
international humanitaire durant son intervention militaire en RDC. A
cette fin, la Cour prendra en considération les éléments de preuve conte-
nus dans certains documents de l’Organisation des Nations Unies dans la
mesure où ils ont une valeur probante et sont corroborés, si nécessaire,
par d’autres sources crédibles.
   Afin de statuer sur la demande de la RDC, point n’est besoin pour la
Cour de parvenir à un prononcé sur les faits s’agissant de chacun des
incidents allégués.
   206. La Cour examinera pour commencer l’affirmation de la RDC
selon laquelle les forces armées ougandaises ont causé des pertes en vies
humaines au sein de la population civile, commis des actes de torture et
d’autres formes de traitement inhumain ou détruit des villages et des
habitations appartenant à des civils. La Cour relève que le rapport du
rapporteur spécial de la Commission des droits de l’homme en date du
18 janvier 2000 (E/CN/4/2000/42, par. 112) fait état de massacres commis
par les troupes ougandaises à Beni, le 14 novembre 1999. Dans son troi-
sième rapport sur la MONUC, le Secrétaire général conclut que les forces
armées rwandaises et ougandaises « devraient être tenues pour respon-
sables des pertes humaines et des dégâts matériels qu’elles ont infligés à la
population civile de Kisangani » (doc. S/2000/566 du 12 juin 2000, par. 79).
La résolution 1304 (2000) du Conseil de sécurité en date du 16 juin 2000
déplore « les pertes en vies civiles, les risques pour la population civile et
les dommages matériels infligés à la population congolaise par les forces
de l’Ouganda et du Rwanda ». Plusieurs cas d’atrocités commises par les
troupes ougandaises contre la population civile, en ce compris des cas de
torture ou de meurtre, sont mentionnés dans le rapport du rapporteur
spécial de la Commission des droits de l’homme en date du 1er février 2001
(E/CN/4/2001/40, par. 112, 148-151). Le rapport spécial de la MONUC
sur les événements en Ituri, janvier 2002-décembre 2003 (doc. S/2004/573
du 16 juillet 2004, par. 19, 42-43, 62), contient des preuves abondantes de
l’implication directe des troupes des UPDF, lors du conflit ethnique
opposant Hema et Lendu en Ituri, dans les meurtres de civils et la des-
truction de leurs maisons. Outre des incidents particuliers, il est dit que
« [d]es centaines de localités ont été détruites par [des UPDF] et les mi-
lices hema du Sud » (par. 21) et que les UPDF ont « également bombardé
et détruit des centaines de villages entre 2000 et 2002 » (par. 27).
   207. La Cour estime dès lors qu’il existe une concordance suffisante
entre les informations émanant de sources crédibles pour la convaincre
que des violations massives des droits de l’homme et de graves manque-
ments au droit international humanitaire ont été commis par les UPDF
sur le territoire de la RDC.

                                                                           75

                        ACTIVITÉS ARMÉES (ARRÊT)                       240

   208. La Cour relève en outre qu’il existe suffisamment d’éléments de
preuve dignes de foi qui étayent l’allégation de la RDC selon laquelle
les UPDF n’ont rien fait pour protéger la population civile et n’ont fait
aucune distinction entre combattants et non-combattants au cours
d’affrontements avec d’autres combattants, notamment les FAR. Selon le
rapport de la mission d’évaluation interinstitutions qui s’est rendue à
Kisangani (rapport établi en application du paragraphe 14 de la réso-
lution 1304 (2000) du Conseil de sécurité (doc. S/2000/1153 du 4 dé-
cembre 2000, par. 15-16)), le conflit armé entre forces ougandaises et
rwandaises à Kisangani
    « [a] gagné les zones résidentielles, qui ont été pilonnées pendant
    six jours...
       Plus de sept cent soixante civils ont trouvé la mort et mille sept
    cents ont été blessés. Plus de quatre mille maisons ont été endom-
    magées, détruites ou rendues inhabitables. Soixante-neuf écoles et
    d’autres bâtiments publics ont été frappés par des obus. L’infra-
    structure de santé et la cathédrale ont subi d’importants dégâts et
    soixante-cinq mille habitants de la ville ont été contraints à fuir
    et à se réfugier dans les forêts avoisinantes. » [Traduction du Secré-
    tariat de l’Organisation des Nations Unies.]
Le rapport spécial de la MONUC sur les événements en Uturi, jan-
vier 2002-décembre 2003 (doc. S/2004/573 du 16 juillet 2004, par. 73),
indique que, les 6 et 7 mars 2003,
    « pendant et après les combats entre l’UPC [Union des patriotes
    congolais] et [les] UPDF à Bunia, plusieurs civils ont été tués, des
    maisons et des commerces ont été pillés et des civils ont été blessés
    par balle... Des balles perdues auraient tués plusieurs civils tandis
    que des obus ont été tirés sur les maisons d’autres. » (Par. 73)
A cet égard, la Cour relève que des bombardements aveugles constituent
en eux-mêmes une violation flagrante du droit humanitaire.
   209. La Cour considère qu’il existe également des éléments de preuve
crédibles qui établissent que les UPDF ont incité à des conflits ethniques
et qu’elles n’ont pris aucune mesure pour prévenir de tels conflits dans le
district de l’Ituri. Les rapports du rapporteur spécial de la Commission
des droits de l’homme (doc. A/55/403 du 20 septembre 2000, par. 26 et
E/CN/.4/2001/40 du 1er février 2001, par. 31) indiquent que la présence
ougandaise en Ituri a suscité un conflit entre les Hema (d’origine ougan-
daise) et les Lendu. Selon ces rapports, des terres appartenant aux Lendu
ont été saisies par les Hema, encouragés et soutenus militairement par des
soldats ougandais. Les rapports indiquent aussi que des confrontations
ayant eu lieu en août 2000 ont provoqué dix mille morts et entraîné le
déplacement de quelque cinquante mille personnes ; tout au long du
conflit, les UPDF n’ont pris aucune mesure pour faire cesser la violence.
Le sixième rapport du Secrétaire général sur la MONUC (doc. S/2001/
128 du 12 février 2001, par. 56) indique que « [d]es troupes [des] UPDF

                                                                        76

                         ACTIVITÉS ARMÉES (ARRÊT)                          241

avaient assisté au massacre et n’avaient rien fait pour protéger les civils ».
Il est aussi précisé dans le rapport spécial de la MONUC sur les événe-
ments en Ituri, janvier 2002-décembre 2003 (doc. S/2004/573 du
16 juillet 2004, par. 6), que,
     « [a]u lieu d’essayer de rétablir le calme, les officiers de l’armée
     ougandaise, qui était déjà déployée dans l’Ituri, cherchaient à tirer
     un profit maximum de la situation en portant alternativement leur
     concours à une faction ou à une autre, en fonction de leurs propres
     intérêts politiques et financiers ».
Les informations susmentionnées sont concordantes dans la présentation
des faits, s’étayent les unes les autres et sont corroborées par d’autres
sources crédibles, telles que le rapport de HRW intitulé « Ituri : Covered
in Blood. Ethnically Targeted Violence in Northeastern DR Congo »
[Ituri : Le bain de sang. Violence ethnique ciblée dans le nord-est de la
RD Congo], juillet 2003 (disponible sur le site http ://hrw.org/reports/
2003/ituri0703/).
   210. La Cour estime qu’il existe des éléments de preuve convaincants
du fait que des enfants-soldats ont été entraînés dans les camps d’entraî-
nement des UPDF et que celles-ci n’ont rien fait pour empêcher leur
recrutement dans les zones sous leur contrôle. Le cinquième rapport du
Secrétaire général sur la MONUC (doc. S/2000/1156 du 6 décembre 2000,
par. 75) évoque la « confirmation de la déportation en Ouganda d’enfants
congolais recrutés dans les régions de Bunia, Beni et Butembo ». Le
onzième rapport du Secrétaire général sur la MONUC (doc. S/2002/621
du 5 juin 2002, par. 47) mentionne le fait que les responsables locaux
des UPDF à Bunia et dans ses environs, dans le district de l’Ituri, « n’ont
pris aucune mesure pour empêcher le recrutement d’enfants ou pour faire
en sorte qu’une fois démobilisés, les ex-enfants-soldats ne se fassent de
nouveau recruter » comme enfants-soldats. Le rapport spécial de
la MONUC sur les événements en Ituri, janvier 2002-décembre 2003
(doc. S/2004/573 du 16 juillet 2004, par. 148), fait état de plusieurs cas où
des enfants congolais ont été transférés dans les camps d’entraînement
des UPDF pour y recevoir une formation militaire.
   211. Au vu du dossier, la Cour considère qu’il existe des éléments de
preuve crédibles suffisants pour conclure que les troupes des UPDF ont
commis des meurtres, des actes de torture et d’autres formes de traite-
ment inhumain à l’encontre de la population civile, qu’elles ont détruit
des villages et des bâtiments civils, qu’elles ont manqué d’établir une dis-
tinction entre cibles civiles et militaires et de protéger la population civile
lors d’affrontements avec d’autres combattants, qu’elles ont incité au
conflit ethnique et ont manqué de prendre des mesures visant à mettre un
terme à celui-ci, qu’elles ont été impliquées dans l’entraînement d’enfants-
soldats et qu’elles n’ont pris aucune mesure visant à assurer le respect
des droits de l’homme et du droit international humanitaire dans les terri-
toires qu’elles occupaient.
   212. S’agissant de la prétention de la RDC selon laquelle l’Ouganda a

                                                                            77

                         ACTIVITÉS ARMÉES (ARRÊT)                         242

mené une politique délibérée de terreur, confirmée selon lui par l’impu-
nité quasi totale dont auraient joui les soldats et les officiers responsables
des atrocités commises sur le territoire de la RDC, la Cour n’estime pas
que cette allégation a été prouvée, en l’absence d’éléments précis de
preuve qui l’étayent. La Cour tient toutefois à souligner que la guerre
civile et l’intervention militaire étrangère en RDC ont engendré un climat
général de terreur qui a profondément marqué la vie des Congolais.

                                      *
   213. La Cour en arrive à présent à la question de savoir si les actes et
omissions des UPDF, de leurs officiers et de leurs soldats sont attribuables
à l’Ouganda. Le comportement des UPDF est dans son ensemble claire-
ment attribuable à l’Ouganda, puisqu’il s’agit du comportement d’un
organe de l’Etat. Conformément à une règle de droit international bien
établie, qui revêt un caractère coutumier, « le comportement de tout
organe d’un Etat doit être regardé comme un fait de cet Etat » (Différend
relatif à l’immunité de juridiction d’un rapporteur spécial de la Commis-
sion des droits de l’homme, avis consultatif, C.I.J. Recueil 1999 (I), p. 87,
par. 62). Le comportement individuel des soldats et officiers des UPDF
doit être considéré comme un comportement d’un organe d’Etat. De l’avis
de la Cour, en vertu du statut et de la fonction militaire des soldats ougan-
dais en RDC, le comportement de ces derniers est attribuable à l’Ouganda.
L’argument selon lequel les personnes concernées n’auraient pas agi dans
les circonstances de l’espèce en qualité de personnes exerçant des préro-
gatives de puissance publique est par conséquent dénué de fondement.
   214. Est en outre dépourvue de pertinence, pour l’attribution du com-
portement des UPDF à l’Ouganda, la question de savoir si les membres
des UPDF ont ou non agi d’une manière contraire aux instructions don-
nées ou ont outrepassé leur mandat. D’après une règle bien établie, de
caractère coutumier, énoncée à l’article 3 de la quatrième convention de
La Haye concernant les lois et coutumes de la guerre sur terre de 1907
ainsi qu’à l’article 91 du protocole additionnel I aux conventions de
Genève de 1949, une partie à un conflit armé est responsable de tous les
actes des personnes qui font partie de ses forces armées.

                                      *
   215. Ayant établi que le comportement des UPDF, de leurs officiers et
de leurs soldats était attribuable à l’Ouganda, la Cour doit maintenant
examiner la question de savoir si ce comportement constitue, de la part
de l’Ouganda, un manquement à ses obligations internationales. La Cour
doit pour ce faire déterminer quels sont les règles et principes du droit
international relatif aux droits de l’homme et du droit international
humanitaire qui sont pertinents à cet effet.
   216. La Cour rappellera tout d’abord qu’elle a déjà été amenée, dans
son avis consultatif du 9 juillet 2004 sur les Conséquences juridiques de

                                                                           78

                         ACTIVITÉS ARMÉES (ARRÊT)                         243

l’édification d’un mur dans le territoire palestinien occupé, à se prononcer
sur la question des rapports entre droit international humanitaire et droit
international relatif aux droits de l’homme et sur celle de l’applicabilité
des instruments relatifs au droit international des droits de l’homme hors
du territoire national. Elle y a estimé que
    « la protection offerte par les conventions régissant les droits de
    l’homme ne cesse pas en cas de conflit armé, si ce n’est par l’effet de
    clauses dérogatoires du type de celle figurant à l’article 4 du pacte
    international relatif aux droits civils et politiques. Dans les rapports
    entre droit international humanitaire et droits de l’homme,
    trois situations peuvent dès lors se présenter : certains droits peuvent
    relever exclusivement du droit international humanitaire ; d’autres
    peuvent relever exclusivement des droits de l’homme ; d’autres enfin
    peuvent relever à la fois de ces deux branches du droit internatio-
    nal. » (C.I.J. Recueil 2004, p. 178, par. 106.)
La Cour a donc conclu que ces deux branches du droit international, à
savoir le droit international relatif aux droits de l’homme et le droit inter-
national humanitaire, devaient être prises en considération. Elle a en
outre déclaré que les instruments internationaux relatifs aux droits de
l’homme étaient applicables « aux actes d’un Etat agissant dans l’exercice
de sa compétence en dehors de son propre territoire », particulièrement
dans les territoires occupés (ibid., p. 178-181, par. 107-113).
   217. La Cour considère que sont applicables, en l’espèce, les disposi-
tions pertinentes des instruments suivants relatifs au droit international
humanitaire et au droit international des droits de l’homme :
— le règlement concernant les lois et coutumes de la guerre sur terre,
  annexé à la quatrième convention de La Haye du 18 octobre 1907. Ni
  la RDC, ni l’Ouganda ne sont parties à cette convention. La Cour
  rappelle toutefois que « les dispositions du règlement de La Haye
  de 1907 ont acquis un caractère coutumier » (Conséquences juridiques
  de l’édification d’un mur dans le territoire palestinien occupé,
  C.I.J. Recueil 2004, p. 172, par. 89) et que, en tant que telles, elles
  lient donc les deux Parties ;
— la quatrième convention de Genève du 12 août 1949 relative à la pro-
  tection des personnes civiles en temps de guerre. La RDC (alors la
  République du Congo (Léopoldville)) a déposé le 24 février 1961 sa
  notification de succession datée du 20 février 1961, avec effet rétroac-
  tif à compter du 30 juin 1960, date de son accession à l’indépendance ;
  l’Ouganda a adhéré à la convention le 18 mai 1964 ;
— le Pacte international relatif aux droits civils et politiques du
  19 décembre 1966. La RDC (alors la République du Zaïre) a adhéré
  au pacte le 1er novembre 1976, l’Ouganda le 21 juin 1995 ;
— le protocole additionnel aux conventions de Genève du 12 août 1949
  relatif à la protection des victimes des conflits armés internationaux
  (protocole I), en date du 8 juin 1977. La RDC (alors la République

                                                                           79

                        ACTIVITÉS ARMÉES (ARRÊT)                       244

  du Zaïre) a adhéré au protocole le 3 juin 1982, l’Ouganda le
  13 mars 1991 ;
— la Charte africaine des droits de l’homme et des peuples du
  27 juin 1981. La RDC (alors la République du Zaïre) a adhéré à la
  Charte le 20 juillet 1987, l’Ouganda le 10 mai 1986 ;
— la convention du 20 novembre 1989 relative aux droits de l’enfant. La
  RDC (alors la République du Zaïre) a ratifié la convention le 27 sep-
  tembre 1990, l’Ouganda le 17 août 1990 ;
— le protocole facultatif à la convention relative aux droits de l’enfant,
  concernant l’implication d’enfants dans les conflits armés, du 25 mai
  2000. Le protocole est entré en vigueur le 12 février 2002. La RDC l’a
  ratifié le 11 novembre 2001, l’Ouganda y a adhéré le 6 mai 2002.
  218. La Cour souligne de plus que, aux termes de l’article 2 commun
aux quatre conventions de Genève du 12 août 1949,
    « [e]n dehors des dispositions qui doivent entrer en vigueur dès le
    temps de paix, la présente convention s’appliquera en cas de guerre
    déclarée ou de tout autre conflit armé surgissant entre deux ou plu-
    sieurs des Hautes Parties contractantes, même si l’état de guerre
    n’est pas reconnu par l’une d’elles.
       La convention s’appliquera également dans tous les cas d’occupa-
    tion de tout ou partie du territoire d’une Haute Partie contractante,
    même si cette occupation ne rencontre aucune résistance militaire. »
   219. Compte tenu de ce qui précède, la Cour conclut que les actes
commis par les UPDF et des officiers et soldats des UPDF (voir para-
graphes 206 à 211 ci-dessus) sont manifestement contraires aux obliga-
tions découlant des articles 25, 27, 28 et, s’agissant des obligations qui
incombent à une puissance occupante, des articles 43, 46 et 47 du règle-
ment de La Haye de 1907. Ces obligations, en tant qu’elles relèvent du
droit international coutumier, s’imposent aux Parties. L’Ouganda a éga-
lement violé les dispositions suivantes des instruments relatifs au droit
international humanitaire et au droit international des droits de l’homme,
auxquels l’Ouganda et la RDC sont tous deux parties :
— dans la quatrième convention de Genève, les articles 27 et 32 ainsi
  que l’article 53 s’agissant des obligations incombant à une puissance
  occupante ;
— dans le Pacte international relatif aux droits civils et politiques, les
  articles 6, paragraphe 1, et 7 ;
— dans le premier protocole additionnel aux conventions de Genève du
  12 août 1949, les articles 48, 51, 52, 57, 58 et 75, paragraphes 1 et 2 ;
— dans la Charte africaine des droits de l’homme et des peuples, les ar-
  ticles 4 et 5 ;
— dans la convention relative aux droits de l’enfant, l’article 38, para-
  graphes 2 et 3 ;
— dans le protocole facultatif à la convention relative aux droits de
  l’enfant, les articles 1, 2, 3, paragraphe 3, 4, 5 et 6.

                                                                        80

                         ACTIVITÉS ARMÉES (ARRÊT)                         245

   220. La Cour conclut dès lors que l’Ouganda est internationalement
responsable des violations du droit international relatif aux droits de
l’homme et du droit international humanitaire qui ont été commises par
les UPDF et leurs membres sur le territoire congolais, ainsi que de ses
manquements aux obligations lui incombant en tant que puissance occu-
pante de l’Ituri, pour ce qui concerne les violations du droit international
relatif aux droits de l’homme et du droit international humanitaire dans
le territoire occupé.
   221. Enfin, la Cour précisera que, si elle s’est prononcée sur les viola-
tions du droit international relatif aux droits de l’homme et du droit
international humanitaire commises par les forces militaires ougandaises
sur le territoire congolais, elle observera cependant que les actes commis
par les diverses parties à ce conflit complexe que connaît la RDC ont
contribué aux immenses souffrances de la population congolaise. La
Cour est profondément consciente que de nombreuses atrocités ont été
commises au cours du conflit. L’ensemble des protagonistes de ce conflit
ont tous le devoir de soutenir le processus de paix en RDC ainsi que
d’autres plans de paix dans la région des Grands Lacs, afin que le respect
des droits de l’homme y soit garanti.

                                   * * *

           EXPLOITATION ILLÉGALE DE RESSOURCES NATURELLES
  222. Dans son troisième chef de conclusions, la RDC prie la Cour de
dire et juger :
     « 3. Que la République de l’Ouganda, en se livrant à une exploita-
          tion illégale des ressources naturelles congolaises, en spoliant ses
          biens et ses richesses, en s’abstenant de prendre les mesures
          adéquates permettant de prévenir l’exploitation illicite des res-
          sources de la RDC par des personnes se trouvant sous sa juri-
          diction ou son contrôle, et/ou en s’abstenant de punir les per-
          sonnes se trouvant sous sa juridiction ou son contrôle s’étant
          engagées dans les actes susmentionnés, a violé les principes
          conventionnels et coutumiers suivants :
          — les règles applicables du droit international humanitaire ;
          — le respect de la souveraineté des Etats, y compris sur leurs
              ressources naturelles ;
          — le devoir de favoriser la réalisation du principe de l’égalité
              des peuples et de leur droit à disposer d’eux-mêmes, et par
              conséquent de ne pas soumettre des peuples à la subjuga-
              tion, à la domination ou à l’exploitation étrangères ;
          — le principe de non-intervention dans les affaires qui relèvent
              de la compétence nationale des Etats, y compris dans le
              domaine économique. »
  223. La RDC allègue que, à la suite de l’invasion de son territoire par

                                                                           81

                        ACTIVITÉS ARMÉES (ARRÊT)                         246

l’Ouganda, en août 1998, les troupes ougandaises « occupant illégale-
ment » le sol congolais, agissant de concert avec des groupes rebelles
congolais soutenus par l’Ouganda, se sont systématiquement livrés au
pillage et à l’exploitation de ses biens et de ses ressources naturelles.
D’après elle, après le pillage systématique de ses ressources naturelles, les
militaires ougandais et les groupes rebelles qu’ils soutenaient « sont pas-
sés à une autre phase de spoliation des richesses du pays, en entreprenant
d’exploiter directement [s]es ressources naturelles » à leur propre profit.
La RDC prétend que l’armée ougandaise a pris complètement le contrôle
de l’ensemble du système économique et commercial dans les zones occu-
pées, la quasi-totalité du marché des biens de consommation étant entre
les mains d’entreprises et d’hommes d’affaires ougandais. La RDC sou-
tient en outre que les UPDF se sont livrées à la chasse et au pillage
d’espèces protégées. Elle accuse les autorités ougandaises de n’avoir pris
aucune mesure pour mettre un terme à ces activités et d’avoir même incité
les UPDF, des entreprises ougandaises et des groupes rebelles soutenus
par l’Ouganda à exploiter les richesses naturelles du territoire congolais.
   224. La RDC soutient que les plus hauts dirigeants ougandais, en ce
compris le président Museveni, avaient connaissance de l’implication
des UPDF dans le pillage et dans l’exploitation illégale de ses ressources
naturelles. Elle affirme en outre que ces activités ont été tacitement sou-
tenues, voire même encouragées par les autorités ougandaises, « qui y
voyaient une manière de financer la poursuite de la guerre en RDC, de
« récompenser » les militaires participant à cette opération et d’ouvrir de
nouveaux marchés aux sociétés ougandaises ».
   225. La RDC prétend que l’exploitation illégale et le pillage de ses res-
sources naturelles par l’Ouganda ont été largement confirmés par diverses
sources indépendantes, dont le rapport de la commission Porter, les rap-
ports du groupe d’experts de l’Organisation des Nations Unies ainsi que
les rapports d’organes nationaux et d’organisations non gouvernemen-
tales. Selon la RDC, les faits allégués sont également corroborés par les
données économiques analysées dans plusieurs rapports établis par des
experts indépendants.
   226. La RDC soutient que l’exploitation illégale et le pillage de ses res-
sources naturelles constituent des violations, par l’Ouganda, de « la sou-
veraineté et de l’intégrité territoriale de la RDC, et plus particulièrement
de la souveraineté de la RDC sur ses ressources naturelles ». A cet égard,
la RDC se réclame du droit des Etats sur leurs ressources naturelles et
mentionne la résolution 1803 (XVII) relative à la souveraineté perma-
nente sur les ressources naturelles adoptée par l’Assemblée générale des
Nations Unies le 14 décembre 1962, la déclaration sur l’établissement
d’un nouvel ordre économique international contenue dans la résolu-
tion 3201 (S.VI) adoptée par l’Assemblée générale le 1er mai 1974, et la
Charte des droits et devoirs économiques des Etats adoptée par l’Assem-
blée générale des Nations Unies dans sa résolution 3281 (XXIX) du
12 décembre 1974.
   227. La RDC affirme que l’Ouganda est en tout état de cause respon-

                                                                          82

                        ACTIVITÉS ARMÉES (ARRÊT)                         247

sable des actes de pillage et d’exploitation illégale de ses ressources com-
mis par des officiers et soldats des UPDF, qui ont qualité d’organe de la
République ougandaise. D’après elle, il importe peu que les membres de
l’armée ougandaise se soient ou non conformés à des ordres officiels de
leur gouvernement, ou qu’ils aient agi à titre officiel ou privé.
   228. S’agissant du devoir de vigilance, la RDC prétend que l’obliga-
tion de respecter la souveraineté des Etats sur leurs ressources naturelles
implique que tout Etat prenne les mesures appropriées pour que ses
forces armées, ses ressortissants ou les groupes qu’il contrôle ne se
livrent pas à l’exploitation illégale de ressources naturelles sur le terri-
toire d’un autre Etat. La RDC affirme que toutes les activités d’exploita-
tion de ressources naturelles menées par des entreprises et ressortissants
ougandais ou des mouvements rebelles soutenus par l’Ouganda consti-
tuent des actes d’exploitation illégale. Elle ajoute que l’Ouganda n’a pris
aucune mesure appropriée pour mettre fin à cette exploitation illégale
de ses ressources naturelles par des membres des forces armées ougan-
daises, par des entreprises privées et des ressortissants ougandais, ou
par les mouvements rebelles congolais qu’il contrôlait et soutenait,
manquant ainsi à son devoir de vigilance.
   229. La RDC fait valoir que, en se livrant à l’exploitation illégale et au
pillage des ressources naturelles congolaises, l’Ouganda a également violé
les obligations qui s’imposaient à lui, en tant que puissance occupante, en
vertu du jus in bello. Selon la RDC, « [l]e détail des règles du droit des
conflits armés relatives à l’exploitation des ressources naturelles doit être
examiné au regard du principe fondamental de la souveraineté perma-
nente sur les ressources naturelles », lequel, de l’avis de la RDC, reste
d’application en toutes circonstances, notamment en temps de conflit
armé et d’occupation.

                                     *
   230. L’Ouganda soutient pour sa part que la RDC n’a pas produit de
preuves dignes de foi pour corroborer ses allégations relatives au pillage
et à l’exploitation illégale de ses ressources naturelles par l’Ouganda. Il
affirme que ni les rapports du groupe d’experts des Nations Unies ni celui
de la commission Porter ne peuvent être considérés comme accréditant
les allégations congolaises. De plus, selon l’Ouganda, le caractère limité
de son intervention est incompatible avec l’affirmation de la RDC qu’il a
occupé la partie orientale de son territoire pour en exploiter les ressources
naturelles. Il ne lui aurait pas davantage été possible, compte tenu de ce
fait, d’exercer le contrôle économique général qui aurait été nécessaire
pour exploiter ces zones, contrairement à ce que prétend la RDC.
   231. L’Ouganda nie en outre avoir violé le principe de la souveraineté
du peuple congolais sur ses ressources naturelles. Il soutient que ce prin-
cipe, « façonné dans un cadre historique précis (notamment celui de la
décolonisation) et ayant une finalité bien précise », ne saurait être appli-
cable dans le contexte de la présente affaire. L’Ouganda affirme que des

                                                                          83

                         ACTIVITÉS ARMÉES (ARRÊT)                         248

actes individuels commis à titre privé par des membres de ses forces
armées et au mépris d’ordres et d’instructions ne permettent pas de lui
imputer une violation de la souveraineté permanente du peuple congolais
sur ses ressources naturelles.
   232. De même, l’Ouganda nie avoir manqué à son devoir de vigilance
en ce qui concerne les actes d’exploitation illégale commis dans les zones
où ses troupes étaient présentes. Il rejette l’affirmation qu’il avait un tel
devoir de vigilance, s’agissant des groupes rebelles congolais, parce que,
prétend-il, il ne contrôlait pas ces groupes et que leurs actes d’adminis-
tration échappaient à son pouvoir. L’Ouganda soutient également « qu’il
a fait preuve, dans les limites de ses moyens, d’une extrême vigilance, afin
que ses ressortissants ne provoqu[ent] pas, par leurs agissements, un
dommage au droit du peuple congolais sur ses ressources naturelles ».
   233. L’Ouganda conteste également l’accusation de manquement à
son « obligation de vigilance » en ce qu’elle se fonde sur le fait qu’il n’a
pas interdit le commerce « entre ses ressortissants et les territoires contrô-
lés par les rebelles à l’est du Congo ». De son point de vue, l’autorité
de facto exercée dans l’est de la RDC par des mouvements rebelles
congolais ne pouvait pas porter atteinte aux relations commerciales exis-
tant entre cette région, l’Ouganda et plusieurs autres Etats — relations
qui furent maintenues dans l’intérêt des populations locales, et étaient
indispensables à leur survie —, et « n’impos[ait] donc pas une obligation
de sanctions commerciales ».
   234. L’Ouganda déclare que l’affirmation de la RDC selon laquelle il
n’a pris aucune mesure contre des activités illégales est sans fondement. Il
invoque à ce propos un message du président Museveni radiodiffusé en
décembre 1998, dans lequel celui-ci précisait « clairement qu’aucune impli-
cation des membres des forces armées ougandaises dans des activités
commerciales à l’est du Congo ne serait tolérée ». De plus, l’Ouganda
souligne que « la commission Porter a établi que la politique du Gouver-
nement ougandais ne visait pas à l’exploitation des ressources naturelles
de la RDC ». La commission Porter aurait d’après lui confirmé que la
politique du Gouvernement ougandais consistait à interdire à ses officiers
et à ses soldats de se livrer à toute activité lucrative ou commerciale en
RDC. Cela étant, dans les cas où la commission Porter a jugé que des
éléments de preuve existaient à l’appui d’allégations selon lesquelles des
soldats se seraient individuellement livrés à des activités commerciales et
au pillage « à titre exclusivement privé dans un but d’enrichissement per-
sonnel », le Gouvernement de l’Ouganda a accepté d’engager des pour-
suites pénales contre les auteurs présumés de ces infractions, comme le lui
recommandait la commission.
   235. L’Ouganda reconnaît que, comme l’a constaté la commission
Porter, certains membres de ses forces armées se sont parfois livrés à des
activités commerciales illégales ou à des actes de pillage à titre privé et en
violation des ordres et instructions qui leur avaient été donnés « par les
plus hautes autorités de l’Etat ». Il soutient cependant que ces actes indi-
viduels ne peuvent être qualifiés de « faits internationalement illicites » de

                                                                           84

                          ACTIVITÉS ARMÉES (ARRÊT)                            249

l’Ouganda. Selon lui, les violations par ses ressortissants du droit interne
ougandais ou de certaines règles et pratiques congolaises dans les terri-
toires où les rebelles exerçaient de facto l’autorité administrative, viola-
tions évoquées par la commission Porter, ne constituent pas nécessaire-
ment des faits internationalement illicites : « [i]l est notoire, en effet, que le
fait générateur de la responsabilité internationale n’est pas un acte qua-
lifié d’« illégal » par le droit interne d’un Etat, mais un « fait internationa-
lement illicite » ... imputable à un Etat ».
    236. Enfin, l’Ouganda fait valoir que la RDC n’a pas décrit précisé-
ment les actes illicites dont elle le tient pour internationalement respon-
sable, pas plus qu’elle n’a démontré « qu’[elle] a[vait] subi un dommage
direct du fait d’actes qu’[elle] souhaite imputer à l’Ouganda ». A cet
égard, l’Ouganda se réfère à la commission Porter qui, selon lui, a conclu
que, « dans leur écrasante majorité, voire dans leur totalité, ... les alléga-
tions concernant l’exploitation des ressources forestières et agricoles de
la RDC par l’Ouganda ou par des soldats ougandais » n’étaient pas éta-
blies, que plusieurs allégations de pillage étaient elles aussi dénuées de
fondement, et que l’Ouganda « n’avait eu à aucun moment l’intention
d’exploiter les ressources naturelles de la RDC ou d’utiliser de telles res-
sources pour « financer la guerre » et qu’il ne l’a pas fait ».

                                      *   *

      ACTES D’EXPLOITATION ILLÉGALE DE RESSOURCES NATURELLES :
                      APPRÉCIATION DE LA COUR


   237. La Cour observe que, pour étayer ses allégations, la RDC s’est
prévalue des rapports du groupe d’experts des Nations Unies et du rap-
port de la commission Porter. La Cour s’est déjà prononcée sur la valeur
probante que revêtent en général les matériaux émanant de cette commis-
sion (voir paragraphe 61 ci-dessus) et considère que tant le rapport de
celle-ci que les rapports du groupe d’experts des Nations Unies, pour
autant que ceux-ci se soient par la suite révélés probants, fournissent des
éléments de preuve suffisants et convaincants pour lui permettre de déter-
miner si l’Ouganda s’est ou non livré à des actes de pillage et d’exploita-
tion illégale des ressources naturelles de la RDC. Dès lors, afin de statuer
sur le troisième chef de conclusions de la RDC, la Cour se fondera sur les
éléments de preuve qu’elle juge dignes de foi.
   Pour rendre sa décision sur la demande de la RDC, point n’est besoin
pour la Cour de se prononcer sur les faits propres à chacun des incidents
allégués.
   238. Selon le rapport de la commission Porter, la dépêche adressée par
le général Kazini en réponse au message du président ougandais radio-
diffusé en décembre 1998 démontre qu’il avait connaissance de problèmes
de comportement dans les rangs des UPDF, qu’il n’a pris « aucune
mesure concrète tant que l’affaire n[’avait] pas [été] rendue publique » et

                                                                               85

                        ACTIVITÉS ARMÉES (ARRÊT)                        250

qu’il n’a pas informé le président. La commission a également considéré
que, par sa dépêche, le général Kazini avait en fait reconnu que l’alléga-
tion selon laquelle « des officiers supérieurs des UPDF avaient [eu], dès le
début, l’intention de faire du commerce au Congo était généralement
exacte », que « [l]es officiers commandants liés par un partenariat com-
mercial avec des Ougandais faisaient des affaires au Congo et [qu’il
n’avait] pris aucune mesure à ce sujet », et que « [d]es avions militaires
[ougandais] transportaient des hommes d’affaires congolais à Entebbe et
ramenaient au Congo des produits que ces derniers avaient achetés à
Kampala ». La commission a relevé que, si le général Kazini avait certes
donné certains ordres interdisant l’utilisation d’avions militaires par des
hommes d’affaires, cette pratique ne s’en était pas moins poursuivie. La
commission s’est encore référée à un message radio du général Kazini
selon lequel « des officiers relevant du secteur du colonel Peter Kerim
(Bunia), basés à l’aéroport de Kisangani, menaient des activités commer-
ciales, allant ainsi à l’encontre du message radiodiffusé du président ».
Elle a ajouté que le général Kazini savait que des officiers et des hommes
des UPDF étaient impliqués dans des activités d’exploitation et de com-
merce de l’or, de contrebande et de pillage de biens civils.
   239. La commission a noté que les messages radio lancés par le géné-
ral Kazini à la suite de cas de comportements fautifs des UPDF qui lui
avaient été signalés ne visaient pas, en fait, à réfréner de tels comporte-
ments. Elle s’est exprimée en ces termes :
       « Il ne fait aucun doute qu’avec ces messages, il tentait de démon-
    trer qu’il agissait face à ces problèmes ... Il semble que peu de me-
    sures, voire aucune, aient été prises à la suite de ces messages ...
    [T]oute cette correspondance du général Kazini avait pour but de le
    couvrir plutôt que d’inciter à agir. Il semble également qu’il n’y ait
    eu que peu ou pas de suivi des ordres donnés. »
   240. La commission a conclu que le général Kazini apportait « un sou-
tien actif, en République démocratique du Congo, à la société Victoria,
une organisation impliquée dans la contrebande de diamants vers
l’Ouganda. Il est difficile de croire qu’il ne profitait pas lui-même de
l’opération. » La commission a indiqué que la société mentionnée dans
son rapport sous le nom de « Victoria » était active dans le commerce
« des diamants, de l’or et du café qu’elle ach[etait] à Isiro, Bunia, Bumba,
Bondo, Buta et Kisangani » et acquittait des taxes au MLC.
   241. La commission a en outre reconnu l’existence d’une exploitation
des ressources naturelles de la RDC depuis 1998 et même avant cette
date. Cette exploitation a été notamment le fait d’officiers supérieurs de
l’armée agissant pour leur propre compte et par le biais de contacts en
RDC, de certains soldats tirant profit de leur affectation, de personnes
privées vivant en Ouganda ; elle a été l’objet d’un commerce transfronta-
lier. La commission a constaté des cas de pillage, « dont le général Kazini
était manifestement informé, puisqu’il a envoyé un message radiopho-
nique à ce sujet. La commission ne peut pas exclure la possibilité que cer-

                                                                         86

                         ACTIVITÉS ARMÉES (ARRÊT)                         251

tains soldats des UPDF aient été impliqués ou soutenus par des officiers
supérieurs ». Les enquêtes de la commission « révèlent qu’il ne fait aucun
doute que tant le RCD que des soldats des UPDF percevaient une taxe
sur l’or, et qu’il est très probable que des soldats des UPDF aient été
impliqués dans au moins un accident minier ».
   242. Ayant examiné le dossier de l’affaire, la Cour conclut qu’elle ne
dispose pas d’éléments de preuve crédibles permettant d’établir qu’existait
une politique gouvernementale de l’Ouganda visant à l’exploitation de
ressources naturelles de la RDC, ou que cet Etat ait entrepris son inter-
vention militaire dans le dessein d’obtenir un accès aux ressources congo-
laises. La Cour estime cependant détenir des preuves abondantes et
convaincantes pour conclure que des officiers et des soldats des UPDF,
parmi lesquels les officiers les plus haut gradés, ont participé au pillage et
à l’exploitation des ressources naturelles de la RDC et que les autorités
militaires n’ont pris aucune mesure pour mettre un terme à ces activités
(les activités en question sont évoquées dans plusieurs paragraphes du
rapport de la commission Porter, en particulier aux paragraphes 13.1
« Officiers des UPDF menant des opérations commerciales », 13.2 « Exploi-
tation des mines d’or », 13.4 « Pillage », 13.5 « Contrebande », 14.4 « Allé-
gations contre des officiers supérieurs des UPDF », 14.5 « Allégations
contre le général Kazini », 15.7 « Pillage organisé », 20.3 « Le général
James Kazini » et 21.3.4 « La filière du diamant : le général Kazini »).
   243. Ainsi que la Cour l’a déjà indiqué (voir paragraphe 213 ci-
dessus), l’Ouganda est responsable tant du comportement des UPDF
dans leur ensemble que du comportement individuel des soldats et officiers
des UPDF en RDC. La Cour rappelle en outre (voir paragraphe 214 ci-
dessus) que la question de savoir si ces officiers et soldats des UPDF ont
agi à l’encontre des instructions données ou ont outrepassé leur mandat
est dépourvue de pertinence aux fins d’attribuer leur comportement à
l’Ouganda. La Cour doit donc à présent chercher à déterminer si les actes
de pillage et d’exploitation des ressources naturelles de la RDC commis
par des officiers et des soldats des UPDF et le fait que les autorités
ougandaises aient manqué de prendre les mesures propres à éviter que de
tels actes ne soient commis constituent une violation des obligations
internationales de l’Ouganda.
   244. La Cour considère qu’elle ne peut retenir l’affirmation du deman-
deur selon laquelle l’Ouganda aurait violé le principe de la souveraineté
de la RDC sur ses ressources naturelles (voir paragraphe 226 ci-dessus).
La Cour rappelle que le principe de souveraineté permanente sur les res-
sources naturelles a été énoncé dans la résolution 1803 (XVII) de l’Assem-
blée générale, en date du 14 décembre 1962, puis a été développé dans la
déclaration concernant l’instauration d’un nouvel ordre économique
international (résolution 3201 (S.VI) de l’Assemblée générale, en date du
1er mai 1974), ainsi que dans la charte des droits et devoirs économiques
des Etats (résolution 3281 (XXIX) de l’Assemblée générale, en date du
12 décembre 1974). Tout en reconnaissant l’importance de ce principe,
qui revêt le caractère d’un principe de droit international coutumier, la

                                                                           87

                         ACTIVITÉS ARMÉES (ARRÊT)                          252

Cour relève que rien dans ces résolutions de l’Assemblée générale ne
laisse entendre qu’elles soient applicables au cas particulier du pillage et
de l’exploitation de certaines ressources naturelles par des membres de
l’armée d’un Etat intervenant militairement sur le territoire d’un autre
Etat, ce qui est l’objet du troisième chef de conclusions de la RDC. La
Cour n’estime pas que ce principe s’applique à ce type de situation.
   245. Ainsi que la Cour l’a déjà indiqué (voir paragraphe 180 ci-
dessus), les actes et omissions de certains membres des forces armées ou-
gandaises en RDC engagent de toute manière la responsabilité internatio-
nale de l’Ouganda, que celui-ci ait ou non été une puissance occupante
dans certaines régions. En conséquence, chaque fois que des membres
des UPDF ont été impliqués dans le pillage et l’exploitation de ressources
naturelles sur le territoire de la RDC, ils ont agi en violation du jus in
bello, lequel interdit de tels actes à une armée étrangère sur le territoire
où elle est présente. La Cour rappelle à cet égard que l’article 47 du règle-
ment de La Haye de 1907 et l’article 33 de la quatrième convention de
Genève de 1949 interdisent tous deux le pillage.
   La Cour observe par ailleurs que tant la RDC que l’Ouganda sont
parties à la Charte africaine des droits de l’homme et des peuples, du
27 juin 1981, dont le paragraphe 2 de l’article 21 dispose : « En cas de spo-
liation, le peuple spolié a droit à la légitime récupération de ses biens ainsi
qu’à une indemnisation adéquate. »
   246. La Cour conclut qu’il existe suffisamment d’éléments de preuve
étayant l’affirmation de la RDC selon laquelle l’Ouganda a manqué à son
devoir de vigilance en ne prenant pas les mesures adéquates pour s’assu-
rer que ses forces armées ne se livreraient pas au pillage et à l’exploitation
des ressources naturelles de la RDC. Ainsi que cela a déjà été noté, il est
manifeste qu’en dépit des instructions du président ougandais de veiller à
ce que cesse le comportement fautif des soldats des UPDF, et malgré les
assurances du général Kazini qu’il prendrait la situation en main, aucune
mesure n’a été prise par ce dernier et le Gouvernement ougandais n’a rien
fait pour s’assurer que les ordres étaient respectés (voir paragraphes 238
et 239 ci-dessus). La Cour relève en particulier que la commission Porter
indique dans son rapport que
     « [i]l ressort de tout ceci une situation d’indiscipline délibérée et per-
     sistante des commandants sur le terrain, tolérée et même encouragée
     et couverte par le général Kazini, comme l’indiquent l’incompétence
     ou l’absence totale d’enquête et l’incapacité de remédier efficacement
     au manque de discipline aux niveaux supérieurs ».
(Les autres passages pertinents du rapport de la commission Porter sont
les paragraphes 13.1 « Officiers des UPDF menant des opérations com-
merciales », 13.5 « Contrebande » et 14.5 « Allégations contre le général
Kazini ».) Il en résulte qu’en manquant ainsi d’agir l’Ouganda a violé ses
obligations internationales, engageant par là sa responsabilité internatio-
nale. En tout état de cause, quelles qu’aient été les mesures prises par ses
autorités, la responsabilité de l’Ouganda était engagée dès lors que les

                                                                            88

                         ACTIVITÉS ARMÉES (ARRÊT)                         253

actes illicites étaient commis par ses forces armées (voir paragraphe 214
ci-dessus).
   247. Quant à l’argument selon lequel l’Ouganda n’aurait pas non plus
prévenu les actes de pillage et d’exploitation illégale des ressources natu-
relles de la RDC par des groupes rebelles, la Cour a déjà établi que ces
derniers n’étaient pas sous le contrôle de l’Ouganda (voir paragraphe 160
ci-dessus). Aussi, s’agissant des activités illégales de tels groupes en
dehors de l’Ituri, la Cour ne peut conclure que l’Ouganda a manqué à son
devoir de vigilance.
   248. La Cour observe en outre que, du fait qu’il était la puissance
occupante dans le district de l’Ituri (voir paragraphe 178 ci-dessus),
l’Ouganda était tenu de prendre des mesures appropriées pour prévenir le
pillage et l’exploitation des ressources naturelles dans le territoire occupé,
non seulement par des membres de ses forces armées, mais également par
les personnes privées présentes dans ce district. Il ressort clairement de
différentes conclusions de la commission Porter que plutôt que de préve-
nir le trafic illicite de ressources naturelles, et notamment de diamants,
des officiers supérieurs des UPDF ont au contraire favorisé de telles acti-
vités par le biais d’entités commerciales. A cet égard, le rapport de la
commission fait mention d’une société connue sous le nom de « Victoria »
(voir paragraphe 240 ci-dessus), laquelle était notamment en activité à
Bunia. Il indique en particulier que « le général Kazini a donné des ins-
tructions spécifiques aux commandants des UPDF à Isiro, Bunia, Beni,
Bumba, Bondo et Buta pour permettre à cette société de commercer sans
entrave dans les régions placées sous leur commandement » (les autres
passages pertinents du rapport de la commission Porter sont les para-
graphes 18.5.1 « Groupe Victoria », 20.3 « Le général James Kazini »
et 21.3 « La filière du diamant »).
   249. En conséquence, la Cour estime qu’il a été démontré que, dans le
district de l’Ituri, l’Ouganda ne s’est pas conformé aux obligations lui
incombant en tant que puissance occupante. La Cour précise à ce propos
que l’argument de l’Ouganda selon lequel l’exploitation des ressources
naturelles en RDC s’est toujours déroulée pour le bien de la population
locale, ainsi que le droit humanitaire le permet, n’est étayé par aucun élé-
ment de preuve solide.
   250. La Cour conclut qu’elle dispose de suffisamment d’éléments de
preuve crédibles pour considérer que l’Ouganda a engagé sa responsabi-
lité internationale à raison des actes de pillage et d’exploitation des res-
sources naturelles de la RDC commis par des membres des UPDF sur le
territoire de la RDC, de la violation de son devoir de vigilance s’agissant
de ces actes et du manquement aux obligations lui incombant en tant que
puissance occupante en Ituri, en vertu de l’article 43 du règlement de
La Haye de 1907, quant à l’ensemble des actes de pillage et d’exploitation
des ressources naturelles commis dans le territoire occupé.


                                   * * *
                                                                           89

                        ACTIVITÉS ARMÉES (ARRÊT)                          254

      CONSÉQUENCES JURIDIQUES DE LA VIOLATION PAR L’OUGANDA
                  DE SES OBLIGATIONS INTERNATIONALES

   251. La Cour, ayant établi que l’Ouganda a commis des faits interna-
tionalement illicites engageant sa responsabilité internationale (voir para-
graphes 165, 220 et 250 ci-dessus), en vient maintenant à la détermination
des conséquences juridiques qui découlent de cette responsabilité.
   252. Dans son quatrième chef de conclusions, la RDC prie la Cour de
dire et juger :
      « 4. a) . . . . . . . . . . . . . . . . . . . . . . . . ;
    b) que la République d’Ouganda est tenue de cesser immédiatement
        tout fait internationalement illicite qui se poursuit de façon
        continue, et en particulier son soutien à des forces irrégulières
        opérant en RDC et son exploitation des ressources naturelles et
        des richesses congolaises ;
    c) que la République d’Ouganda est tenue de fournir des garanties
        et assurances spécifiques de non-répétition des faits illicites
        dénoncés ;
    d) que la République d’Ouganda est tenue envers la République
        démocratique du Congo de l’obligation de réparer tout préjudice
        causé à celle-ci par la violation des obligations imposées par le
        droit international et énumérées dans les conclusions numéros 1,
        2 et 3 ci-dessus ;
    e) que la nature, les formes et le montant de la réparation seront
        déterminés par la Cour, au cas où les Parties ne pourraient se
        mettre d’accord à ce sujet, et qu’elle réserve à cet effet la suite de
        la procédure. »
   253. La RDC affirme que la première conséquence juridique de l’éta-
blissement de la responsabilité internationale de l’Ouganda est l’obliga-
tion pour ce dernier de cesser immédiatement tout fait internationale-
ment illicite ayant un caractère continu. Dans le mémoire de la RDC, il
est indiqué que cette obligation concerne notamment l’occupation du ter-
ritoire congolais, le soutien à des forces irrégulières opérant en RDC, la
détention illicite de ressortissants congolais ainsi que l’exploitation des
ressources naturelles et des richesses congolaises. Dans sa réplique, la
RDC évoque l’occupation du territoire congolais, le soutien à des forces
irrégulières opérant en RDC ainsi que l’exploitation des ressources natu-
relles et des richesses congolaises. Dans ses conclusions finales présentées
à l’issue de la procédure orale, la RDC, compte tenu du retrait des forces
ougandaises de son territoire, demande que l’Ouganda cesse de fournir
un soutien aux forces irrégulières opérant en RDC et d’exploiter les res-
sources naturelles et les richesses congolaises.

                                     *
  254. En réponse à la question du juge Vereshchetin (voir para-

                                                                           90

                         ACTIVITÉS ARMÉES (ARRÊT)                          255

graphe 22 ci-dessus), la RDC a précisé que, si ses demandes relatives à
l’occupation du territoire congolais couvraient la période comprise entre
le 6 août 1998 et le 2 juin 2003, d’autres demandes, notamment celles
relatives à de nouvelles actions militaires, à de nouveaux actes de soutien
à des forces irrégulières ainsi qu’à la poursuite de l’exploitation illégale de
ressources naturelles, couvraient la période s’étendant du 2 août 1998
jusqu’à la fin de la procédure orale. La Cour note, cependant, qu’il ne lui
a pas été présenté d’éléments de preuve permettant d’étayer les alléga-
tions concernant la période postérieure au 2 juin 2003.
   En particulier, la Cour relève qu’il n’y a dans le dossier de l’affaire
aucune preuve susceptible d’étayer l’allégation de la RDC selon laquelle
l’Ouganda soutient actuellement des forces irrégulières opérant en RDC
et continue de participer à l’exploitation des ressources naturelles congo-
laises. Dès lors, la Cour n’estime pas établi que l’Ouganda, après le retrait
de ses soldats du territoire de la RDC en juin 2003, continue à commettre
les faits internationalement illicites évoqués par la RDC. La Cour conclut
donc qu’il ne peut être fait droit à la demande de la RDC tendant à ce
que l’Ouganda soit requis de mettre un terme aux actes visés à l’alinéa b)
de son quatrième chef de conclusions.

                                    *       *

    255. La RDC prie en outre la Cour de dire que l’Ouganda est tenu de
fournir des garanties et assurances spécifiques de non-répétition des faits
illicites dénoncés. La RDC fait valoir que cette demande est motivée par
« les menaces qui ont accompagné le retrait des troupes en mai 2003 ».
Elle soutient à ce sujet qu’en avril 2003 M. James Wapakhabulo, alors
ministre ougandais des affaires étrangères, fit une déclaration selon
laquelle « le retrait de nos troupes de la République démocratique du
Congo ne signifie pas que nous n’y retournerons pas pour défendre notre
sécurité ! » Quant à la forme des garanties et assurances sollicitées, la
RDC, se référant à la pratique internationale existante, demande que
l’Ouganda fasse « une déclaration solennelle selon laquelle il renonce à
renouveler une politique attentatoire à la souveraineté de la République
démocratique du Congo et aux droits de sa population » ; de plus, la
RDC « requiert ... que des instructions spécifiques en ce sens soient don-
nées par les autorités ougandaises à leurs agents ».

                                        *

   256. La Cour a pris acte à cet égard de l’accord tripartite relatif à la
sécurité dans la région des Grands Lacs, signé le 26 octobre 2004 par la
RDC, le Rwanda et l’Ouganda. Dans le préambule de cet accord, les
parties soulignent « la nécessité de garantir que les principes de bon voi-
sinage, de respect de la souveraineté et de l’intégrité territoriale, ainsi que
de non-ingérence dans les affaires intérieures d’Etats souverains soient

                                                                            91

                         ACTIVITÉS ARMÉES (ARRÊT)                          256

respectés, notamment dans la région » [traduction du Greffe]. L’ar-
ticle premier précise que l’un des objectifs de l’accord est de « garantir le
respect de la souveraineté et de l’intégrité territoriale des pays de la région
et la cessation de tout soutien à des groupes armés ou à des milices,
conformément aux résolutions pertinentes de l’Organisation des Nations
Unies et aux autres règles du droit international » [traduction du Greffe].
Enfin, au paragraphe 1er de l’article II, « [l]es parties réaffirment leur
détermination à respecter les obligations et engagements qui leur in-
combent en vertu d’accords existants et des résolutions pertinentes du
Conseil de sécurité de l’Organisation des Nations Unies » [traduction du
Greffe]. Les parties sont par ailleurs convenues de créer une commis-
sion mixte tripartite, dont le rôle consistera notamment à « [mettre] en
œuvre les dispositions de cet accord et [à s’assurer] que les objectifs de
cet accord sont atteints » [traduction du Greffe].
   257. La Cour estime qu’un Etat, en s’engageant par un accord inter-
national à respecter la souveraineté et l’intégrité territoriale des autres
Etats parties à celui-ci (obligation qui lui incombe également au regard
du droit international général), et en s’engageant à coopérer avec eux afin
de se conformer à une telle obligation, est clairement tenu, sur le plan
juridique, de ne plus commettre d’actes illicites. De l’avis de la Cour, les
engagements pris par l’Ouganda en vertu de l’accord tripartite satisfont à
la demande de la RDC tendant à obtenir des garanties et assurances de
non-répétition spécifiques. La Cour attend et exige des Parties qu’elles se
conforment aux obligations qui leur incombent en vertu de cet accord et
du droit international général.


                                    *   *

   258. La RDC prie également la Cour de dire et juger que l’Ouganda
est à son égard tenu à réparation pour tout préjudice causé du fait de la
violation par l’Ouganda des obligations qui lui incombent en vertu du
droit international. La RDC affirme que les faits internationalement illi-
cites attribuables à l’Ouganda par lesquels celui-ci a engagé sa responsa-
bilité internationale, à savoir les « années d’invasion, d’occupation, de
violations des droits humains fondamentaux et de pillages de ressources
naturelles », ont entraîné des « dommages de guerre d’une grande magni-
tude » et, partant, emportent une obligation de réparation. La RDC
reconnaît que, « pour déterminer l’étendue de la réparation, il lui incombe
de préciser la nature du préjudice et d’établir le lien de causalité avec le
fait illicite initial ». A ce stade de la procédure, la RDC se contente tou-
tefois de demander une déclaration générale de la Cour établissant le
principe que réparation est due, la détermination exacte de l’étendue des
dommages ainsi que de la nature, des formes et du montant de ladite
réparation étant différée, à défaut d’accord entre les Parties, à une phase
ultérieure. La RDC souligne qu’une telle procédure est « [conforme] à la
jurisprudence internationale existante » et se réfère, notamment, à l’arrêt

                                                                            92

                          ACTIVITÉS ARMÉES (ARRÊT)                            257

rendu au fond par la Cour en l’affaire des Activités militaires et para-
militaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis
d’Amérique).

                                        *

    259. La Cour fait observer qu’il est bien établi en droit international
général que l’Etat responsable d’un fait internationalement illicite a l’obli-
gation de réparer en totalité le préjudice causé par ce fait (voir Usine
de Chorzów, compétence, 1927, C.P.J.I. série A no9, p. 21 ; Projet
Gabčíkovo-Nagymaros (Hongrie/Slovaquie), arrêt, C.I.J. Recueil 1997,
p. 81, par. 152 ; Avena et autres ressortissants mexicains (Mexique c.
Etats-Unis d’Amérique), C.I.J. Recueil 2004, p. 59, par. 119). Après exa-
men du dossier de l’affaire et compte tenu de la nature des faits interna-
tionalement illicites dont l’Ouganda a été reconnu responsable (emploi
illicite de la force, violation de la souveraineté et de l’intégrité territoriale,
intervention militaire, occupation de l’Ituri, violations du droit interna-
tional relatif aux droits de l’homme et du droit international humani-
taire, pillage et exploitation des ressources naturelles de la RDC), la
Cour considère que ces faits ont entraîné un préjudice pour la RDC,
ainsi que pour des personnes présentes sur son territoire. Ayant établi
que ce préjudice a été causé à la RDC par l’Ouganda, la Cour déclare
que ce dernier est tenu de réparer ledit préjudice en conséquence.
    260. La Cour juge par ailleurs appropriée la demande de la RDC ten-
dant à ce que la nature, les formes et le montant de la réparation qui lui
est due soient, à défaut d’accord entre les Parties, déterminés par la Cour
dans une phase ultérieure de la procédure. La RDC aurait ainsi l’occa-
sion de démontrer, en en apportant la preuve, le préjudice exact qu’elle a
subi du fait des actions spécifiques de l’Ouganda constituant des faits
internationalement illicites dont il est responsable. Il va sans dire cepen-
dant, ainsi que la Cour a déjà eu l’occasion de l’indiquer, « que, dans la
phase de la procédure consacrée à la réparation, ni l’une ni l’autre des
Parties ne pourra remettre en cause les conclusions du présent arrêt qui
seront passées en force de chose jugée » (Activités militaires et paramili-
taires au Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d’Amé-
rique), fond, arrêt, C.I.J. Recueil 1986, p. 143, par. 284).
    261. La Cour note également que la RDC a fait état de son intention
de chercher d’abord à régler la question de la réparation au moyen de
négociations directes avec l’Ouganda et de ne soumettre cette question à
la Cour que dans le cas « où les Parties ne pourraient se mettre d’accord
à ce sujet ». Il n’appartient pas à la Cour de déterminer le résultat final de
ces négociations devant être menées par les Parties. Au cours de ces négo-
ciations, les Parties devront rechercher de bonne foi une solution concer-
tée fondée sur les conclusions du présent arrêt.

                                     * * *
                                                                               93

                        ACTIVITÉS ARMÉES (ARRÊT)                        258

         RESPECT DE L’ORDONNANCE DE LA COUR EN INDICATION
                       DE MESURES CONSERVATOIRES

  262. Dans son cinquième chef de conclusions, la RDC prie la Cour de
dire et juger
    « 5. Que la République de l’Ouganda a violé l’ordonnance de la
         Cour sur les mesures conservatoires en date du 1er juillet 2000
         en ce qu’elle n’a pas observé les mesures conservatoires sui-
         vantes :
         « 1) les deux Parties doivent, immédiatement, prévenir et s’abs-
              tenir de tout acte, et en particulier de toute action armée,
              qui risquerait de porter atteinte aux droits de l’autre Partie
              au regard de tout arrêt que la Cour pourrait rendre en
              l’affaire, ou qui risquerait d’aggraver ou d’étendre le diffé-
              rend porté devant elle ou d’en rendre la solution plus dif-
              ficile ;
           2) les deux Parties doivent, immédiatement, prendre toutes
              mesures nécessaires pour se conformer à toutes leurs obli-
              gations en vertu du droit international, en particulier en
              vertu de la Charte des Nations Unies et de la Charte de
              l’Organisation de l’unité africaine, ainsi qu’à la résolu-
              tion 1304 (2000) du Conseil de sécurité des Nations Unies
              en date du 16 juin 2000 ;
           3) les deux Parties doivent, immédiatement, prendre toutes
              mesures nécessaires pour assurer, dans la zone de conflit, le
              plein respect des droits fondamentaux de l’homme, ainsi
              que des règles applicables du droit humanitaire ». »
   263. La Cour observe que ses « ordonnances indiquant des mesures
conservatoires au titre de l’article 41 [du Statut] ont un caractère obliga-
toire » (LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2001, p. 506, par. 109). Elle rappelle que l’objet des mesures
conservatoires est de protéger les droits de chacune des parties jusqu’à ce
que l’affaire soit jugée au fond. L’ordonnance en indication de mesures
conservatoires rendue par la Cour le 1er juillet 2000 créait des obligations
juridiques que les deux Parties étaient appelées à respecter.
   264. S’agissant de la question de savoir si l’Ouganda s’est acquitté des
obligations qui lui incombent en vertu de l’ordonnance du 1er juillet 2000,
la Cour observe que cette ordonnance indiquait trois mesures conserva-
toires, auxquelles la RDC fait référence dans son cinquième chef de
conclusions. La Cour relève que la RDC ne présente aucun élément de
preuve précis démontrant que l’Ouganda aurait, après juillet 2000, com-
mis des actes en violation de chacune des trois mesures conservatoires
indiquées. Elle fait toutefois observer que, dans le présent arrêt, elle a
conclu que l’Ouganda était responsable des actes commis par ses forces
armées, sur le territoire de la RDC, en violation du droit international
relatif aux droits de l’homme et du droit international humanitaire (voir

                                                                         94

                         ACTIVITÉS ARMÉES (ARRÊT)                          259

paragraphe 220 ci-dessus). Les éléments de preuve disponibles montrent
que de telles violations ont été commises tout au long de la période
durant laquelle les troupes ougandaises étaient présentes en RDC, y com-
pris celle allant du 1er juillet 2000 jusqu’à, pratiquement, leur retrait défi-
nitif le 2 juin 2003 (voir paragraphes 206 à 211 ci-dessus). La Cour
conclut donc que l’Ouganda ne s’est pas conformé à l’ordonnance en
indication de mesures conservatoires qu’elle a rendue le 1er juillet 2000.
   265. La Cour relève en outre que les mesures conservatoires indiquées
dans l’ordonnance du 1er juillet 2000 s’adressaient aux deux Parties. La
conclusion de la Cour formulée au paragraphe 264 est sans préjudice de
la question de savoir si la RDC a manqué également de se conformer aux
mesures conservatoires par elle indiquées.

                                    * * *

     DEMANDES RECONVENTIONNELLES : RECEVABILITÉ DES EXCEPTIONS

   266. Il est rappelé que, dans son contre-mémoire, l’Ouganda a formulé
trois demandes reconventionnelles (voir paragraphe 5 ci-dessus). Celles-ci
ont été présentées dans le chapitre XVIII du contre-mémoire. La pre-
mière demande reconventionnelle de l’Ouganda concerne des actes
d’agression que la RDC aurait commis contre lui. L’Ouganda soutient
que la RDC a agi en violation du principe du non-recours à la force
énoncé au paragraphe 4 de l’article 2 de la Charte des Nations Unies et
établi dans le droit international coutumier, et en violation du principe de
non-intervention dans les affaires qui relèvent de la compétence nationale
des Etats. La deuxième demande reconventionnelle de l’Ouganda
concerne des attaques menées contre les locaux et le personnel de l’ambas-
sade de l’Ouganda à Kinshasa, ainsi que contre des ressortissants ougan-
dais, attaques dont la RDC serait responsable. L’Ouganda soutient que
les actes de la RDC sont à considérer comme un emploi illicite de la force
et violent certaines règles du droit international conventionnel ou coutu-
mier relatives à la protection des personnes et des biens. La troi-
sième demande reconventionnelle de l’Ouganda concernait des alléga-
tions de violation par la RDC de certaines dispositions de l’accord
de Lusaka. L’Ouganda demande également que la Cour réserve la ques-
tion de la réparation due au titre des demandes reconventionnelles pour
un stade ultérieur de la procédure (voir Activités armées sur le territoire
du Congo (République démocratique du Congo c. Ouganda), demandes
reconventionnelles, ordonnance du 29 novembre 2001, C.I.J. Recueil 2001,
p. 664, par. 4).
   267. Dans son ordonnance du 29 novembre 2001, la Cour a jugé que,
s’agissant des première et deuxième demandes reconventionnelles, les
demandes respectives des Parties portaient dans les deux cas sur des faits
de même nature et s’inscrivaient dans le cadre d’un même ensemble fac-
tuel complexe, et que les Parties poursuivaient de plus les mêmes buts

                                                                            95

                         ACTIVITÉS ARMÉES (ARRÊT)                          260

juridiques. En conséquence, la Cour a conclu que ces deux demandes
reconventionnelles étaient recevables comme telles (C.I.J. Recueil 2001,
p. 678-682, par. 38-41, 45 et 51). En revanche, la Cour a jugé que la troi-
sième demande reconventionnelle de l’Ouganda était irrecevable comme
telle car elle n’était pas en connexité directe avec l’objet de la demande de
la RDC (ibid., p. 680-682, par. 42-43, 45 et 51).

                                    *       *
   268. La RDC soutient que la jonction à l’instance des première et
deuxième demandes reconventionnelles de l’Ouganda n’implique pas que
des exceptions préliminaires ne puissent être soulevées contre elles. Elle
affirme qu’elle est par conséquent en droit de présenter des exceptions
d’irrecevabilité à l’encontre des demandes reconventionnelles à ce stade
de la procédure. La RDC rappelle en outre qu’elle avait « clairement indi-
qué dans ses observations écrites sur les demandes reconventionnelles de
l’Ouganda, en juin 2001, soit avant l’ordonnance rendue par la Cour
en novembre 2001, qu’elle se réservait le droit de présenter des exceptions
préliminaires dans sa réplique » (les italiques sont dans l’original). Ne
pouvant se conformer à la lettre de l’article 79, lequel ne prévoit pas
expressément le cas d’exceptions préliminaires soulevées à l’encontre de
demandes reconventionnelles, la RDC affirme qu’elle a appliqué, mutatis
mutandis, le prescrit de cette disposition à la situation à laquelle elle était
confrontée, c’est-à-dire qu’elle a présenté ses exceptions dans la première
pièce écrite ayant suivi à la fois la présentation par l’Ouganda de de-
mandes reconventionnelles dans son contre-mémoire et l’ordonnance par
laquelle la Cour a statué sur la recevabilité de ces demandes en tant que
demandes reconventionnelles. Selon la RDC, la Cour ne s’est prononcée,
dans son ordonnance du 29 novembre 2001, que « sur la recevabilité de
cette demande en tant que demande reconventionnelle, sans préjuger de
toute autre question qui pourrait se poser à son égard » (les italiques sont
dans l’original). La RDC soutient en outre que la décision de la Cour est
limitée au contexte de l’article 80 de son Règlement, et « n’emporte aucu-
nement un jugement sur la recevabilité des demandes reconventionnelles
en tant que nouvelles demandes jointes à l’instance ».

                                        *
   269. L’Ouganda prétend que la RDC n’est plus fondée, à ce stade de la
procédure, à plaider l’irrecevabilité des demandes reconventionnelles, au
motif que l’ordonnance rendue par la Cour le 29 novembre 2001 vaudrait
décision définitive sur les demandes reconventionnelles en vertu de l’ar-
ticle 80 du Règlement de la Cour et interdirait tout débat sur la recevabi-
lité de ces demandes reconventionnelles. L’Ouganda fait en outre valoir
que la RDC n’a jamais présenté ses exceptions préliminaires dans la forme
ou dans les délais prescrits par l’article 79 du Règlement de la Cour.

                                        *
                                                                            96

                        ACTIVITÉS ARMÉES (ARRÊT)                         261

   270. Pour se prononcer sur les demandes reconventionnelles présen-
tées par l’Ouganda, la Cour doit d’abord rechercher si la RDC est en
droit, à ce stade de la procédure, de contester la recevabilité des de-
mandes reconventionnelles.
   271. La Cour note que, dans l’affaire des Plates-formes pétrolières,
elle a été appelée à trancher la même question que celle aujourd’hui sou-
levée par l’Ouganda. Dans cette affaire, la Cour avait conclu que l’Iran
était en droit de contester de manière générale la recevabilité de la
demande reconventionnelle des Etats-Unis, alors même que cette demande
avait auparavant été jugée recevable au regard de l’article 80 du Règle-
ment (Plates-formes pétrolières (République islamique d’Iran c. Etats-
Unis d’Amérique), arrêt, C.I.J. Recueil 2003, p. 210, par. 105). Se pen-
chant sur l’ordonnance qu’elle avait déjà rendue, la Cour avait déclaré :
       « Lorsque, par cette ordonnance, la Cour a statué sur la « receva-
    bilité » de la demande reconventionnelle, il ne s’agissait pour elle, à
    ce stade, que de vérifier s’il avait été satisfait aux exigences de l’ar-
    ticle 80 du Règlement de la Cour, à savoir s’il existait une connexité
    directe entre cette demande reconventionnelle et l’objet [de la
    demande principale]. » (Ibid.)
   272. Rien dans les faits de la présente affaire n’impose une conclusion
différente. Les termes de l’ordonnance du 29 novembre 2001 conduisent
au contraire au même résultat que celui auquel la Cour est parvenue dans
l’affaire des Plates-formes pétrolières. Après avoir jugé les première et
deuxième demandes reconventionnelles recevables au regard du critère de
connexité requis par l’article 80, la Cour a souligné, dans son ordonnance
du 29 novembre 2001, « qu’une décision rendue sur la recevabilité d’une
demande reconventionnelle compte tenu des exigences formulées à l’ar-
ticle 80 du Règlement ne saurait préjuger aucune question dont la Cour
aurait à connaître dans la suite de la procédure » (Activités armées sur le
territoire du Congo (République démocratique du Congo c. Ouganda),
demandes reconventionnelles, ordonnance du 29 novembre 2001, C.I.J.
Recueil 2001, p. 681, par. 46).
   273. L’examen de la question de la recevabilité d’une demande recon-
ventionnelle au regard de l’article 80 porte uniquement sur la question de
savoir si cette demande est en connexité directe avec l’objet de la demande
principale ; il ne constitue pas un examen global de sa recevabilité. La
Cour, dans son ordonnance du 29 novembre 2001, n’a donc entendu
régler que la question d’une « connexité directe » au sens de l’article 80. A
l’époque, elle n’avait à connaître que d’une exception d’irrecevabilité fon-
dée sur l’absence d’une telle connexité.
   274. S’agissant de l’affirmation de l’Ouganda selon laquelle les excep-
tions préliminaires de la RDC sont irrecevables au motif qu’elles ne satis-
feraient pas aux dispositions de l’article 79 du Règlement, la Cour fait
observer que l’article 79 vise le cas d’une « exception à la compétence de
la Cour ou à la recevabilité de la requête ou toute autre exception sur
laquelle le défendeur demande une décision avant que la procédure sur le

                                                                          97

                        ACTIVITÉS ARMÉES (ARRÊT)                         262

fond se poursuive ». Cette disposition ne s’applique pas à une exception à
des demandes reconventionnelles qui ont été jointes à l’instance origi-
nelle. La Cour constate néanmoins que la RDC a soulevé ses exceptions
préliminaires aux demandes reconventionnelles dans sa réplique, c’est-à-
dire dans la première pièce écrite qui a suivi la présentation par l’Ouganda
du contre-mémoire qui contenait ses demandes reconventionnelles.
   275. A la lumière des constatations qui précèdent, la Cour conclut que
la RDC est toujours en droit, à ce stade de la procédure, de contester la
recevabilité des demandes reconventionnelles de l’Ouganda.

                                    *   *

                 PREMIÈRE DEMANDE RECONVENTIONNELLE

   276. Dans sa première demande reconventionnelle, l’Ouganda affirme
que, depuis 1994, il a été la cible d’opérations militaires et d’autres acti-
vités déstabilisatrices menées par des groupes armés hostiles basés en
RDC (dénommée Zaïre entre 1971 et 1997), et qui étaient soit soutenus
soit tolérés par les Gouvernements congolais successifs. L’Ouganda fait
valoir que certains éléments de ces groupes armés antiougandais étaient
soutenus par le Soudan et combattaient en collaboration avec les forces
armées soudanaises et congolaises. Il soutient en outre que la RDC entre-
tenait une alliance militaire avec le Gouvernement du Soudan, en vertu
de laquelle l’armée soudanaise occupait les aérodromes situés au nord-est
de la RDC, aux fins de ravitailler les rebelles antiougandais en armes, en
vivres et en troupes.
   277. L’Ouganda affirme que les actions menées par les autorités congo-
laises pour soutenir les insurgés antiougandais constituent une violation
de la règle générale prohibant l’emploi de la force armée dans les rela-
tions internationales, ainsi qu’une violation du principe de non-ingérence
dans les affaires intérieures d’un Etat. L’Ouganda rappelle en particulier
que
    « [d]ans l’affaire du Détroit de Corfou, la Cour internationale de Jus-
    tice avait souligné que « l’obligation, pour tout Etat, de ne pas laisser
    utiliser son territoire aux fins d’actes contraires aux droits d’autres
    Etats » est un « principe général et bien reconnu » (C.I.J. Recueil 1949,
    p. 22-23) ».
Selon l’Ouganda, ce principe impose non seulement le devoir de s’abste-
nir de fournir un quelconque soutien à des groupes menant des activités
subversives ou terroristes contre un autre Etat, mais aussi un devoir de
vigilance afin de s’assurer que de telles activités ne soient pas tolérées.
L’Ouganda fait valoir que, dans la présente affaire, « la RDC a non seu-
lement toléré, mais a aussi soutenu de plusieurs manières et de façon très
effective les rebelles antiougandais, avant d’incorporer carrément certains
d’entre eux dans ses forces armées ».

                                                                          98

                        ACTIVITÉS ARMÉES (ARRÊT)                         263

   278. Pour ce qui concerne la prétendue implication de la RDC dans
le soutien à des forces irrégulières antiougandaises entre mai 1997
et août 1998, l’Ouganda affirme qu’il n’est pas nécessaire de prouver
la participation de la RDC à chaque attaque ; il suffit de prouver que
« le président Kabila et son gouvernement agissaient en étroite
coordination avec les rebelles antiougandais avant même le mois d’août
1998 ».
   279. Selon l’Ouganda, le soutien de la RDC à des forces armées irré-
gulières antiougandaises ne peut pas être justifié au titre d’une forme de
légitime défense contre la prétendue agression armée de l’Ouganda,
puisque les alliances militaires de la RDC avec les groupes rebelles et le
Soudan, ainsi que les activités qu’ils ont menées, ont précédé la décision
prise par l’Ouganda le 11 septembre 1998 d’envoyer ses troupes en RDC
(voir paragraphes 37, 39 et 121 ci-dessus).

                                     *
   280. Pour réfuter la première demande reconventionnelle de
l’Ouganda, la RDC scinde en trois la période couverte par celle-ci, ce qui
correspond à trois situations distinctes sur les plans factuel et juridique :
a) la période antérieure à l’arrivée au pouvoir du président Laurent-
Désiré Kabila ; b) la période comprise entre l’arrivée au pouvoir du pré-
sident Kabila et le 2 août 1998, date du début de l’attaque militaire
ougandaise ; et c) la période postérieure au 2 août 1998. La RDC sou-
tient que, en ce qui concerne sa prétendue implication dans les attaques
armées contre l’Ouganda durant la première période, la demande ougan-
daise est irrecevable et, subsidiairement, non fondée. Elle soutient par
ailleurs que, s’agissant de la deuxième période, la demande n’est pas fon-
dée en fait et que, concernant la troisième, elle ne l’est ni en fait, ni en
droit.
   281. Pour ce qui est de la première période, qui a précédé l’arrivée au
pouvoir du président Kabila en mai 1997, la RDC prétend que la demande
reconventionnelle ougandaise est irrecevable au motif que l’Ouganda a
renoncé à son droit d’invoquer la responsabilité internationale de la
RDC (qui était à l’époque le Zaïre) à propos des actes qui remontent à
cette période. La RDC affirme notamment que « l’Ouganda n’a jamais
mis formellement en cause la responsabilité internationale du Zaïre », pas
plus qu’il n’a « fait part de sa volonté de mettre cette responsabilité for-
mellement en œuvre ». Elle soutient aussi que l’étroite coopération entre
les deux Etats qui a fait suite à l’accession au pouvoir du président
Kabila, en particulier en matière de sécurité, a légitimement donné à pen-
ser aux autorités congolaises qu’il « était exclu que l’Ouganda entende
revenir sur certains faits de la période concernée et tenter de mettre en
cause la responsabilité internationale du Congo à ce titre ».
   282. A titre subsidiaire, la RDC affirme que la première demande
reconventionnelle ougandaise, en ce qu’elle concerne la période considé-
rée, est dépourvue de fondement, étant donné que les documents présen-

                                                                          99

                         ACTIVITÉS ARMÉES (ARRÊT)                         264

tés à l’appui de l’affirmation ougandaise, « élaborés unilatéralement par
les services ougandais, ne satisfont pas aux exigences de la preuve
judiciaire » et que l’Ouganda n’a fait aucun effort pour fournir d’autres
preuves.
   283. En tout état de cause, la RDC nie avoir manqué à un quelconque
devoir de vigilance au cours de la période où le maréchal Mobutu était au
pouvoir, en laissant les groupes rebelles ougandais utiliser son territoire
pour lancer des attaques en Ouganda. La RDC nie aussi avoir apporté
un soutien politique et militaire à ces groupes au cours de cette période.
   284. En ce qui concerne la deuxième période, qui va du mois de mai
1997 au début du mois d’août 1998, la RDC rappelle qu’elle a toujours
nié avoir fourni une assistance militaire aux groupes rebelles ougandais
ou avoir participé à leurs opérations militaires. Selon elle, l’Ouganda n’a
pu démontrer ni que les groupes rebelles étaient ses agents de fait, ni que
la RDC avait projeté ou préparé la moindre attaque, ou encore y avait
participé, ni qu’elle avait fourni un soutien militaire aux forces irrégu-
lières ougandaises.
   285. La RDC fait également valoir qu’aucune preuve n’a été avancée
pour étayer l’affirmation selon laquelle, au début du mois d’août 1998,
elle aurait conclu une alliance militaire avec le Soudan. Selon elle,
l’Ouganda n’a fourni aucune preuve de la prétendue rencontre entre le
président de la RDC et le président du Soudan au mois de mai 1998, ou
de la conclusion d’un accord entre la RDC et le Soudan ce même mois en
vue de déstabiliser l’Ouganda.

   286. S’agissant de la troisième période, la RDC soutient que les docu-
ments présentés par l’Ouganda, qui ont été établis par les autorités
ougandaises elles-mêmes, ne permettent pas de conclure à une implica-
tion de la RDC dans l’une quelconque des attaques menées contre
l’Ouganda après le début du mois d’août 1998. De même, la RDC déclare
que les documents soumis par l’Ouganda ne fournissent pas de preuve à
l’appui des allégations de celui-ci selon lesquelles elle aurait généralement
soutenu les rebelles antiougandais.
   287. La RDC affirme à titre subsidiaire que, d’un point de vue juri-
dique, elle se trouvait en tout état de cause en situation de légitime défense
à partir de cette date, et que, compte tenu de la participation des UPDF
à l’opération aéroportée de Kitona le 4 août 1998, elle aurait été en droit
d’employer la force pour repousser l’agression dont elle était victime, tout
comme elle aurait été en droit de rechercher l’appui d’autres Etats.
                                    *
  288. En réponse aux arguments de la RDC tels qu’ils viennent d’être
énoncés aux paragraphes 280 et 281 ci-dessus, l’Ouganda avance les élé-
ments suivants.
  289. L’Ouganda estime que la première demande reconventionnelle ne
devrait pas être scindée en trois périodes historiques, à savoir : de 1994
à 1997 (présidence Mobutu) ; du mois de mai 1997 au 2 août 1998 ; après

                                                                          100

                          ACTIVITÉS ARMÉES (ARRÊT)                           265

le 2 août 1998. Il prétend que, dans son ordonnance du 29 novembre
2001, la Cour a estimé que « la demande reconventionnelle de l’Ouganda
remplissait la condition de connexité directe requise par l’article 80 du
Règlement de la Cour, et ce pour l’ensemble de la période depuis
1994 ». Selon l’Ouganda, cela démontre que la Cour « refuse de suivre
la thèse de la RDC selon laquelle il y a lieu de distinguer trois périodes
dans l’histoire des relations récentes entre le Congo et l’Ouganda ».
Il affirme en outre que, en cherchant à « découper » un acte illicite
continu en différentes périodes, la RDC tente de « limiter la demande
reconventionnelle de l’Ouganda ». Ce dernier soutient que le Zaïre et
la RDC « ne sont pas des êtres distincts » et, que, « en vertu du principe
de continuité des Etats, c’est exactement la même personne morale »
qui est responsable des actes visés dans la première demande reconven-
tionnelle.
    290. En ce qui concerne l’exception de la RDC selon laquelle il est
interdit à l’Ouganda de présenter une réclamation pour des violations
alléguées de sa souveraineté territoriale au motif qu’il a renoncé à ce
droit, l’Ouganda soutient que les conditions auxquelles le droit interna-
tional subordonne la renonciation à une réclamation internationale ne
sont pas réunies en l’espèce. En fait, l’Ouganda affirme avoir, durant les
années Mobutu, directement protesté à plusieurs reprises, tant auprès du
Zaïre que devant les Nations Unies, contre le soutien passif et actif
apporté par celui-ci aux forces antiougandaises. L’Ouganda indique avoir
également informé à de nombreuses reprises les Nations Unies des tenta-
tives menées conjointement par le Zaïre et le Soudan en vue de le désta-
biliser. Il soutient par ailleurs que sa coopération avec l’AFDL de Lau-
rent-Désiré Kabila en vue de renforcer la sécurité le long de sa frontière
avec le Zaïre n’équivalait pas à une renonciation à l’une quelconque de
ses réclamations antérieures contre le Zaïre. Il affirme que, sur le plan
juridique, l’absence de protestation n’a pas pour effet de valider des actes
illicites et que, en aucun cas, le fait qu’il n’ait pas saisi le Conseil de sécu-
rité ne peut être considéré comme un motif d’irrecevabilité. L’Ouganda
conclut que les exceptions opposées par la RDC à la première demande
reconventionnelle doivent par conséquent être rejetées.

                                       *
   291. La Cour a pris acte du fait que l’Ouganda désapprouve le décou-
page en trois périodes de sa première demande reconventionnelle tel que
suggéré par la RDC. Elle rappelle que, dans le paragraphe 39 de l’ordon-
nance qu’elle a rendue le 29 novembre 2001 sur les demandes reconven-
tionnelles, elle a estimé que « la première demande reconventionnelle pré-
sentée par l’Ouganda [était] ..., pour l’ensemble de la période couverte, en
connexité directe avec l’objet des demandes du Congo ». Si la RDC ne
conteste pas cette conclusion, elle fait toutefois valoir que la première
demande reconventionnelle est partiellement irrecevable et non fondée.
La Cour fait observer que son ordonnance du 29 novembre 2001 ne porte

                                                                             101

                         ACTIVITÉS ARMÉES (ARRÊT)                         266

ni sur des questions de recevabilité hors du champ d’application de l’ar-
ticle 80 du Règlement ni sur le fond de la première demande reconvention-
nelle et ne préjuge pas davantage de toute question relative à un éventuel
découpage de cette demande reconventionnelle en périodes distinctes. La
Cour n’est donc pas empêchée, si les circonstances de l’affaire le justifient,
d’examiner la première demande reconventionnelle en procédant à un tel
découpage. Dans la présente affaire, eu égard au fait que les périodes his-
toriques définies par la RDC se différencient effectivement par leur
contexte factuel et peuvent être nettement distinguées, la Cour ne voit pas
d’obstacle à ce que la première demande reconventionnelle de l’Ouganda
soit examinée en fonction de ces trois périodes et, pour des raisons pra-
tiques, juge utile de procéder de la sorte.
   292. La Cour se penchera maintenant sur la question de la recevabilité
du volet de la première demande reconventionnelle de l’Ouganda qui a
trait à la période antérieure au mois de mai 1997. Elle fera observer que
la RDC n’a présenté aucune preuve d’une renonciation expresse de
l’Ouganda à son droit de présenter une demande reconventionnelle por-
tant sur des faits remontant au régime Mobutu. La RDC soutient plutôt
que le comportement ultérieur de l’Ouganda équivalait à une renoncia-
tion implicite à toute réclamation qu’il aurait pu faire valoir contre elle
par suite des actions ou omissions du régime Mobutu.
   293. La Cour fait observer que toute renonciation à des prétentions ou
à des droits doit ou bien être expresse, ou bien pouvoir être déduite sans
équivoque du comportement de l’Etat qui aurait renoncé à son droit.
Dans l’affaire de Certaines terres à phosphates à Nauru (Nauru c. Aus-
tralie), la Cour a écarté un argument similaire de l’Australie qui préten-
dait que Nauru avait renoncé à certaines de ses demandes ; ayant constaté
l’absence de toute renonciation expresse, la Cour a estimé qu’une renon-
ciation auxdites demandes ne pouvait pas davantage être inférée du com-
portement de Nauru (exceptions préliminaires, arrêt, C.I.J. Recueil 1992,
p. 247-250, par. 12-21). De même, la Commission du droit international,
dans son commentaire de l’article 45 du projet d’articles sur la responsa-
bilité de l’Etat pour fait internationalement illicite, souligne que, « [s’]il
est possible d’inférer une renonciation du comportement des Etats concer-
nés ou d’une déclaration unilatérale, ce comportement ou cette déclara-
tion doivent être sans équivoque » (rapport de la CDI, doc. A/56/10,
2001, p. 308). Selon la Cour, rien dans le comportement de l’Ouganda
durant la période postérieure à mai 1997 ne peut être considéré comme
impliquant une renonciation sans équivoque par celui-ci à son droit de
présenter une demande reconventionnelle pour ce qui concerne les événe-
ments intervenus durant le régime Mobutu.
   294. L’existence, entre mai 1997 et juillet 1998, d’une période au cours
de laquelle la RDC et l’Ouganda ont entretenu des relations amicales
n’affecte en rien cette conclusion. Une période de bonnes relations, voire
de relations amicales, entre deux Etats ne saurait, à elle seule, être inter-
prétée comme empêchant l’un d’eux de soulever une réclamation préexis-
tante contre l’autre, que les relations entre les deux Etats se soient dégra-

                                                                          102

                         ACTIVITÉS ARMÉES (ARRÊT)                           267

dées à nouveau ou que les deux Etats continuent d’entretenir de bonnes rela-
tions. Le climat politique entre des Etats ne porte pas atteinte à leurs droits.
   295. La Cour relève également que, dans une situation où un Etat
tarde à présenter une demande, il appartient à la Cour de déterminer « à
la lumière des circonstances de chaque espèce si l’écoulement du temps
rend une requête irrecevable » (Certaines terres à phosphates à Nauru
(Nauru c. Australie), exceptions préliminaires, arrêt, C.I.J. Recueil 1992,
p. 253-254, par. 32). Dans les circonstances de la présente espèce, la
longue période écoulée entre les événements intervenus durant le
régime Mobutu et le dépôt des demandes reconventionnelles de l’Ou-
ganda n’a pas rendu irrecevable la première demande reconventionnelle
de celui-ci pour ce qui concerne la période antérieure à mai 1997.
   296. La Cour conclut par conséquent que l’exception soulevée par la
RDC ne peut être retenue.
   297. En ce qui concerne le fond de la première demande reconvention-
nelle pour la période antérieure au mois de mai 1997, l’Ouganda affirme
que la RDC a manqué à son devoir de vigilance en permettant aux
groupes rebelles antiougandais d’utiliser son territoire pour lancer des
attaques contre l’Ouganda et en leur apportant, au cours de cette pé-
riode, un soutien politique et militaire.
   298. La Cour estime que l’Ouganda n’a pas produit de preuves suffi-
santes démontrant l’implication des autorités zaïroises dans un soutien
politique et militaire à certaines attaques contre le territoire ougandais.
La majeure partie des éléments de preuve présentés consistent en des
informations non corroborées provenant des services de renseignement
militaires ougandais, et dont la source n’est généralement pas indiquée.
Un grand nombre de ces documents ne sont pas signés. En outre, de
nombreux autres documents ont été présentés à titre d’éléments de preuve
par l’Ouganda, tels que l’allocution prononcée par le président Museveni
devant le Parlement ougandais le 28 mai 2000, intitulée « Le rôle de
l’Ouganda en République démocratique du Congo », et le document inti-
tulé « Illustration chronologique des actes de déstabilisation des dissi-
dents basés au Soudan et au Congo ». Dans les circonstances de l’espèce,
ces documents n’ont qu’une valeur probante réduite, car ils n’ont pas été
invoqués par l’autre Partie ni corroborés par des sources impartiales et
neutres. Même les documents supposés contenir des récits de témoins
oculaires sont vagues et, par conséquent, peu convaincants. Ainsi, les
informations présentées comme émanant d’un déserteur des FDA, et
figurant à l’annexe 60 du contre-mémoire, se limitent à la déclaration sui-
vante : « En 1996, sous le régime de Mobutu, et avant l’attaque de
Mpondwe, les FDA ont reçu des armes du Gouvernement soudanais,
avec l’aide du Gouvernement zaïrois. » Les quelques rapports d’organi-
sations non gouvernementales présentés par l’Ouganda (par exemple un
rapport de HRW) sont de caractère trop général pour étayer l’allégation
d’une implication congolaise si importante que la responsabilité de l’Etat
en serait engagée.
   299. En résumé, aucun des documents soumis par l’Ouganda, pris

                                                                            103

                         ACTIVITÉS ARMÉES (ARRÊT)                          268

séparément ou dans leur ensemble, n’offre à la Cour une base suffisam-
ment solide pour conclure que les violations alléguées du droit interna-
tional sont avérées. Partant, l’Ouganda n’a pas satisfait à la charge de la
preuve qui lui incombe pour fonder son allégation que le Zaïre aurait
fourni un soutien politique et militaire aux groupes rebelles antiougan-
dais opérant sur son territoire durant le régime Mobutu.
   300. S’agissant de la question de savoir si la RDC a failli à son devoir
de vigilance en tolérant la présence de rebelles antiougandais sur son ter-
ritoire, la Cour note qu’elle diffère de celle du soutien actif apporté aux
rebelles, en ce que les Parties ne contestent pas le fait même de la présence
de rebelles antiougandais sur le territoire de la RDC : cette dernière a
reconnu que des groupes antiougandais opéraient sur son territoire
depuis 1986 au moins. Selon la déclaration sur les relations amicales,
« [c]haque Etat a le devoir de s’abstenir ... de tolérer sur son territoire des
activités organisées en vue de préparer de tels actes » (actes terroristes ou
actes liés à des conflits internes, par exemple) ; la déclaration dispose éga-
lement que « [t]ous les Etats doivent ... s’abstenir ... de tolérer des acti-
vités armées subversives ou terroristes destinées à changer par la violence
le régime d’un autre Etat ... ». Comme il a été indiqué précédemment, il
s’agit de dispositions déclaratoires du droit international coutumier (voir
paragraphe 162 ci-dessus).
   301. La Cour a noté que, selon l’Ouganda, les groupes rebelles pou-
vaient opérer « librement » dans la région frontalière entre la RDC et
l’Ouganda « grâce à son terrain montagneux, à son éloignement de Kins-
hasa (plus de 1500 km) et à l’absence presque totale de représentants du
gouvernement central ou d’autorités régionales pendant les trente-
deux années de présidence de Mobutu ».
   Durant la période considérée, tant des groupes rebelles antiougandais
que des groupes rebelles antizaïrois opéraient dans ce secteur. Ni le Zaïre
ni l’Ouganda n’ont été en mesure de mettre fin à leurs activités. La Cour
ne saurait néanmoins, compte tenu des éléments de preuve dont elle dis-
pose, conclure que l’absence d’action du Gouvernement du Zaïre à
l’encontre des groupes rebelles dans la région frontalière correspond à
une « tolérance » de ces activités ou à un « acquiescement » à celles-ci. Le
volet de la première demande reconventionnelle de l’Ouganda qui met en
cause la responsabilité de la RDC pour avoir toléré les groupes rebelles
avant le mois de mai 1997 ne peut donc être retenu.
   302. Pour ce qui concerne la deuxième période, comprise entre mai
1997 et le 2 août 1998, la RDC ne conteste pas la recevabilité de la pre-
mière demande reconventionnelle de l’Ouganda ; elle se contente de sou-
tenir que celle-ci ne repose sur aucune base factuelle.
   303. La Cour estime que l’Ouganda n’a pas fourni de preuves convain-
cantes d’un réel soutien de la RDC aux groupes rebelles antiougandais
durant cette période. Si le volet de la demande reconventionnelle cou-
vrant la première période pâtit généralement d’une absence de preuves
d’un soutien de la RDC aux rebelles antiougandais, la deuxième période
est marquée par une action manifeste de la RDC contre les rebelles. Les

                                                                           104

                        ACTIVITÉS ARMÉES (ARRÊT)                         269

relations entre la RDC et l’Ouganda s’étant améliorées au cours de cette
deuxième période, les deux gouvernements ont entrepris des actions
conjointes contre les rebelles antiougandais. La RDC a consenti au
déploiement de troupes ougandaises dans la région frontalière. En
avril 1998, la RDC et l’Ouganda ont même conclu un accord relatif à la
sécurité le long de la frontière commune (voir paragraphe 46 ci-dessus).
La RDC agissait donc contre les rebelles et non en leur faveur. Il semble
toutefois que, compte tenu des difficultés d’accès au territoire et de son
éloignement, évoqués en ce qui concerne la première période, ni la RDC
ni l’Ouganda n’aient été en mesure de mettre fin à toutes les activités
rebelles, malgré les efforts qu’ils ont déployés durant cette deuxième
période. Pour cette raison, la demande reconventionnelle de l’Ouganda
ayant trait à cette dernière doit également être rejetée.
    304. En ce qui concerne la troisième période, celle ayant suivi le
2 août 1998, la Cour a déjà constaté que la situation juridique qui pré-
valait après l’intervention militaire des forces ougandaises dans le terri-
toire de la RDC reposait essentiellement, après le 7 août, sur l’emploi
illicite de la force par l’Ouganda contre la RDC (voir paragraphe 149 ci-
dessus). Ayant conclu que l’Ouganda avait mené une opération militaire
illicite contre la RDC, la Cour estime que celle-ci était en droit d’employer
la force pour repousser les attaques ougandaises. La Cour relève aussi
qu’il n’a jamais été allégué que cet emploi de la force n’était pas propor-
tionné, ce qu’elle ne saurait davantage conclure sur la base des éléments
de preuve qui lui ont été présentés. Il s’ensuit qu’aucune action militaire
entreprise par la RDC contre l’Ouganda au cours de cette période ne
pourrait être considérée comme illicite, dès lors qu’elle serait justifiée au
titre de la légitime défense en vertu de l’article 51 de la Charte des
Nations Unies. En outre, la Cour a déjà conclu que les faits allégués par
l’Ouganda dans sa demande reconventionnelle en ce qui concerne cette
période, à savoir la participation des troupes régulières de la RDC à des
attaques menées par des rebelles antiougandais contre les UPDF, ainsi
que sa contribution à l’entraînement, à l’armement, à l’équipement, au
financement et à l’approvisionnement des insurgés antiougandais, ne sau-
raient être considérés comme établis (voir paragraphes 121 à 147 ci-
dessus). La première demande reconventionnelle de l’Ouganda ne peut
donc être retenue quant à la période ayant suivi le 2 août 1998.
    305. Par conséquent, la Cour conclut que la première demande recon-
ventionnelle présentée par l’Ouganda doit être rejetée dans son intégralité.

                                    *   *

                DEUXIÈME DEMANDE RECONVENTIONNELLE

  306. Dans sa deuxième demande reconventionnelle, l’Ouganda affirme
que les forces armées congolaises ont mené trois attaques distinctes
contre son ambassade à Kinshasa, en août, septembre et novembre 1998 ;

                                                                         105

                        ACTIVITÉS ARMÉES (ARRÊT)                         270

qu’elles ont confisqué des biens appartenant au Gouvernement, au per-
sonnel diplomatique et à des ressortissants ougandais ; et qu’elles ont
infligé des mauvais traitements au personnel diplomatique et à d’autres
ressortissants ougandais présents dans les locaux de la mission.
   307. L’Ouganda soutient notamment que, le 11 août 1998, ou autour
de cette date, des soldats congolais ont pris d’assaut son ambassade à
Kinshasa et menacé l’ambassadeur et un autre diplomate, exigeant la
libération de certains ressortissants rwandais. Selon l’Ouganda, les sol-
dats congolais ont également volé de l’argent qui se trouvait à la chan-
cellerie. L’Ouganda prétend que, malgré les protestations des fonction-
naires de son ambassade, le Gouvernement congolais n’est pas intervenu.
   308. L’Ouganda affirme par ailleurs que, avant leur évacuation de la
RDC le 20 août 1998, dix-sept ressortissants ougandais et des membres
de son personnel diplomatique ont également été soumis à des traite-
ments inhumains par les soldats des FAC stationnés à l’aéroport inter-
national de Ndjili. L’Ouganda affirme qu’avant de libérer les Ougandais,
les soldats des FAC ont confisqué leur argent, leurs biens et leurs
attachés-cases. Il déclare qu’une note de protestation au sujet de cet
incident a été envoyée par son ambassade au ministère des affaires
étrangères de la RDC le 21 août 1998.
   309. L’Ouganda affirme que, en septembre 1998, à la suite de l’évacua-
tion des diplomates ougandais restés en RDC, des soldats des FAC se
sont emparés de la chancellerie et de la résidence officielle de son ambas-
sadeur à Kinshasa. Il soutient que les soldats congolais y ont dérobé un
certain nombre de biens, parmi lesquels quatre véhicules de l’ambassade.
Selon l’Ouganda, le 23 novembre 1998, des soldats des FAC ont à nou-
veau pénétré de force dans la chancellerie et dans la résidence officielle de
l’ambassadeur de l’Ouganda et y ont volé des biens, parmi lesquels du
mobilier, des objets domestiques et des effets personnels de l’ambassa-
deur et d’autres membres du personnel diplomatique, des équipements de
bureau, des drapeaux ougandais et quatre véhicules appartenant à des
ressortissants ougandais. Les forces armées congolaises auraient égale-
ment occupé la chancellerie et la résidence officielle de l’ambassadeur.
   310. L’Ouganda déclare que, le 18 décembre 1998, le ministère ougan-
dais des affaires étrangères a adressé une note de protestation au mi-
nistère des affaires étrangères de la RDC, dans laquelle il a évoqué les
incidents du mois de septembre 1998 et du 23 novembre 1998 et exigé,
entre autres, la restitution, par le Gouvernement de la RDC, de tous les
biens soustraits dans les locaux de l’ambassade, le départ de l’ensemble
du personnel militaire congolais présent dans les deux bâtiments, et la
protection de la mission contre toute autre intrusion.
   311. L’Ouganda prétend en outre que « [l]e Gouvernement congolais a
autorisé Taban Amin, commandant du WNBF et fils de l’ancien dicta-
teur ougandais Idi Amin, à occuper les locaux de l’ambassade de
l’Ouganda à Kinshasa, et à y établir son quartier général officiel et sa
résidence ». A ce sujet, l’Ouganda se réfère à une note de protestation en
date du 21 mars 2001 par laquelle son ministère des affaires étrangères

                                                                         106

                        ACTIVITÉS ARMÉES (ARRÊT)                         271

prie le Gouvernement de la RDC de demander à M. Taban Amin de
quitter les locaux de l’ambassade de l’Ouganda à Kinshasa.
   312. L’Ouganda évoque également la visite d’une délégation mixte de
représentants des autorités ougandaises et des autorités congolaises qui
s’est déroulée le 28 septembre 2002 à la chancellerie et à la résidence offi-
cielle de l’ambassadeur de l’Ouganda à Kinshasa. Il fait observer que le
compte rendu de cette visite, signé par les représentants des deux Parties,
indique que, « [à] la date de l’inspection, les deux locaux étaient occupés »
et que la délégation mixte n’a « trouvé aucun bien mobilier appartenant à
l’ambassade de l’Ouganda ou à ses membres ». L’Ouganda déclare que la
délégation mixte a également « trouvé les bâtiments dans un état de total
délabrement ». Par suite de cette situation, l’Ouganda affirme avoir dû
récemment louer des bâtiments pour sa mission diplomatique et consu-
laire à Kinshasa.
   313. L’Ouganda soutient que les actions de la RDC violent le droit
international diplomatique et consulaire, notamment les articles 22 (invio-
labilité des locaux de la mission), 29 (inviolabilité de la personne des
agents diplomatiques), 30 (inviolabilité de la demeure privée d’un agent
diplomatique) et 24 (inviolabilité des archives et documents de la mission)
de la convention de Vienne de 1961 sur les relations diplomatiques. Il
affirme en outre que
    « le traitement inhumain et les menaces contre la sécurité et la liberté
    de ressortissants ougandais ... constituent des violations du standard
    minimum de justice que tout Etat doit accorder aux ressortissants
    étrangers présents en toute légalité sur son territoire, ladite norme
    relevant du droit international coutumier ou général »,
et que l’occupation de son ambassade et de la résidence officielle de
l’ambassadeur ainsi que la saisie des voitures officielles de la mission
diplomatique constituent une expropriation illicite de biens publics appar-
tenant à la République de l’Ouganda.

                                     *
   314. La RDC soutient que la deuxième demande reconventionnelle de
l’Ouganda est partiellement irrecevable au motif que ce dernier a invoqué
de nouveaux fondements juridiques dans sa duplique pour établir la res-
ponsabilité de la RDC, en formulant des demandes fondées sur la viola-
tion de la convention de Vienne sur les relations diplomatiques. D’après
la RDC, l’Ouganda rompt ainsi le lien de connexité avec la demande
principale, qui fait référence à « la violation des dispositions de la Charte
des Nations Unies sur l’emploi de la force ou sur la non-intervention[,
ainsi que des] conventions de La Haye et de Genève sur la protection des
personnes et des biens en cas d’occupation et de conflit armé ». La RDC
affirme également que cette modification de l’objet de cette partie du dif-
férend est manifestement incompatible avec l’ordonnance de la Cour en
date du 29 novembre 2001.

                                                                         107

                         ACTIVITÉS ARMÉES (ARRÊT)                         272

   315. La RDC soutient en outre que la demande fondée sur le traite-
ment inhumain de ressortissants ougandais n’est pas recevable, au motif
que les conditions de recevabilité d’une demande au titre de la protection
diplomatique ne sont pas remplies. En ce qui concerne la première condi-
tion relative à la nationalité des victimes, elle fait valoir que l’Ouganda
n’a pas démontré que les personnes en faveur desquelles il prétend for-
muler une réclamation possèdent la nationalité ougandaise, et non point
la nationalité rwandaise ou une quelconque double nationalité. Quant à
la seconde condition relative à l’épuisement des voies de recours internes,
la RDC soutient que,
    « puisqu’il semble qu’il s’agi[sse] de personnes qui ont quitté en
    groupe la République démocratique du Congo au cours du mois
    d’août 1998 et que c’est à ce moment-là qu’elles auraient subi des
    préjudices non spécifiés ni prouvés, il ne semble pas que la condition
    d’épuisement des voies de recours internes ait été épuisée ».

                                      *
   316. L’Ouganda affirme, pour sa part, que le chapitre XVIII de son
contre-mémoire « montre clairement, et sans aucun doute possible, qu[’il]
a, dès le début du différend, invoqué la violation de la convention de
Vienne de 1961 pour soutenir sa position sur la responsabilité du Congo ».
Il indique en outre que, dans son ordonnance du 29 novembre 2001, la
Cour a conclu, à propos de la deuxième demande reconventionnelle, que
les Parties poursuivaient les mêmes buts juridiques puisqu’elles cher-
chaient « à établir la responsabilité de l’autre en invoquant, en relation
avec l’emploi illicite de la force allégué, certaines règles de droit interna-
tional conventionnel ou coutumier relatives à la protection des personnes
et des biens » (C.I.J. Recueil 2001, p. 679, par. 40). L’Ouganda affirme
que la référence au « droit ... conventionnel » renvoie nécessairement à la
convention de Vienne sur les relations diplomatiques, « seul instrument
conventionnel qui figure expressément dans la partie du contre-mémoire
consacrée à la seconde demande ». En conséquence, l’Ouganda soutient
qu’il n’a pas modifié l’objet du différend.
   317. En ce qui concerne la recevabilité du volet de sa demande relatif
aux mauvais traitements qu’auraient subis certains de ses ressortissants,
l’Ouganda soutient que ledit volet de sa demande n’est pas lié à des récla-
mations formulées par des ressortissants ougandais, mais qu’il est fondé
sur les violations par la RDC, directement préjudiciables à l’Ouganda lui-
même, de règles générales du droit international relatives aux relations
diplomatiques, violations dont les ressortissants ougandais présents dans
les locaux de la mission ont été les victimes indirectes. L’Ouganda estime
qu’il n’y a pas lieu à épuisement des voies de recours internes lorsqu’un
individu n’est que la victime indirecte de la violation d’une obligation
d’Etat à Etat. Il ajoute que « les violations de la convention constituent
des atteintes directes aux droits de l’Ouganda, et [que] les recours devant
la justice locale ne peuvent s’appliquer ». Même si cet aspect de la

                                                                          108

                        ACTIVITÉS ARMÉES (ARRÊT)                       273

deuxième demande pouvait être interprété comme relevant de l’exercice
par l’Ouganda de sa protection diplomatique, celui-ci soutient que la
règle de l’épuisement des voies de recours internes ne saurait en aucun cas
être applicable, puisqu’elle ne vaut que s’il existe des recours efficaces
dans le droit interne de l’Etat intéressé. A cet égard, l’Ouganda affirme
que tout recours devant les juridictions congolaises serait inefficace en
raison du manque d’impartialité du système judiciaire congolais. Il sou-
tient en outre que
    « [l]e traitement inhumain et les menaces contre la sécurité et la
    liberté de ressortissants ougandais ... constituent des violations du
    standard minimum de justice que tout Etat doit accorder aux ressor-
    tissants étrangers présents en toute légalité sur son territoire. Ce
    standard relève du droit international coutumier ou général. »

                                    *
   318. S’agissant du fond de la deuxième demande reconventionnelle, la
RDC, sans préjudice de ses arguments sur l’irrecevabilité de celle-ci, fait
valoir que l’Ouganda n’a jamais été en mesure d’établir le bien-fondé en
droit et en fait de ses réclamations. Selon elle, « aucune des accusations
portées contre [la RDC] par l’Etat défendeur ne repose sur aucune base
factuelle sérieuse et crédible ». La RDC remet également en cause la
valeur probante « en droit » des documents invoqués par l’Ouganda à
l’appui de ses demandes.
   319. La RDC nie avoir infligé un traitement inhumain à des ressortis-
sants ougandais lors de l’attaque alléguée de l’ambassade de l’Ouganda à
Kinshasa le 11 août 1998 et nie également que d’autres attaques aient eu
lieu en septembre et novembre 1998. Selon la RDC, les bâtiments diplo-
matiques de l’Ouganda à Kinshasa n’ont jamais été ni saisis ni expropriés
par la RDC, et celle-ci n’a jamais cherché à empêcher l’Ouganda de les
occuper à nouveau. Elle ajoute qu’elle n’a pas exproprié les biens publics
de l’Ouganda à Kinshasa en août 1998, qu’elle ne s’est pas appropriée
indûment les véhicules de la mission diplomatique ougandaise à Kin-
shasa, qu’elle n’a pas emporté les archives de celle-ci et qu’elle ne s’est
pas emparée de certains biens meubles présents dans ces locaux.
   320. La RDC conteste de même l’allégation selon laquelle elle aurait
autorisé le commandant du WNBF à occuper les locaux de l’ambassade
de l’Ouganda à Kinshasa, et à y établir son quartier général officiel et sa
résidence. Elle rejette également l’allégation selon laquelle les FAC
auraient, le 20 août 1998, infligé des mauvais traitements à divers ressor-
tissants ougandais à l’aéroport international de Ndjili, à Kinshasa.
   321. La RDC soutient que la partie de la demande relative à l’expro-
priation alléguée de biens publics de l’Ouganda n’est pas fondée, au
motif que ce dernier n’a pas été en mesure d’établir les fondements fac-
tuels et juridiques de ses demandes. Selon la RDC, l’Ouganda n’a fourni
aucune preuve crédible que la RDC aurait saisi les deux bâtiments

                                                                       109

                         ACTIVITÉS ARMÉES (ARRÊT)                          274

(l’ambassade et la résidence de l’ambassadeur) ou les quatre véhicules
officiels.

                                      *
   322. La Cour se penchera tout d’abord sur la contestation par la RDC
de la recevabilité de la deuxième demande reconventionnelle au motif
que, en invoquant formellement pour la première fois la convention de
Vienne sur les relations diplomatiques dans sa duplique en date du
6 décembre 2002, l’Ouganda aurait tenté « d’élargir abusivement l’objet
du différend, contrairement au Statut et au Règlement de la Cour » et à
l’ordonnance de la Cour en date du 29 novembre 2001.
   323. La Cour observe tout d’abord que la convention de Vienne sur les
relations diplomatiques continuait à s’appliquer en dépit du conflit armé
existant entre les Parties à l’époque où les mauvais traitements auraient
été infligés. La Cour rappelle que, conformément à l’article 44 de la
convention de Vienne sur les relations diplomatiques :
        « L’Etat accréditaire doit, même en cas de conflit armé, accorder
     des facilités pour permettre aux personnes bénéficiant des privilèges
     et immunités, autres que les ressortissants de l’Etat accréditaire, ainsi
     qu’aux membres de la famille de ces personnes, quelle que soit leur
     nationalité, de quitter son territoire dans les meilleurs délais. Il doit
     en particulier, si besoin est, mettre à leur disposition les moyens de
     transport nécessaires pour eux-mêmes et pour leurs biens. »
   324. L’article 45 de la convention de Vienne dispose en outre que
     « [e]n cas de rupture des relations diplomatiques entre deux Etats, ou
     si une mission est rappelée définitivement ou temporairement :
     a) l’Etat accréditaire est tenu, même en cas de conflit armé, de res-
          pecter et de protéger les locaux de la mission ainsi que ses biens
          et ses archives ;
     b) l’Etat accréditant peut confier la garde des locaux de la mission
          avec les biens qui s’y trouvent, ainsi que les archives, à un Etat
          tiers acceptable pour l’Etat accréditaire ;
     c) l’Etat accréditant peut confier la protection de ses intérêts et
          ceux de ses ressortissants à un Etat tiers acceptable pour l’Etat
          accréditaire ».
En l’affaire relative au Personnel diplomatique et consulaire des Etats-
Unis à Téhéran, la Cour a insisté sur le fait que,
     « [m]ême en cas de conflit armé ou de rupture des relations diploma-
     tiques, ces dispositions obligent l’Etat accréditaire à respecter l’invio-
     labilité des membres d’une mission diplomatique aussi bien que celle
     de ses locaux » (arrêt, C.I.J. Recueil 1980, p. 40, par. 86).

  325. En ce qui concerne la thèse de la RDC selon laquelle sa décision
du 29 novembre 2001 exclut l’invocation ultérieure de la convention de

                                                                           110

                         ACTIVITÉS ARMÉES (ARRÊT)                         275

Vienne sur les relations diplomatiques, la Cour rappellera les termes de
son ordonnance :
       « [C]hacune des Parties accuse l’autre d’être responsable de di-
    verses exactions qui auraient accompagné un emploi illicite de la
    force ... chacune des Parties cherche à établir la responsabilité de
    l’autre en invoquant, en relation avec l’emploi illicite de la force
    allégué, certaines règles de droit international conventionnel ou cou-
    tumier relatives à la protection des personnes et des biens. » (C.I.J.
    Recueil 2001, p. 679 ; par. 40 ; les italiques sont de la Cour.)
   326. La Cour estime que cette formulation est suffisamment générale
pour inclure des demandes fondées sur la convention de Vienne sur les
relations diplomatiques, sachant que les nouvelles demandes s’appuient sur
la même allégation factuelle, à savoir l’emploi illicite de la force. La Cour
avait pleinement conscience, lorsqu’elle a rédigé son ordonnance, que les
attaques alléguées avaient été perpétrées contre les locaux de l’ambassade.
Il s’ensuit que la référence ultérieure à des éléments juridiques additionnels
particuliers, dans le contexte d’un emploi illicite de la force, ne modifie ni
la nature ni l’objet du différend. Bien que ce soit effectivement l’emploi de
la force contre l’ambassade qui a fait rentrer cette demande reconvention-
nelle dans les prévisions de l’article 80 du Règlement, cela n’interdit pas de
prendre en considération le statut spécial de l’ambassade. Ainsi que le
reflète la jurisprudence de la Cour, les demandes reconventionnelles n’ont
pas à être fondées sur des instruments identiques pour satisfaire au critère
de « connexité » requis par l’article 80 (voir Frontière terrestre et maritime
entre le Cameroun et le Nigéria (Cameroun c. Nigéria), exceptions préli-
minaires, arrêt, C.I.J. Recueil 1998, p. 318-319).
   327. La Cour constate en conséquence que l’invocation ultérieure par
l’Ouganda des articles 22, 24, 29 et 30 de la convention de Vienne sur les
relations diplomatiques ne rend pas sa deuxième demande reconvention-
nelle irrecevable dans cette mesure.
   328. La Cour se penchera maintenant sur la contestation par la RDC
de la recevabilité de la deuxième demande reconventionnelle au motif
qu’il s’agirait en réalité d’une demande au titre de la protection diploma-
tique et qu’elle serait en tant que telle irrecevable, l’Ouganda n’ayant pas
démontré que les conditions auxquelles le droit international subordonne
l’exercice d’une telle protection sont satisfaites.
   329. La Cour note que l’Ouganda, lorsqu’il allègue le mauvais traite-
ment de personnes, invoque deux fondements juridiques distincts. Pour
les diplomates, il s’appuie sur l’article 29 de la convention de Vienne sur
les relations diplomatiques. Pour les autres ressortissants ougandais ne
jouissant pas d’un statut diplomatique, il fonde sa demande sur les règles
générales du droit international relatives aux relations diplomatiques et
sur le standard minimum de justice qui est reconnu aux ressortissants
étrangers présents sur le territoire d’un Etat. La Cour examinera succes-
sivement chacun de ces fondements.
   330. Pour ce qui concerne tout d’abord les mauvais traitements qui

                                                                          111

                        ACTIVITÉS ARMÉES (ARRÊT)                        276

auraient été infligés à des diplomates ougandais se trouvant dans les locaux
de l’ambassade ou ailleurs, la Cour observe que la deuxième demande
reconventionnelle de l’Ouganda vise à obtenir réparation des dommages
que celui-ci aurait lui-même subis du fait des prétendues violations par la
RDC de l’article 29 de la convention de Vienne sur les relations diploma-
tiques. Dès lors, l’Ouganda n’exerce pas sa protection diplomatique au
nom des victimes, mais fait valoir des droits propres que lui confère la
convention de Vienne. La Cour conclut en conséquence que le non-épui-
sement des voies de recours internes ne fait pas obstacle à la demande
reconventionnelle que l’Ouganda a présentée au titre de l’article 29 de la
convention de Vienne et que, par suite, ladite demande est recevable.
   331. Concernant les mauvais traitements infligés à d’autres personnes
présentes dans les locaux de l’ambassade de l’Ouganda au moment des
incidents, la Cour fait observer que l’objet de cette demande reconven-
tionnelle, dont elle est saisie à titre de demande directe, tombe sous le
coup de l’article 22 de la convention de Vienne sur les relations diploma-
tiques. Dès lors, l’exception d’irrecevabilité formulée par la RDC à
l’encontre de ce volet de la deuxième demande reconventionnelle ougan-
daise ne peut être retenue, et ce volet de la demande reconventionnelle est
également recevable.
   332. La Cour en vient maintenant au volet de la deuxième demande
reconventionnelle ougandaise qui a trait à des mauvais traitements infli-
gés par des soldats des FAC à des ressortissants ougandais ne jouissant
pas du statut diplomatique qui se trouvaient à l’aéroport international de
Ndjili, alors qu’ils tentaient de quitter le pays.
   333. La Cour constate que l’Ouganda fonde ce volet de sa demande
reconventionnelle sur le standard minimum de justice qui est reconnu aux
ressortissants étrangers présents sur le territoire d’un Etat. La Cour
considère donc que ce volet de la demande reconventionnelle de l’Ouganda
vise un dommage causé aux personnes concernées et non une violation
par la RDC d’une obligation internationale ayant entraîné un dommage
direct pour l’Ouganda. Elle estime qu’en présentant cette partie de sa
demande reconventionnelle l’Ouganda cherche à exercer son droit de
protection diplomatique à l’égard de ses ressortissants. Il s’ensuit que
l’Ouganda devrait satisfaire aux conditions requises pour l’exercice de la
protection diplomatique, telles qu’établies en droit international général,
et devrait notamment satisfaire à l’exigence selon laquelle les demandeurs
doivent être de nationalité ougandaise et à celle de l’épuisement préalable
des voies de recours internes. La Cour observera qu’aucun document
particulier permettant d’identifier les personnes concernées comme des
ressortissants ougandais ne figure au dossier de l’affaire. La Cour estime
donc que, cette condition n’étant pas remplie, la demande reconvention-
nelle de l’Ouganda concernant les mauvais traitements qui, à l’aéroport
international de Ndjili, auraient été infligés à ses ressortissants ne béné-
ficiant pas du statut diplomatique est irrecevable.

                                     *
                                                                        112

                         ACTIVITÉS ARMÉES (ARRÊT)                          277

   334. S’agissant du bien-fondé de la deuxième demande reconvention-
nelle de l’Ouganda, la Cour estime qu’il y a suffisamment d’éléments de
preuve attestant que des attaques ont eu lieu contre l’ambassade et que
des mauvais traitements ont été infligés à des diplomates ougandais à
l’aéroport international de Ndjili.
   335. La Cour relève que diverses notes diplomatiques, adressées par
l’Ouganda au ministère congolais des affaires étrangères ou à l’ambas-
sade de la RDC à Kampala, font référence à des attaques menées par des
soldats congolais contre les locaux de l’ambassade de l’Ouganda ainsi
qu’à l’occupation par ces soldats des bâtiments de la chancellerie. En par-
ticulier, la Cour juge importante la note du 18 décembre 1998, adressée
au ministère congolais des affaires étrangères par le ministère ougandais
des affaires étrangères, dans laquelle ce dernier protestait contre les
actions congolaises ayant visé la chancellerie ougandaise et ses biens,
en septembre et novembre 1998, en violation du droit international et de
la convention de Vienne de 1961 sur les relations diplomatiques. Cette
note mérite tout spécialement de retenir l’attention, dans la mesure où
une copie en a été adressée au Secrétaire général de l’Organisation des
Nations Unies et au Secrétaire général de l’OUA et qu’il leur a été
demandé d’insister sur le respect par la RDC de ses obligations découlant
de la convention de Vienne. La Cour relève notamment que la RDC n’a
pas rejeté cette accusation à l’époque où elle a été formulée.
   336. Bien que certains autres éléments de preuve soient peu probants
ou paraissent avoir été établis unilatéralement aux fins de la présente ins-
tance, la Cour a été particulièrement convaincue par l’état des lieux de la
résidence et de la chancellerie, établi conjointement par la RDC et
l’Ouganda en application de l’accord de Luanda. La Cour a accordé une
attention toute spéciale à ce rapport, qui a été dressé sur place et à la
préparation duquel les deux Parties ont pris part. Bien qu’il ne donne pas
une description précise des attaques alléguées, il prouve l’occupation
durable de l’ambassade de l’Ouganda par des soldats congolais qui en a
résulté.
   337. En conséquence, la Cour conclut que, en ce qui concerne les at-
taques contre les locaux diplomatiques de l’Ouganda à Kinshasa, la RDC
a manqué aux obligations lui incombant en vertu de l’article 22 de la
convention de Vienne sur les relations diplomatiques.
   338. Les mauvais traitements infligés par des soldats de la RDC à des
personnes se trouvant dans les locaux de l’ambassade de l’Ouganda n’ont
pu l’être qu’à la suite d’une atteinte à l’inviolabilité des locaux de l’ambas-
sade, atteinte prohibée par l’article 22 de la convention de Vienne sur les
relations diplomatiques. Il en est ainsi, indépendamment du fait que les
intéressés aient ou non été des ressortissants ou des diplomates ougan-
dais. Dans la mesure où les victimes des attaques se trouvaient être des
diplomates, la RDC a en outre violé les obligations lui incombant en
vertu de l’article 29 de la convention de Vienne.
   339. Enfin, des éléments de preuve attestent que des diplomates ougan-
dais ont été maltraités à l’aéroport international de Ndjili alors qu’ils

                                                                           113

                         ACTIVITÉS ARMÉES (ARRÊT)                         278

quittaient le pays. La Cour estime que la note de protestation adressée
par l’ambassade de l’Ouganda au ministère des affaires étrangères de la
RDC le 21 août 1998, soit le lendemain de l’incident, note à laquelle la
RDC n’a pas, à l’époque, répondu en démentant les faits, montre que la
RDC a infligé des mauvais traitements à des diplomates ougandais à
l’aéroport international de Ndjili. Le fait que l’assistance du doyen du
corps diplomatique (l’ambassadeur de Suisse) ait été requise pour orga-
niser un départ ordonné des diplomates ougandais de l’aéroport donne
également à penser que la RDC n’a pas fourni une protection efficace ni
réservé à ces personnes le traitement requis conformément au droit inter-
national des relations diplomatiques. La Cour conclut dès lors que, du
fait des mauvais traitements infligés aux diplomates ougandais à l’aéro-
port lorsqu’ils ont tenté de quitter le pays, la RDC a manqué aux
obligations lui incombant en vertu du droit international des relations
diplomatiques.
   340. En résumé, la Cour conclut que, du fait des attaques menées par
des membres des forces armées congolaises contre les locaux de l’ambas-
sade de l’Ouganda à Kinshasa et des mauvais traitements qu’ils ont infli-
gés à des personnes qui se trouvaient à l’ambassade lors de ces attaques,
la RDC a manqué aux obligations lui incombant en vertu de l’article 22
de la convention de Vienne sur les relations diplomatiques. La Cour
conclut en outre qu’en raison des mauvais traitements infligés par des
membres des forces armées congolaises à des diplomates ougandais dans
les locaux de l’ambassade et à l’aéroport international de Ndjili, la RDC
a également manqué aux obligations lui incombant en vertu de l’ar-
ticle 29 de la convention de Vienne.
   341. S’agissant de la demande relative aux biens publics ougandais, la
Cour note que l’Ouganda a initialement indiqué dans son contre-
mémoire que les biens appartenant à son gouvernement et à son person-
nel diplomatique avaient fait l’objet d’une « confiscation », et qu’il a par
la suite, dans ses écritures, évoqué l’« expropriation » de ses biens publics.
Toutefois, rien ne donne à penser que, en l’espèce, une quelconque
confiscation ou expropriation ait eu lieu, au sens technique du terme. La
Cour estime en conséquence que, dans le présent contexte, aucun des
deux termes ne convient. Il semblerait plutôt que l’Ouganda fasse réfé-
rence à une appropriation illicite au sens commun du terme. Les saisies
constituent une évidente utilisation illicite de ces biens, mais aucun trans-
fert valide du titre de propriété n’est intervenu et la RDC n’est jamais
devenue propriétaire légitime de ces biens.
   342. Sur le plan de la preuve, l’état des lieux de la résidence et de la
chancellerie, dressé conjointement par la RDC et l’Ouganda en applica-
tion de l’accord de Luanda, établit à suffisance, pour la Cour, que des
biens appartenant à l’Ouganda ont été soustraits des locaux de la rési-
dence officielle et de la chancellerie. Point n’est besoin pour elle de déter-
miner qui a pu faire disparaître les biens déclarés manquants. La conven-
tion de Vienne sur les relations diplomatiques non seulement prohibe
toute atteinte à l’inviolabilité de la mission par l’Etat accréditaire lui-

                                                                          114

                         ACTIVITÉS ARMÉES (ARRÊT)                           279

même, mais impose également à celui-ci d’empêcher toutes autres per-
sonnes — telles que les membres de milices armées — d’y porter atteinte
(voir Personnel diplomatique et consulaire des Etats-Unis à Téhéran,
arrêt, C.I.J. Recueil 1980, p. 30-32, par. 61-67). En conséquence, bien
que les éléments de preuve soient insuffisants pour identifier avec préci-
sion les personnes qui ont fait disparaître des biens appartenant à
l’Ouganda, le simple fait que des biens aient été soustraits suffit à établir
que la RDC a manqué aux obligations lui incombant en vertu de la
convention de Vienne sur les relations diplomatiques. A ce stade, la Cour
estime qu’elle dispose d’assez d’éléments de preuve pour juger que cette
disparition de biens appartenant à l’Ouganda constitue une violation des
règles du droit international sur les relations diplomatiques, peu importe
que cet acte résulte d’actions de la RDC elle-même ou de son impuissance
à empêcher que des milices armées le commettent. De la même manière,
il n’est pas besoin pour la Cour d’établir une liste détaillée des objets
ayant été soustraits — point de désaccord entre les Parties — pour
conclure à ce stade de la procédure que la RDC a manqué aux obliga-
tions lui incombant en vertu des règles pertinentes du droit international.
Ces diverses questions revêtiront certes de l’importance dans le cadre
d’une phase éventuelle de l’affaire sur la réparation ; mais elles sont sans
pertinence pour la décision que la Cour doit prendre concernant la licéité
ou l’illicéité des actes de la RDC.
   343. En sus de l’argumentation présentée sur la question des biens
publics ougandais ayant fait l’objet d’une appropriation, qui a été évo-
quée au paragraphe 309 ci-dessus, l’Ouganda a expressément plaidé que
le fait que « presque tous les documents contenus dans [ses] archives et
[ses] dossiers » aient été soustraits constitue une violation de l’article 24 de
la convention de Vienne sur les relations diplomatiques. Les éléments de
preuve qui ont été examinés au paragraphe 342 étayant également cette
thèse, la Cour estime que la RDC a violé les obligations lui incombant en
vertu de l’article 24 de la convention de Vienne.
   344. La Cour note que, à ce stade de la procédure, il lui suffit de décla-
rer que la responsabilité de la RDC est engagée à raison de l’atteinte à
l’inviolabilité des locaux diplomatiques, des mauvais traitements infligés,
à l’ambassade de l’Ouganda à Kinshasa, à des diplomates ougandais, des
mauvais traitements infligés à des diplomates ougandais à l’aéroport
international de Ndjili, ainsi que des attaques contre les locaux diploma-
tiques et de la saisie des biens et archives qui s’y trouvaient, en violation
du droit international des relations diplomatiques. Ce ne serait, à défaut
d’accord entre les Parties, que lors d’une phase ultérieure de la procédure
qu’il conviendrait d’apporter des éléments de preuve établissant les cir-
constances particulières de ces violations, les dommages précis subis par
l’Ouganda et l’étendue de la réparation à laquelle il a droit.

                                    * * *
  345. Par ces motifs,

                                                                            115

                         ACTIVITÉS ARMÉES (ARRÊT)                          280

  LA COUR,
  1) Par seize voix contre une,
   Dit que la République de l’Ouganda, en se livrant à des actions mili-
taires à l’encontre de la République démocratique du Congo sur le terri-
toire de celle-ci, en occupant l’Ituri et en soutenant activement, sur les
plans militaire, logistique, économique et financier, des forces irrégu-
lières qui opéraient sur le territoire congolais, a violé le principe du non-
recours à la force dans les relations internationales et le principe de non-
intervention ;
  POUR : M. Shi, président ; M. Ranjeva, vice-président ; MM. Koroma,
    Vereshchetin, Mme Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
    Al-Khasawneh, Buergenthal, Elaraby, Owada, Simma, Tomka, Abraham,
    juges ; M. Verhoeven, juge ad hoc ;
  CONTRE : M. Kateka, juge ad hoc ;

  2) A l’unanimité,
   Déclare recevable la demande de la République démocratique du Congo
selon laquelle la République de l’Ouganda a, au cours des hostilités entre
les forces armées ougandaises et rwandaises à Kisangani, violé les obli-
gations lui incombant en vertu du droit international relatif aux droits de
l’homme et du droit international humanitaire ;
  3) Par seize voix contre une,
   Dit que, par le comportement de ses forces armées, qui ont commis des
meurtres et des actes de torture et autres formes de traitement inhumain
à l’encontre de la population civile congolaise, ont détruit des villages et
des bâtiments civils, ont manqué d’établir une distinction entre cibles
civiles et cibles militaires et de protéger la population civile lors d’affron-
tements avec d’autres combattants, ont entraîné des enfants-soldats, ont
incité au conflit ethnique et ont manqué de prendre des mesures visant à
y mettre un terme, et pour n’avoir pas, en tant que puissance occupante,
pris de mesures visant à respecter et à faire respecter les droits de
l’homme et le droit international humanitaire dans le district de l’Ituri, la
République de l’Ouganda a violé les obligations lui incombant en vertu
du droit international relatif aux droits de l’homme et du droit interna-
tional humanitaire ;
  POUR : M. Shi, président ; M. Ranjeva, vice-président ; MM. Koroma,
    Vereshchetin, Mme Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
    Al-Khasawneh, Buergenthal, Elaraby, Owada, Simma, Tomka, Abraham,
    juges ; M. Verhoeven, juge ad hoc ;
  CONTRE : M. Kateka, juge ad hoc ;

  4) Par seize voix contre une,
   Dit que, par les actes de pillage et d’exploitation des ressources natu-
relles congolaises commis par des membres des forces armées ougan-
daises sur le territoire de la République démocratique du Congo, et par

                                                                           116

                        ACTIVITÉS ARMÉES (ARRÊT)                       281

son manquement aux obligations lui incombant, en tant que puissance
occupante dans le district de l’Ituri, d’empêcher les actes de pillage et
d’exploitation des ressources naturelles congolaises, la République de
l’Ouganda a violé les obligations qui sont les siennes, en vertu du droit
international, envers la République démocratique du Congo ;
  POUR : M. Shi, président ; M. Ranjeva, vice-président ; MM. Koroma,
    Vereshchetin, Mme Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
    Al-Khasawneh, Buergenthal, Elaraby, Owada, Simma, Tomka, Abraham,
    juges ; M. Verhoeven, juge ad hoc ;
  CONTRE : M. Kateka, juge ad hoc ;

  5) A l’unanimité,
   Dit que la République de l’Ouganda a l’obligation, envers la Répu-
blique démocratique du Congo, de réparer le préjudice causé ;
  6) A l’unanimité,
  Décide que, au cas où les Parties ne pourraient se mettre d’accord à ce
sujet, la question de la réparation due à la République démocratique du
Congo sera réglée par la Cour, et réserve à cet effet la suite de la procé-
dure ;
  7) Par quinze voix contre deux,
   Dit que la République de l’Ouganda ne s’est pas conformée à l’ordon-
nance en indication de mesures conservatoires rendue par la Cour le
1er juillet 2000 ;
  POUR : M. Shi, président ; M. Ranjeva, vice-président ; MM. Koroma,
    Vereshchetin, Mme Higgins, MM. Parra-Aranguren, Rezek, Al-Khasawneh,
    Buergenthal, Elaraby, Owada, Simma, Tomka, Abraham, juges ;
    M. Verhoeven, juge ad hoc ;
  CONTRE : M. Kooijmans, juge ; M. Kateka, juge ad hoc ;

  8) A l’unanimité,
  Rejette les exceptions de la République démocratique du Congo à la
recevabilité de la première demande reconventionnelle présentée par la
République de l’Ouganda ;
  9) Par quatorze voix contre trois,
   Dit que la première demande reconventionnelle présentée par la Répu-
blique de l’Ouganda ne peut être retenue ;
  POUR : M. Shi, président ; M. Ranjeva, vice-président ; MM. Koroma,
    Vereshchetin, Mme Higgins, MM. Parra-Aranguren, Rezek, Al-Khasawneh,
    Buergenthal, Elaraby, Owada, Simma, Abraham, juges ; M. Verhoeven, juge
    ad hoc ;
  CONTRE : MM. Kooijmans, Tomka, juges ; M. Kateka, juge ad hoc ;

10) A l’unanimité,
  Rejette l’exception de la République démocratique du Congo à la rece-

                                                                       117

                        ACTIVITÉS ARMÉES (ARRÊT)                         282

vabilité du volet de la deuxième demande reconventionnelle présentée par
la République de l’Ouganda concernant la violation de la convention de
Vienne de 1961 sur les relations diplomatiques ;

  11) Par seize voix contre une,

   Retient l’exception de la République démocratique du Congo à la rece-
vabilité du volet de la deuxième demande reconventionnelle présentée par
la République de l’Ouganda concernant les mauvais traitements infligés
le 20 août 1998 à des personnes autres que des diplomates ougandais à
l’aéroport international de Ndjili ;
  POUR : M. Shi, président ; M. Ranjeva, vice-président ; MM. Koroma,
    Vereshchetin, Mme Higgins, MM. Parra-Aranguren, Kooijmans, Rezek,
    Al-Khasawneh, Buergenthal, Elaraby, Owada, Simma, Tomka, Abraham,
    juges ; M. Verhoeven, juge ad hoc ;
  CONTRE : M. Kateka, juge ad hoc ;


  12) A l’unanimité,

   Dit que, par le comportement de ses forces armées, qui ont attaqué
l’ambassade de l’Ouganda à Kinshasa et soumis à de mauvais traitements
des diplomates et d’autres personnes dans les locaux de l’ambassade,
ainsi que des diplomates ougandais à l’aéroport international de Ndjili, et
pour n’avoir pas assuré à l’ambassade et aux diplomates ougandais une
protection efficace ni empêché la saisie d’archives et de biens ougandais
dans les locaux de l’ambassade de l’Ouganda, la République démocra-
tique du Congo a violé les obligations lui incombant, en vertu de la
convention de Vienne de 1961 sur les relations diplomatiques, envers la
République de l’Ouganda ;

  13) A l’unanimité,

  Dit que la République démocratique du Congo a l’obligation, envers la
République de l’Ouganda, de réparer le préjudice causé ;

  14) A l’unanimité,

  Décide que, au cas où les Parties ne pourraient se mettre d’accord à ce
sujet, la question de la réparation due à la République de l’Ouganda sera
réglée par la Cour, et réserve à cet effet la suite de la procédure.


   Fait en anglais et en français, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le dix-neuf décembre deux mille cinq, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République

                                                                         118

                       ACTIVITÉS ARMÉES (ARRÊT)                     283

démocratique du Congo et au Gouvernement de la République de
l’Ouganda.

                                                    Le président,
                                            (Signé) SHI Jiuyong.
                                                     Le greffier,
                                        (Signé) Philippe COUVREUR.




  M. le juge KOROMA joint une déclaration à l’arrêt ; MM. les juges
PARRA-ARANGUREN, KOOIJMANS, ELARABY et SIMMA joignent à l’arrêt les
exposés de leur opinion individuelle ; M. le juge TOMKA et M. le juge ad
hoc VERHOEVEN joignent des déclarations à l’arrêt ; M. le juge ad hoc
KATEKA joint à l’arrêt l’exposé de son opinion dissidente.


                                                    (Paraphé) J.Y.S.
                                                    (Paraphé) Ph.C.




                                                                    119

